EXECUTION COPY
EXHIBIT 10.54
OPTION PURCHASE AGREEMENT
among
NUVASIVE, INC.,
PROGENTIX ORTHOBIOLOGY, B.V.
and
The Sellers listed on Schedule A attached hereto
January 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
 
        1.   CALL AND PUT OPTIONS     2          
 
            1.1  
Purchaser’s Call Option
    2       1.2  
Sellers’ Put Option
    4       1.3  
No Obligation
    6       1.4  
Closing
    6       1.5  
Seller Shares
    7       1.6  
Purchase Price
    7       1.7  
Milestone Payments
    8       1.8  
Second Put Option
    9       1.9  
Escrow Arrangements
    11       1.10  
Notary
    12       1.11  
Time for Determination; Dispute Mechanism
    12       1.12  
Acknowledgement of Sellers and Purchaser
    14       1.13  
Withholding
    14       1.14  
Working Capital
    14          
 
        2.   REPRESENTATIONS AND WARRANTIES OF THE SELLERS WITH RESPECT TO THE
SELLER SHARES     14          
 
            2.1  
Authority; Execution and Delivery; Enforceability
    15       2.2  
Non-Contravention
    15       2.3  
Title to Seller Shares
    15       2.4  
Consents and Approvals
    15       2.5  
Litigation and Claims
    16       2.6  
No Finder
    16          
 
        3.   REPRESENTATIONS AND WARRANTIES OF THE ACQUIRED COMPANY     16      
   
 
            3.1  
Organization and Good Standing
    16       3.2  
Authority; No Conflict
    16       3.3  
Capitalization
    18       3.4  
Financial Statements
    18       3.5  
Books and Records
    18       3.6  
Title to Properties; Encumbrances
    19       3.7  
Condition and Sufficiency of Assets
    19       3.8  
Accounts Receivable
    19       3.9  
Inventory
    20       3.10  
No Undisclosed Liabilities
    20       3.11  
Taxes
    20       3.12  
No Material Adverse Change
    22       3.13  
Pensions
    22       3.14  
Legal Proceedings; Orders
    22       3.15  
Absence of Certain Changes and Events
    23       3.16  
Contracts; No Defaults
    25       3.17  
Insurance
    27       3.18  
Environmental Matters
    28  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page        
 
            3.19  
Employees
    29       3.20  
Intellectual Property
    29       3.21  
Certain Payments
    34       3.22  
Authorizations; Regulatory Compliance
    34       3.23  
Products; Product Liability
    35       3.24  
Customers and Suppliers
    36       3.25  
Capital Expenditures
    36       3.26  
Relationships with Affiliates
    36       3.27  
Brokers
    37       3.28  
Disclosure
    37          
 
        4.   REPRESENTATIONS AND WARRANTIES OF PURCHASER     37          
 
            4.1  
Organization and Good Standing
    37       4.2  
Authority; No Conflict
    37       4.3  
Certain Proceedings
    38       4.4  
Brokers
    38       4.5  
Issuance of Shares
    38       4.6  
Securities Law Matters
    38       4.7  
No Other Representations
    39          
 
        5.   COVENANTS     39          
 
            5.1  
Notices; Consents; Filings
    39       5.2  
Further Assurances
    39       5.3  
Exclusivity
    40       5.4  
Notification of Certain Matters
    41       5.5  
Confidentiality; Publicity
    41       5.6  
Post-Closing Cooperation
    41       5.7  
Tax Matters
    42       5.8  
Execution of Further Documents
    43       5.9  
Registration Rights
    43       5.10  
Right of First Refusal/Right of Notice
    45       5.11  
Sellers’ Right to Audit Purchaser’s Net Sales
    46          
 
        6.   INDEMNIFICATION; REMEDIES     46          
 
            6.1  
Survival; Right to Indemnification Not Affected by Knowledge
    46       6.2  
Indemnification and Payment of Damages by Sellers
    47       6.3  
Indemnification and Payment of Damages by Purchaser
    48       6.4  
Limitations on Indemnification
    48       6.5  
No Bar
    49       6.6  
Procedure for Indemnification—Third Party Claims
    49       6.7  
Procedure for Indemnification—Other Claims
    50       6.8  
Remedies Exclusive
    51       6.9  
Rights of Set-Off
    51       6.10  
Sellers’ Representative
    51  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page        
 
            6.11  
***
    52          
 
        7.   CLOSING CONDITIONS     53          
 
            7.1  
Conditions Precedent to Obligations of Purchaser
    53       7.2  
Conditions Precedent to Obligations of Seller Parties
    55          
 
        8.   TERMINATION     56          
 
            8.1  
Termination
    56       8.2  
Effect of Termination
    57          
 
        9.   GENERAL PROVISIONS     57          
 
            9.1  
Expenses
    57       9.2  
Notices
    57       9.3  
Jurisdiction; Service of Process
    59       9.4  
Dispute Resolution
    59       9.5  
Waiver
    60       9.6  
Entire Agreement and Modification
    60       9.7  
Assignments, Successors, and No Third-Party Rights
    60       9.8  
Release of Claims
    60       9.9  
Severability
    61       9.10  
Section Headings, Construction
    61       9.11  
Time of Essence
    61       9.12  
Governing Law
    61       9.13  
Counterparts
    61          
 
        10.   DEFINITIONS     61  

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule A
  Sellers Schedule
 
   
Exhibit A
  Notarial Deed
Exhibit B
  Purchase Election Notice
Exhibit C
  Milestone Completion Notice
Exhibit D
  Form of True-Up Agreement
Exhibit E
  Manufacturing Specifications
Exhibit F
  Pre-Clinical Model
Exhibit G
  Study Model
Exhibit H
  Patent Claims
Exhibit I
  Sales Run Rate Amounts
Exhibit J
  Opinion of Counsel
Exhibit K
  Form of Escrow Agreement
Exhibit L
  Founders’ Non-Competition Agreement (Bruijn)
Exhibit M
  Founders’ Non-Competition Agreement (Blitterswijk)
Exhibit N
  Investor Non-Competition Agreement

-iv-



--------------------------------------------------------------------------------



 



OPTION PURCHASE AGREEMENT
     THIS OPTION PURCHASE AGREEMENT (“Agreement”) is made as of January 13, 2009
(“Effective Date”), by and among NuVasive, Inc., a Delaware corporation
(“Purchaser”), Progentix Orthobiology B.V., a company organized under the laws
of the Netherlands (the “Acquired Company”), the shareholders of the Acquired
Company as set forth on Schedule A attached hereto (each a “Seller,” and
collectively, the “Sellers,” and along with the Acquired Company, the “Seller
Parties”) and Edward van Wezel and Joost D de Bruijn (each, the “Sellers’
Representative”).
RECITALS
     Purchaser and the Seller Parties have entered into a Preferred Stock
Purchase Agreement, dated as of the date hereof (the “Preferred Stock Purchase
Agreement”), pursuant to which Purchaser is purchasing 7,200 ordinary shares
€1.00 par value per share, and 1,600 cumulative preference shares, par value
€1.00 per share, of the Acquired Company from the Sellers for an aggregate
purchase price of $10,000,000, which shares shall represent immediately after
such issuance, forty percent (40%) of the outstanding capital stock of the
Acquired Company on a fully-diluted basis.
     Subject to the terms and conditions set forth herein, (i) Purchaser may
elect, in its sole discretion, to cause Sellers to sell to Purchaser all of
their issued and outstanding shares of the capital stock of the Acquired Company
held by them representing the remaining sixty percent (60%) of the outstanding
capital stock of the Company on a fully-diluted basis (the “Seller Shares”) upon
delivery of a Purchase Election Notice (as defined below) to the Sellers’
Representative at any time between the second anniversary of the Effective Date
and the fourth anniversary of the Effective Date (the “Call Option Period”), and
(ii) Purchaser shall be obligated to purchase from Sellers all of the Seller
Shares in the event (A) the Sellers’ Representative delivers a Milestone
Completion Notice (as defined below) to Purchaser at any time between the date
of this Agreement and the second anniversary of the Effective Date (the “Put
Option Period”) or (B) Purchaser’s *** (as defined below) is greater
than     ***     at any time during the Call Option Period. Any purchase of the
Seller Shares by Purchaser shall be referred to herein as an “Acquisition.” The
period from the date of the Option Agreement through the expiration of the Call
Option Period shall be referred to herein as the “Option Period.”
     In connection with this Agreement and the Preferred Stock Purchase
Agreement, pursuant to a notarial deed of amendment to the Acquired Company’s
Articles of Association in the form attached hereto as Exhibit A (the “Amended
Articles”), which includes among other things, the creation of cumulative
preference shares A (the “Series A Preferred Stock”) and cumulative preference
shares B (the “Series B Preferred Stock”), and pursuant to the execution of the
notarial deed with respect to the Amended Articles, (i) the cumulative
preference shares held by the Sellers shall be converted into shares of Series A
Preferred Stock, and (ii) the Initial Shares (as defined in the Preferred Stock
Purchase Agreement) purchased by Purchaser pursuant
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

1



--------------------------------------------------------------------------------



 



to the Preferred Stock Purchase Agreement shall be converted into shares of
Series B Preferred Stock, representing, immediately after such issuance, forty
percent (40%) of the outstanding capital stock of the Acquired Company on a
fully-diluted basis (the “Recapitalization”). The Acquired Company has filed a
declaration of no-objection with the Dutch Ministry of Justice with respect to
the Amended Articles.
     To the extent applicable, the parties have complied with the provisions of
the Social and Economic Council Merger Regulation (SER-besluit
Fusiegedragsregels 2000) and the Works Council Act (Wet op de
ondernemingsraden).
     Parties acknowledge that no notification to the Dutch Competition Authority
(Nederlandse Mededingingsautoriteit) or any other competition authority is
required for the transaction contemplated by this Agreement.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:

1.   CALL AND PUT OPTIONS

     1.1 Purchaser’s Call Option.
          (a) Purchaser’s Rights. Purchaser shall have an exclusive option to
acquire, at its sole election and on the terms and conditions set forth herein,
all, but not less than all, of the Seller Shares, which option may be exercised
at any time during the Call Option Period. In connection therewith, each Seller
hereby grants to Purchaser an exclusive right, exercisable at any time during
the Call Option Period, to acquire all, but not less than all, of the Seller
Shares held by such Seller on the terms set forth in this Section 1.1 (the “Call
Option”).
          (b) Exercise of Call Option.
               (i) Notice. Purchaser may exercise the Call Option by giving
notice, in substantially the form attached hereto as Exhibit B (the “Purchase
Election Notice”), to the Sellers’ Representative (which, in turn, shall deliver
copies of the Purchase Election Notice to each Seller), at any time during the
Call Option Period. The Purchase Election Notice shall set forth the Purchaser’s
calculation of the Initial Purchase Price (as defined below) and the proposed
closing date of the Acquisition (which shall be the Business Day immediately
following the expiration of the Call Option Review Period (as defined below)),
in each case, subject to the dispute resolution procedures set forth in
Section 1.11.
               (ii) Disclosure Schedules.
                    (A) Attached to this Agreement is a schedule of disclosures
and exceptions to the representations and warranties made by the Seller Parties
pursuant to Section 2 and Section 3 of this Agreement (the “Seller Parties
Disclosure Schedule”). At any time and from time to time during the Call Option
Period, but no more than three (3) times during the Call Option Period,
Purchaser may, upon written notice to the Sellers’ Representative (a “Disclosure
Schedule Request”), require the Seller Parties to prepare, as if such
representations and

2



--------------------------------------------------------------------------------



 



warranties were made as of the date of such request, an updated schedule of
disclosures and exceptions to the representations and warranties of the Seller
Parties contained in Section 2 and Section 3 of the this Agreement (an “Updated
Seller Parties Disclosure Schedule”), except to the extent any such
representations and warranties refer expressly to an earlier date. The Acquired
Company shall prepare and deliver to Purchaser an Updated Seller Parties
Disclosure Schedule within ten (10) days of receipt of a Disclosure
Schedule Request by the Sellers’ Representative. Any Updated Seller Parties
Disclosure Schedule delivered pursuant to this Agreement shall refer only to
(1) disclosures of actual facts contained in the Seller Parties Disclosure
Schedule, and (2) disclosures of actual facts in existence on the date of such
Updated Seller Parties Disclosure Schedule that have occurred or have been
discovered since the Effective Date, and the Updated Seller Parties Disclosure
Schedule shall not otherwise limit or modify any of the representations and
warranties made in this Agreement. No disclosure of a fact or event on any
Updated Seller Parties Disclosure Schedule shall be deemed to cure any failure
to disclose such fact or event on any previously delivered Seller Parties
Disclosure Schedule or Updated Seller Parties Disclosure Schedule, or otherwise
amend any previously delivered Seller Parties Disclosure Schedule or Updated
Seller Parties Disclosure Schedule.
                    (B) Within ten (10) days after receipt of the Purchase
Election Notice, the Sellers’ Representative shall deliver to Purchaser an
Updated Seller Parties Disclosure Schedule. The Updated Seller Parties
Disclosure Schedule shall refer only to (1) disclosures of actual facts
contained on the Seller Parties Disclosure Schedule attached to this Agreement,
and (2) disclosures of actual facts in existence on the date of such Updated
Seller Parties Disclosure Schedule that have occurred or been discovered since
the Effective Date of this Agreement, and the Updated Seller Parties Disclosure
Schedule shall specifically qualify by the existence of the facts or events set
forth therein (but not otherwise limit or modify) any of the representations and
warranties made in this Agreement. No disclosure of a fact or event on any
Updated Seller Parties Disclosure Schedule shall be deemed to cure any failure
to disclose such fact or event on any previously delivered Seller Parties
Disclosure Schedule or Updated Seller Parties Disclosure Schedule, or otherwise
amend any previously delivered Seller Parties Disclosure Schedule or Updated
Seller Parties Disclosure Schedule. In the event an Updated Seller Parties
Disclosure Schedule is not delivered to Purchaser within the ten (10) day time
period, the most recent Updated Seller Parties Disclosure Schedule delivered to
the Purchaser, or, if none, the Seller Parties Disclosure Schedule, shall be
deemed to be the final Updated Seller Parties Disclosure Schedule for all
purposes of this Agreement, and all references in this Agreement to the Updated
Seller Parties Disclosure Schedule shall be deemed to refer to such most recent
Updated Seller Parties Disclosure Schedule or Seller Parties Disclosure
Schedule, as applicable.
               (iii) Review Period. Purchaser shall have a further period of ten
(10) days after receipt of such Updated Seller Parties Disclosure Schedule to
review such Updated Seller Parties Disclosure Schedule (or if no such Updated
Seller Parties Disclosure Schedule is delivered within the time period specified
in paragraph above, then ten (10) days following the expiration of such period)
(the “Call Option Review Period”), and shall have the right at its election to
rescind its exercise of the Call Option, in its sole discretion, at any time
during the Call Option Review Period by notice to the Sellers’ Representative
(the “Call Option Rescission Notice”), if it is not satisfied in any manner with
its review of such Updated Seller Parties Disclosure Schedule. In the event that
Purchaser delivers a Call Option Rescission Notice to the

3



--------------------------------------------------------------------------------



 



Sellers’ Representative within the Call Option Review Period, Purchaser shall be
deemed to have not exercised the Call Option at such time, and the parties’
respective rights and obligations under this Agreement shall continue as though
no Purchase Election Notice had been delivered until the expiration of the Call
Option Period. In the event that Purchaser does not deliver a Call Option
Rescission Notice during the Call Option Review Period, the closing of the
Acquisition shall be consummated on the later of (x) the Business Day
immediately following expiration of the Call Option Review Period in accordance
with the terms herein and (y) the Business Day immediately following the final
determination of the Initial Purchase Price pursuant to Section 1.11.
     1.2 Sellers’ Put Option.
          (a) Purchaser’s Obligations. In the event that the Acquired Company
achieves the Base Milestones (as defined below) during the Put Option Period,
Purchaser shall have an obligation, subject to Section 1.2(b)(iii) below, to
acquire all of the Seller Shares on the terms and conditions set forth herein
(the “Put Option”). In connection therewith, subject to Section 1.2(b)(iii),
Purchaser shall have a binding obligation to acquire from each Seller all, but
not less than all, of the Seller Shares held by such Seller on the terms set
forth in this Section 1.2.
          (b) Exercise of Put Option.
               (i) Notice. The Sellers’ Representative shall exercise the Put
Option and cause Purchaser to consummate the Acquisition by delivery of a
written notice to Purchaser specifying successful completion of the Base
Milestones in the form attached hereto as Exhibit C (the “Milestone Completion
Notice”). The Milestone Completion Notice shall also set forth the Sellers’
Representative’s calculation of the Initial Purchase Price (as defined below)
and the proposed closing date of the Acquisition (which shall be the Business
Day immediately following the expiration of the Put Option Review Period (as
defined below) subject to the exceptions set forth in Section 1.2(b)(iii)
below), and in each case, subject to the dispute resolution procedures set forth
in Section 1.11.
               (ii) Disclosure Schedules. Along with the Milestone Completion
Notice delivered by the Sellers’ Representative, the Sellers’ Representative
shall deliver to Purchaser an Updated Seller Parties Disclosure Schedule. The
Updated Seller Parties Disclosure Schedule shall refer only to (A) disclosures
of actual facts contained on the Seller Parties Disclosure Schedule attached to
this Agreement; and (B) disclosures of actual facts in existence on the date of
such Updated Seller Parties Disclosure Schedule that have occurred or been
discovered since the Effective Date, and the Updated Seller Parties Disclosure
Schedule shall specifically qualify by the existence of the facts or events set
forth therein (but not otherwise limit or modify) any of the representations and
warranties made in this Agreement. No disclosure of a fact or event on any
Updated Seller Parties Disclosure Schedule shall be deemed to cure any failure
to disclose such fact or event on any previously delivered Seller Parties
Disclosure Schedule or Updated Seller Parties Disclosure Schedule, or otherwise
amend any previously delivered Seller Parties Disclosure Schedule or Updated
Seller Parties Disclosure Schedule. In the event an Updated Seller Parties
Disclosure Schedule is not delivered to Purchaser with the Milestone Completion
Notice, the most recent Updated Seller Parties Disclosure Schedule delivered to
Purchaser, or, if none, the Seller Parties Disclosure Schedule,

4



--------------------------------------------------------------------------------



 



shall be deemed to be the final Updated Seller Parties Disclosure Schedule for
all purposes of this Agreement, and all references in this Agreement to the
Updated Seller Parties Disclosure Schedule shall be deemed to refer to such most
recent Updated Seller Parties Disclosure Schedule or Seller Parties Disclosure
Schedule, as applicable.
               (iii) Review Period. Purchaser shall have a period of ten
(10) days after receipt of such Updated Seller Parties Disclosure Schedule to
review such Updated Seller Parties Disclosure Schedule (or if no such Updated
Seller Parties Disclosure Schedule is delivered within the time period specified
in paragraph above, then ten (10) days following the expiration of such period)
(a “Put Option Review Period”), and shall not be obligated to consummate the
Acquisition by notice to the Sellers’ Representative (a “Put Option Rescission
Notice”), if (A) any Seller Parties have materially breached any of the
representations, warranties or covenants set forth in this Agreement or the
Preferred Stock Purchase Agreement or Purchaser’s rights under the Amended
Articles or the Seller Parties are unable to deliver the certificate required
under Section 7.1(e) hereof, (B) the Acquired Company has suffered or incurred a
Material Adverse Effect, (C) the Acquired Company is subject to (1) an Action or
there is an Action Threatened involving a claim that any Product infringes the
proprietary rights of a third party, (2) an Action or there is an Action
Threatened involving a claim that any Product has resulted in personal injury or
death to a human patient or Purchaser in good faith has determined that a
Product recall is required to correct a material defect in any Product, or
(3) an Action or there is an Action Threatened or an investigation proceeding by
any Governmental Body regarding the conduct of the Acquired Company or involving
any Product, or (D) any of the Sellers breach their non-competition obligations
under the Founders’ Non-Competition Agreements (as defined in the Preferred
Stock Purchase Agreement) or the Investor Non-Competition Agreement (as defined
in the Preferred Stock Purchase Agreement), Notwithstanding the foregoing, in
the event Purchaser disputes in good faith that the Base Milestones have not
been successfully completed, then Purchaser shall not be obligated to consummate
the Acquisition until the Purchaser and Sellers resolve the dispute in
accordance with Section 1.11. In the event that Purchaser delivers a Put Option
Rescission Notice to the Sellers’ Representative within the Put Option Review
Period, Purchaser shall not be obligated to consummate the Acquisition and
Purchaser shall be entitled, at its sole option, to terminate this Agreement in
accordance with Section 8 herein. In the event that none of the events described
in clause (A),(B),(C), or (D) have occurred, the closing of the Acquisition
shall be consummated on the later of (x) the Business Day immediately following
expiration of the Put Option Review Period in accordance with the terms herein
and (y) the Business Day immediately following the final determination of the
Initial Purchase Price pursuant to Section 1.11, provided that in the event that
Company delivers a Milestone Completion Notice to Purchaser prior to January 1,
2010, the consummation of the Acquisition shall not occur until after January 1,
2010, at which time the consummation of the Acquisition shall occur at a date
and time mutually agreeable to Purchaser and the Sellers’ Representative, which
date and time shall be no later than March 31, 2010.
               (iv) Cure Period. In the event that Purchaser delivers a Put
Option Rescission Notice to the Sellers’ Representative as a result of any of
the events described in clause (A),(B), or (C) in Section 1.2(b)(iii) above and
this Agreement is not terminated pursuant to Section 1.2(b)(iii), and the event
which triggered the Put Option Rescission Notice is cured at any time prior to
seven (7) years from the Effective Date of this Agreement, then the Sellers’

5



--------------------------------------------------------------------------------



 



Representative shall notify Purchaser within ten (10) Business Days of such cure
(the “Cure Notice”) and shall deliver to Purchaser an Updated Seller Parties
Disclosure Schedule at such time. Any Updated Seller Parties Disclosure Schedule
delivered pursuant to this Section shall refer only to (A) disclosures of actual
facts contained in the Seller Parties Disclosure Schedule, and (B) disclosures
of actual facts in existence on the date of such Updated Seller Parties
Disclosure Schedule that have occurred or have been discovered since the date of
this Agreement, and the Updated Seller Parties Disclosure Schedule shall not
otherwise limit or modify any of the representations and warranties made in this
Agreement. No disclosure of a fact or event on any Updated Seller Parties
Disclosure Schedule shall be deemed to cure any failure to disclose such fact or
event on any previously delivered Seller Parties Disclosure Schedule or Updated
Seller Parties Disclosure Schedule, or otherwise amend any previously delivered
Seller Parties Disclosure Schedule or Updated Seller Parties Disclosure
Schedule. In the event an Updated Seller Parties Disclosure Schedule is not
delivered to Purchaser with the Cure Notice, the most recent Updated Seller
Parties Disclosure Schedule delivered to Purchaser, or, if none, the Seller
Parties Disclosure Schedule, shall be deemed to be the final Updated Seller
Parties Disclosure Schedule for all purposes of this Agreement, and all
references in this Agreement to the Updated Seller Parties Disclosure Schedule
shall be deemed to refer to such most recent Updated Seller Parties Disclosure
Schedule or Seller Parties Disclosure Schedule, as applicable. Upon delivery by
the Sellers’ Representative of the Cure Notice and the Updated Seller Parties
Disclosure Schedule to Purchaser, Purchaser shall have an exclusive option (“the
“Cure Option”) to acquire, at its sole election and on the terms set forth in
the Milestone Completion Notice, all, but not less than all, of the Seller
Shares within thirty (30) days of receiving the Cure Notice and the Updated
Seller Parties Disclosure Schedule (the “Cure Option Period”). Purchaser may
exercise the Cure Option by delivering a Purchase Election Notice to the
Sellers’ Representative at any time during the Cure Option Period. The Purchase
Election Notice shall set forth the Initial Purchase Price (as set forth in the
Milestone Completion Notice) and the proposed closing date of the Acquisition
(which shall be the Business Day immediately following the expiration of the
Cure Option Period), in each case, subject to the dispute resolution procedures
set forth in Section 1.11.
     1.3 No Obligation. Notwithstanding anything to the contrary in this
Agreement, none of the parties hereto shall have any obligation to consummate
the Acquisition unless and until Purchaser delivers a Purchase Election Notice
to the Sellers’ Representative or the Sellers’ Representative delivers a
Milestone Completion Notice or a Second Put Option Notice (as defined below) to
Purchaser. The parties agree and acknowledge that Purchaser is under no
obligation to deliver any Purchase Election Notice or any Disclosure
Schedule Request at any time.
     1.4 Closing. Subject to the fulfillment or waiver of all of the conditions
contained in Section 7, on the closing date specified in the Purchase Election
Notice, the Milestone Completion Notice or the Second Put Option Notice, as the
case may be, or, if later, the Business Day immediately following the final
determination of the Initial Purchase Price pursuant to Section 1.11, a closing
(the “Closing”) will be held at the offices of DLA Piper Nederland N.V.,
‘Meerparc’, Amstelveenseweg 638, 1081 JJ Amsterdam, the Netherlands (or such
other place as the parties may agree), to the extent required in the presence of
the Notary, and the date of Closing is referred to herein as the “Closing Date.”
On the Closing Date, Purchaser and Seller Parties shall cause the Acquisition to
be consummated.

6



--------------------------------------------------------------------------------



 



     1.5 Seller Shares. Subject to the terms and conditions of this Agreement,
at the Closing, the Notary shall execute the deed of transfer of the Seller
Shares through the notarial deed in the form substantially attached hereto as
Exhibit A. Immediately thereafter, the Notary shall transfer the Initial
Purchase Price to the Sellers in accordance with the instruction letter from the
Notary.
     1.6 Purchase Price.
          (a) The initial purchase price for the Shares will be calculated as
set forth in Section 1.6(b) below (the “Initial Purchase Price”). At the
Closing, Purchaser shall transfer an amount of cash (in United States dollars of
immediately available funds), or common stock, par value $0.001 per share, of
Purchaser (“Purchaser Common Stock”), equal to the Initial Purchase Price minus
(i) the Escrow Amounts, (ii) the Seller Funded Expenses and (iii) the Loan
Amount (the “Upfront Payment”) to the third party account of the Notary in
accordance with the instructions in the Notary Instruction Letter. Prior to the
transfer of the Seller Shares, the Notary shall hold the Upfront Payment on
behalf of Purchaser. After the transfer of the Seller Shares, the Notary shall
hold the Upfront Payment on behalf of the Sellers. As soon as possible after the
Closing, but in any event within one (1) Business Day of the Closing Date, the
Notary shall pay to Sellers the Upfront Payment, pursuant to the allocation set
forth on Schedule A attached hereto (the “Proceeds Allocation”) and to the bank
accounts or brokerage accounts so indicated by the Sellers. If there are any
changes to the Proceeds Allocation after the Effective Date, the Sellers’
Representative shall notify Purchaser within five (5) Business Days of any such
changes, and shall deliver to Purchaser an updated Proceeds Allocation executed
by each of the Sellers (a “Revised Proceeds Allocation”). Unless and until
Purchaser receives a Revised Proceeds Allocation, Sellers shall be bound by the
Proceeds Allocation set forth on Schedule A attached hereto.
          (b) If Purchaser elects to issue shares of Purchaser Common Stock in
respect of some or all of the Upfront Payment, then:
               (i) prior to such issuance and upon request by Purchaser,
(A) Sellers shall deliver to Purchaser such representations and warranties as
Purchaser shall reasonably request for purposes of exempting the issuance of
such shares from the registration requirements of the Securities Act and (B) the
number of shares of Purchaser Common Stock to be issued shall be equal to
(x) the Upfront Payment less the amount of any cash transferred to the Notary in
respect of the Initial Purchase Price, divided by (y) the closing price of the
Purchaser Common Stock on the Qualified Stock Exchange on the Closing Date;
               (ii) to the extent that the Upfront Payment consists of cash and
Purchaser Common Stock, each Seller shall receive the same proportion of cash
and Purchaser Common Stock as each other Seller; and
               (iii) at each Seller’s sole election, Purchaser shall execute the
True-Up Agreement in substantially the form attached hereto as Exhibit D with
respect to the shares of Purchaser Common Stock issued to each Seller so
electing.
          (c) The Initial Purchase Price shall be determined as follows:

7



--------------------------------------------------------------------------------



 



               (i) The Initial Purchase Price shall be $45,000,000 plus, if
applicable, any amounts payable pursuant to Section 1.6(c)(iii) if (x) the
Sellers’ Representative delivers a Milestone Completion Notice to the Purchaser
during the Put Option Period and (y) each of the following milestones (each, a
“Base Milestone,” and collectively, the “Base Milestones”) has been achieved by
the Acquired Company on or prior to the date of the Milestone Completion Notice:
                    (A) ***;
                    (B) ***; and
                    (C) The Acquired Company has successfully completed ***.
               (ii) In the event Purchaser delivers a Purchase Election Notice
to the Sellers’ Representative during the Call Option Period, the Initial
Purchase Price shall be $35,000,000, and in no event shall the Purchaser be
obligated to pay Sellers any amounts in respect of the Milestones.
               (iii) In addition to the amounts specified in Section 1.6(c)(i),
the Initial Purchase Price shall be increased by the following amounts if, in
addition to the Base Milestones, any of the following milestones (each an
“Additional Milestone,” and collectively the “Additional Milestones”) has been
achieved by the Acquired Company prior to delivery of the Milestone Completion
Notice. The Base Milestones and the Additional Milestones shall together be
referred to herein as the “Milestones.”
                    (A) $5,000,000, provided the Acquired Company has
successfully completed the ***;
                    (B) $5,000,000, provided the Acquired Company is issued a
patent *** (the “Patent”);
                    (C) $10,000,000, provided ***, except as provided in
Section 5.11 hereof; and
                    (D) $5,000,000, provided ****, except as provided in Section
5.11 hereof.
     1.7 Milestone Payments. From and after the Closing Date but prior to the
expiration of the Put Option Period (the “Post-Closing Milestone Period”), in
addition to the consideration set forth in Section 1.6(c) above, in the event
that (x) the Acquired Company has achieved the Base Milestones and the Sellers’
Representative has delivered a Milestone Completion Notice, but the Acquired
Company has not achieved an Additional Milestone on the Closing Date, and
(y) the Acquired Company achieves the Additional Milestone during the
Post-Closing Milestone Period, Purchaser shall pay to Sellers the additional
amount payable in respect of such Additional Milestone in cash or, at
Purchaser’s sole election, in shares of Purchaser Common
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

8



--------------------------------------------------------------------------------



 



Stock, as set forth in Section 1.6(b)(iii) (each, a “Milestone Payment,” and
collectively, the “Milestone Payments”). The Milestone Payments and the Initial
Purchase Price shall be referred to herein together as the “Aggregate Purchase
Price.” Upon achieving an Additional Milestone, Purchaser shall promptly provide
written notice to Sellers’ Representative specifying the Additional Milestone
achieved, and Purchaser shall pay the applicable Milestone Payment to Sellers
within ten (10) Business Days thereof to the bank accounts or brokerage accounts
indicated by the Sellers in accordance with the Proceeds Allocation, subject in
each case, to the dispute resolution procedures set forth in Section 1.11. In
the event of a Change of Control of Purchaser, Purchaser agrees to either
(a) cause the acquirer to assume, whether in writing or by operation of law, all
remaining Milestone Payments subject to the terms and conditions set forth
herein or (b) accelerate the remaining Milestone Payments such that the
Milestone Payments become payable immediately prior to the closing of the Change
of Control transaction.
     1.8 Second Put Option.
          (a) Purchaser’s Obligations. From the date of the expiration of the
Put Option Period through the fourth anniversary of the Effective Date (the
“Second Put Option Period”), in the event the Purchaser’s *** is greater than
*** at any time during the Second Put Option Period (the “Second Put Option
Condition”), Purchaser shall be obligated to purchase from Sellers all of the
Seller Shares in accordance with the terms of Section 1.6(a) for an Initial
Purchase Price of $35,000,000, less (i) the Escrow Amounts, (ii) the Seller
Funded Expenses and (iii) the Loan Amount provided, that at no time shall
Purchaser be required to validate its      ***      to the Sellers, except as
provided in Section 5.11 hereof, and provided further, that in no event shall
the Purchaser be obligated to pay to Sellers any amounts in respect of
Milestones (the “Second Put Option”).
          (b) Exercise of Second Put Option.
               (i) Notice. In the event a Second Put Option is triggered,
Purchaser shall notify the Sellers’ Representative of such event within five
(5) Business Days, and thereafter, the Sellers’ Representative shall have ten
(10) Business Days to exercise the Second Put Option and cause Purchaser to
consummate the Acquisition by delivery of a written notice to Purchaser by the
Sellers’ Representative (“Second Put Option Notice”) specifying the Initial
Purchase Price and the date that the closing of the Acquisition shall be
consummated pursuant to Section 1.8(c) below.
               (ii) Disclosure Schedules. Along with the Second Put Option
Notice delivered by the Sellers’ Representative to Purchaser, the Sellers’
Representative shall deliver to Purchaser an Updated Seller Parties Disclosure
Schedule. The Updated Seller Parties Disclosure Schedule shall refer only to
(A) disclosures of actual facts contained on the Seller Parties Disclosure
Schedule attached to this Agreement; and (B) disclosures of actual facts in
existence on the date of such Updated Seller Parties Disclosure Schedule that
have occurred or been discovered since the Effective Date, and the Updated
Seller Parties Disclosure Schedule shall specifically qualify by the existence
of the facts or events set forth therein (but not otherwise limit or modify) any
of the representations and warranties made in this Agreement. No
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

9



--------------------------------------------------------------------------------



 



disclosure of a fact or event on any Updated Seller Parties Disclosure Schedule
shall be deemed to cure any failure to disclose such fact or event on any
previously delivered Seller Parties Disclosure Schedule or Updated Seller
Parties Disclosure Schedule, or otherwise amend any previously delivered Seller
Parties Disclosure Schedule or Updated Seller Parties Disclosure Schedule. In
the event an Updated Seller Parties Disclosure Schedule is not delivered to
Purchaser with the Second Put Option Notice, the most recent Updated Seller
Parties Disclosure Schedule delivered to Purchaser, or, if none, the Seller
Parties Disclosure Schedule, shall be deemed to be the final Updated Seller
Parties Disclosure Schedule for all purposes of this Agreement, and all
references in this Agreement to the Updated Seller Parties Disclosure Schedule
shall be deemed to refer to such most recent Updated Seller Parties Disclosure
Schedule or Seller Parties Disclosure Schedule, as applicable.
               (iii) Review Period. Purchaser shall have a period of ten
(10) days after receipt of such Updated Seller Parties Disclosure Schedule to
review such Updated Seller Parties Disclosure Schedule (or if no such Updated
Seller Parties Disclosure Schedule is delivered within the time period specified
in paragraph above, then ten (10) days following the expiration of such period)
(a “Second Put Option Review Period”), and shall not be obligated to consummate
the Acquisition by notice to the Sellers’ Representative (a “Second Put Option
Rescission Notice”), if (A) any Seller Parties have materially breached any of
the representations, warranties or covenants set forth in this Agreement or the
Preferred Stock Purchase Agreement or Purchaser’s rights under the Amended
Articles or the Seller Parties are unable to deliver the certificate required
under Section 7.1(e) hereof, (B) the Acquired Company has suffered or incurred a
Material Adverse Effect, (C) the Acquired Company is subject to (1) an Action or
there is an Action Threatened involving a claim that any Product infringes the
proprietary rights of a third party, (2) an Action or there is an Action
Threatened involving a claim that any Product has resulted in personal injury or
death to a human patient or Purchaser in good faith has determined that a
Product recall is required to correct a material defect in any Product, or
(3) an Action or there is an Action Threatened or an investigation proceeding by
any Governmental Body regarding the conduct of the Acquired Company or involving
any Product, or (D) any of the Sellers breach their non-competition obligations
under the Founders’ Non-Competition Agreements (as defined in the Preferred
Stock Purchase Agreement) or the Investor Non-Competition Agreement (as defined
in the Preferred Stock Purchase Agreement). In the event that Purchaser delivers
a Second Put Option Rescission Notice to the Sellers’ Representative within the
Second Put Option Review Period, Purchaser shall not be obligated to consummate
the Acquisition and Purchaser shall be entitled, at its sole option, to
terminate this Agreement in accordance with Section 8 herein. In the event that
none of the events described in clause (A),(B),(C), or (D) have occurred, the
closing of the Acquisition shall be consummated on the later of (x) the Business
Day immediately following expiration of the Second Put Option Review Period in
accordance with the terms herein and (y) the Business Day immediately following
the final determination of the Initial Purchase Price pursuant to Section 1.11.
               (iv) Second Cure Period. In the event that Purchaser delivers a
Second Put Option Rescission Notice to the Sellers’ Representative as a result
of any of the events described in clause (A),(B), or (C) in Section 1.8(b)(iii)
above and this Agreement is not terminated pursuant to Section 1.8(b)(iii), and
the event which triggered the Second Put Option Rescission Notice is cured at
any time prior to seven (7) years from the Effective Date of this Agreement,
then the Sellers’ Representative shall notify Purchaser within ten (10) Business
Days

10



--------------------------------------------------------------------------------



 



of such cure (the “Second Cure Notice”) and shall deliver to Purchaser an
Updated Seller Parties Disclosure Schedule at such time. Any Updated Seller
Parties Disclosure Schedule delivered pursuant to this Section shall refer only
to (A) disclosures of actual facts contained in the Seller Parties Disclosure
Schedule, and (B) disclosures of actual facts in existence on the date of such
Updated Seller Parties Disclosure Schedule that have occurred or have been
discovered since the date of this Agreement, and the Updated Seller Parties
Disclosure Schedule shall not otherwise limit or modify any of the
representations and warranties made in this Agreement. No disclosure of a fact
or event on any Updated Seller Parties Disclosure Schedule shall be deemed to
cure any failure to disclose such fact or event on any previously delivered
Seller Parties Disclosure Schedule or Updated Seller Parties Disclosure
Schedule, or otherwise amend any previously delivered Seller Parties Disclosure
Schedule or Updated Seller Parties Disclosure Schedule. In the event an Updated
Seller Parties Disclosure Schedule is not delivered to Purchaser with the Second
Cure Notice, the most recent Updated Seller Parties Disclosure Schedule
delivered to Purchaser, or, if none, the Seller Parties Disclosure Schedule,
shall be deemed to be the final Updated Seller Parties Disclosure Schedule for
all purposes of this Agreement, and all references in this Agreement to the
Updated Seller Parties Disclosure Schedule shall be deemed to refer to such most
recent Updated Seller Parties Disclosure Schedule or Seller Parties Disclosure
Schedule, as applicable. Upon delivery by the Sellers’ Representative of the
Second Cure Notice and the Updated Seller Parties Disclosure Schedule to
Purchaser, Purchaser shall have an exclusive option (the “Second Cure Option”)
to acquire, at its sole election and on the terms set forth in the Milestone
Completion Notice, all, but not less than all, of the Seller Shares within
thirty (30) days of receiving the Second Cure Notice and the Updated Seller
Parties Disclosure Schedule (the “Second Cure Option Period”). Purchaser may
exercise the Second Cure Option by delivering a Purchase Election Notice to the
Sellers’ Representative at any time during the Second Cure Option Period. The
Purchase Election Notice shall set forth the Initial Purchase Price (as set
forth in the Second Put Option Notice) and the proposed closing date of the
Acquisition (which shall be the Business Day immediately following the
expiration of the Second Put Option Review Period), in each case, subject to the
dispute resolution procedures set forth in Section 1.11.
     1.9 Escrow Arrangements.
          (a) Subject to the terms and conditions of this Agreement and the
Escrow Agreement, at the Closing, Purchaser shall deposit in an account (the
“Escrow Account”) with U.S. Bank National Association, or another escrow agent
mutually agreeable to the Purchaser and the Acquired Company, provided such
escrow agent is a bank or trust company organized under the laws of the United
States of America or of the State of New York having (or if such bank or trust
company is a member of a bank company, its bank holding company shall have) a
combined capital and surplus of not less than $50,000,000 (the “Escrow Agent”),
out of the Initial Purchase Price, an aggregate of ten percent (10%) of the
Initial Purchase Price plus an amount equal to $1,500,000 (the “General Escrow
Amount”) for claims for Damages pursuant to Section 6.2 hereof, which amounts
shall be in cash and not shares of Purchaser Common Stock.
          (b) Subject to the terms and conditions of this Agreement and the
Escrow Agreement, at the Closing, Purchaser shall deposit in the Escrow Account
with the Escrow

11



--------------------------------------------------------------------------------



 



Agent, out of the Initial Purchase Price, an aggregate of *** (the “Special
Escrow Amount,” and together with the General Escrow Amount, the “Escrow
Amounts”) for claims for Damages in connection with ***, which amounts shall be
in cash and not shares of Purchaser Common Stock.
     1.10 Notary. The Sellers are aware that the Notary is a civil law notary
working at DLA Piper Nederland N.V., the firm that advises Purchaser in respect
of the matters set out in this Agreement. With reference to the Code of Conduct
(Verordening beroeps- en gedragsregels) established by the Royal Notarial
Professional Organization (Koninklijke Notariële Beroepsorganisatie), parties
hereby acknowledge and confirm that (i) the Notary shall execute any and all
deeds related to the Closing Documents; and (ii) Purchaser is assisted and
represented by DLA Piper Nederland N.V. in relation to the Closing Documents and
any other agreements that may be concluded, or disputes that may arise, in
connection therewith.
     1.11 Time for Determination; Dispute Mechanism.
          (a) Initial Purchase Price. If Purchaser, at any time, objects to the
Sellers determination that a Milestone has been completed, then Purchaser shall
deliver a dispute notice (a “Pre-Closing Milestone Dispute Notice”) to the
Sellers’ Representative within fifteen (15) days following delivery of the
Milestone Completion Notice. Purchaser, on the one hand, and the Sellers’
Representative, on the other, shall attempt in good faith to resolve any such
objections within fifteen (15) days of the receipt by the Sellers’
Representative of the Pre-Closing Milestone Dispute Notice. If no Pre-Closing
Milestone Dispute Notice is delivered within the fifteen (15) day time period,
then the Initial Purchase Price specified in the Milestone Completion Notice
shall be deemed to be accepted.
          (b) Milestone Payments. In the event that any Sellers believe that any
Additional Milestone has been achieved during the Post-Closing Milestone Period,
the Sellers’ Representative shall provide notice of such achievement to
Purchaser. If Purchaser determines in its sole and reasonable discretion that
such Additional Milestone has been achieved during the Post-Closing Milestone
Period, then within thirty (30) days of such notice from Sellers’ Representative
or, if earlier, within thirty (30) days of Purchaser’s determination that such
Additional Milestone has been achieved, Purchaser shall notify Sellers’
Representative of its determination and pay to Sellers the Additional Milestone
Payment payable in respect of such Additional Milestone. If Sellers’
Representative delivers such a notice and Purchaser determines, in its sole and
reasonable discretion, that the applicable Additional Milestone has not been
achieved, then, within thirty (30) days of Sellers’ Representative’s notice
Purchaser shall notify Sellers’ Representative of such determination. If
Sellers’ Representative believes that Sellers are entitled to payment of all or
any portion of an Additional Milestone Payment hereunder which they have not
received within thirty (30) days following the achievement of the Additional
Milestone for which payment is due, Sellers’ Representative may, not later than
twelve (12) months following the achievement of such Additional Milestone,
deliver to Purchaser a notice setting forth Sellers’ Representative’s
determination that all or a portion of such Additional Milestone Payment is due
under this Agreement (the “Post-Closing Assessment Notice”). If Sellers’
Representative does not deliver to Purchaser a Post-Closing Assessment
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

12



--------------------------------------------------------------------------------



 



Notice within such twelve (12) month period, then Sellers shall have been deemed
to agree that the Additional Milestone has not been met and no payment with
respect to such Additional Milestone is due to Sellers hereunder and Sellers
shall have no further rights to such Milestone Payment or any portion thereof.
Such Post-Closing Assessment Notice may be delivered before or after the
expiration of the Post-Closing Milestone Period without affecting Sellers’
rights to the applicable Milestone Payment, provided that that applicable
Additional Milestone was actually achieved prior to the expiration of such
Post-Closing Milestone Period. If Purchaser shall object to Sellers’
determination that a Additional Milestone has been achieved as set forth in the
Post-Closing Assessment Notice, then Purchaser shall deliver a dispute notice (a
“Post-Closing Milestone Dispute Notice”) to Sellers’ Representative within
fifteen (15) days following Sellers’ Representative’s delivery of the
Post-Closing Assessment Notice. A representative of Purchaser, on the one hand,
and the Sellers’ Representative, on the other, shall attempt in good faith to
resolve any such objections within fifteen (15) days of the receipt by Sellers
of the Post-Closing Milestone Dispute Notice. If no Post-Closing Milestone
Dispute Notice is delivered within the fifteen (15) day time period, then
Sellers’ determination that the Additional Milestone has been achieved, and that
the amount of the Milestone Payment specified in the Post-Closing Milestone
Dispute Notice is due hereunder, shall be deemed to be accepted and Purchaser
shall pay to Sellers those amounts set forth in the Post-Closing Assessment
Notice no later than five (5) days after the expiration of such fifteen (15) day
time period.
          (c) Second Put Option Condition. If Sellers at any time believe that
the Second Put Option Condition has been satisfied and Sellers’ Representative
has not received a Second Put Option Notice, the Sellers’ Representative shall
deliver a notice of such achievement to Purchaser no later than thirty (30) days
after the expiration of the Second Put Option Period (the “Second Put Option
Dispute Notice,” and together with any Pre-Closing Milestone Dispute Notice and
any Post-Closing Milestone Dispute Notice, a “Dispute Notice”). Purchaser, on
the one hand, and the Sellers’ Representative, on the other, shall attempt in
good faith to resolve within fifteen (15) days of the receipt by Purchaser of
the Second Put Option Dispute Notice whether the Second Put Option Condition has
been satisfied. If Sellers’ Representative fails to deliver the Second Put
Option Dispute Notice within thirty (30) days following the expiration of the
Second Put Option Period, it shall be definitively determined that the Second
Put Option Condition has not been satisfied.
          (d) Dispute Resolution. If Purchaser and Sellers shall be unable to
resolve any such dispute within the fifteen (15) day period following the
non-objecting party’s receipt of a Dispute Notice, then within five (5) days
thereafter, Purchaser and the Sellers’ Representative shall designate an
arbitrator to resolve any and all matters that remain in dispute and were
properly included in the Dispute Notice. The dispute shall be resolved by
arbitration in New York, New York administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules (the “AAA
Rules”), provided, however, that Purchaser and the Sellers’ Representative shall
agree on the selection of an independent medical or scientific expert (the
“Independent Expert”) who will make a report to the arbitrator which the
arbitrator will be required to use as the basis for his or her decision. In the
event that Purchaser and the Sellers’ Representative are unable to agree on the
arbitrator within such five (5) day period, AAA will have the authority to
select an arbitrator within five (5) Business Days thereafter. In the event that
Purchaser and the Sellers’ Representative are unable to agree on the Independent
Expert, the arbitrator shall have the authority to determine the Independent
Expert. The Sellers’

13



--------------------------------------------------------------------------------



 



Representative and Purchaser shall use reasonable efforts to cause the
arbitrator to render a written decision resolving the matters submitted on a
timely basis to the arbitrator within thirty (30) days of the receipt of such
submission. The arbitrator’s decision shall be based solely on written
submissions made on a timely basis by the Sellers’ Representative and Purchaser
and their respective representatives and not by independent review. The
arbitrator shall address only those items in dispute and may not assign a value
greater than the greatest value for such item claimed by either party or smaller
than the smallest value for such item claimed by either party. Judgment may be
entered upon the determination of the arbitrator in any court having
jurisdiction over the party against which such determination is to be enforced.
The fees and expenses of the arbitrator incurred pursuant to this
Section 1.11(d) shall be borne by Purchaser and Sellers (in accordance with
their respective Proceeds Allocations), pro rata, based on the difference
between the amount of the Initial Purchase Price or Milestone Payment (as the
case may be), as finally determined by the arbitrator pursuant to this clause
(d), and the amount of the Initial Purchase Price or Milestone Payment (as the
case may be) asserted by each party in the Milestone Completion Notice, the
Post-Closing Assessment Notice or the Second Put Option Notice, as the case may
be, and the Dispute Notice, as applicable.
     1.12 Acknowledgement of Sellers and Purchaser. Sellers and Purchaser
acknowledge that (i) Purchaser has no obligation to aid or assist the Acquired
Company in order to achieve any Milestone or to maximize any Milestone, (ii) the
parties solely intend the express provisions of the Closing Documents to govern
their contractual relationship, and (iii) unless and until Purchaser, at its
sole election, issues a Purchase Election Notice, or unless and until the
Sellers’ Representative issues a Milestone Completion Notice or Second Put
Option Notice, Purchaser is under no obligation to purchase the Seller Shares
from Sellers. The Sellers hereby waive, on their behalf and on behalf of any of
their successors and assigns, any fiduciary duty (but, for avoidance of doubt,
not any implied covenant of good faith and fair dealing) of Purchaser to
Sellers, with respect to the matters contemplated by this Section 1.12.
     1.13 Withholding. Purchaser shall be entitled to deduct and withhold from
the consideration otherwise payable pursuant to this Agreement to Sellers such
amounts as Purchaser is required to deduct and withhold under any Tax law, with
respect to the making of such payment. Purchaser shall notify Sellers of the
basis for such withholding no less than fifteen (15) days prior to the proposed
withholding and shall consider in good faith any views of Sellers with respect
to whether such withholding is required under the United States Internal Revenue
Code of 1986 (as amended), or any provisions of state or local Tax law, with
respect to the making of such payment, provided however, that Sellers provide to
Purchaser such documentation as Purchaser reasonably requests to support
Sellers’ views with respect to whether such withholding is required.
     1.14 Working Capital. One (1) day prior to the Closing, the Sellers’
Representative shall deliver to Purchaser a financial statement setting forth
the Working Capital of the Business on the Closing Date.

2.   REPRESENTATIONS AND WARRANTIES OF THE SELLERS WITH RESPECT TO THE SELLER
SHARES

14



--------------------------------------------------------------------------------



 



     Each Seller, severally but not jointly, hereby represents and warrants to
Purchaser as to such Seller and the Seller Shares owned by such Seller, as set
forth below. Each exception to such representations and warranties set forth in
the Seller Parties Disclosure Schedule is identified by reference to, or has
been grouped under a heading referring to, a specific section of this Agreement,
and the disclosures in any section or subsection of the Seller Parties
Disclosure Schedule shall qualify other sections and subsections in this
Agreement to the extent it is reasonably apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.
     2.1 Authority; Execution and Delivery; Enforceability. Each Seller has full
power, authority and capacity to execute and deliver this Agreement and to
perform such Seller’s respective obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Seller and constitutes the legal, valid and binding obligation
of such Seller enforceable against such Seller in accordance with its terms,
subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
     2.2 Non-Contravention. The execution and delivery of this Agreement by such
Seller does not, and the consummation of the transactions contemplated hereby
and compliance with the terms hereof, will not (or would not with the giving of
notice or the passage of time):
          (a) constitute a default under or a violation or breach (with or
without notice) of, result in the acceleration of any obligation under, any
provision of any contract or other instrument to which such Seller is a party or
result in the termination or revocation of any authorization held by such Seller
or the Acquired Company necessary to the ownership of the Seller Shares or the
operation of the business of the Acquired Company;
          (b) violate any Order or any Legal Requirement affecting such Seller;
or
          (c) result in the creation of any Encumbrance on the Seller Shares.
     2.3 Title to Seller Shares. Each Seller is and will be on the Closing Date
the holder and beneficial owner of the Seller Shares owned by such Seller. The
Seller Shares owned by such Seller as of the Effective Date are as set forth on
Part 2.3 of the Seller Parties Disclosure Schedule. Each Seller has good and
valid title to the Seller Shares owned by such Seller as set forth on Part 0 of
the Seller Parties Disclosure Schedule, free and clear of all Encumbrances. At
the Closing, each Seller will transfer legal and beneficial, good and valid
title to each of the Seller Shares owned by such Seller, free and clear of all
Encumbrances. No Seller is bound by any contract, agreement, arrangement,
commitment or understanding (written or oral) with, and has not granted any
option or right currently in effect or which would arise after the Effective
Date to, any Person other than Purchaser with respect to the acquisition of any
Seller Shares.
     2.4 Consents and Approvals. Except as set forth in the Seller Parties
Disclosure Schedule, no consent, approval, waiver, license, permit, order or
authorization of, or registration, declaration or filing with, any Governmental
Body, and no consent, approval, waiver or other similar authorization of any
other Person (including, without limitation, any Person who is a party to a
Contract binding on or affecting the Acquired Company or any Subsidiary), is
required

15



--------------------------------------------------------------------------------



 



to be obtained by or on behalf of such Sellers as a result of, or in connection
with, or as a condition of the lawful execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated hereby.
     2.5 Litigation and Claims. There is no Action pending or, to the Knowledge
of such Seller, Threatened, against or affecting such Seller that could
reasonably be expected to affect such Seller’s ability to consummate the
transactions contemplated hereby.
     2.6 No Finder. Except as set forth in the Seller Parties Disclosure
Schedule, neither such Seller nor any party acting on such Seller’s behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated hereby, and the
Acquired Company will not be liable or obligated in any way whatsoever with
respect to any such fee or commission.

3.   REPRESENTATIONS AND WARRANTIES OF THE ACQUIRED COMPANY

     The Acquired Company hereby represents and warrants to Purchaser as set
forth below. Each exception to such representations and warranties set forth in
the Seller Parties Disclosure Schedule is identified by reference to, or has
been grouped under a heading referring to, a specific section of this Agreement,
and the disclosures in any section or subsection of the Seller Parties
Disclosure Schedule shall qualify other sections and subsections in this
Agreement to the extent it is reasonably apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.
     3.1 Organization and Good Standing.
          (a) Part 3.1 of the Seller Parties Disclosure Schedule contains a
complete and accurate list for the Acquired Company of its name, its
jurisdiction of incorporation, other jurisdictions in which it is authorized to
do business, and its capitalization (including the identity of each stockholder
and the number of shares held by each), in each case as of the Effective Date.
The Acquired Company is a corporation duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under Applicable Contracts. The Acquired
Company is a private company with limited liability duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.
          (b) The Acquired Company made available to Purchaser in the Data Room
copies of the Organizational Documents of the Acquired Company, as currently in
effect.
     3.2 Authority; No Conflict.
          (a) The Closing Documents to which the Acquired Company is a party
have been authorized by the board of directors (“Board of Directors”) of the
Acquired Company and, to the extent required, by the shareholders of the
Acquired Company. Upon the execution and

16



--------------------------------------------------------------------------------



 



delivery by the Acquired Company of such Closing Documents, such Closing
Documents will constitute the legal, valid, and binding obligations of the
Acquired Company, enforceable against it in accordance with their respective
terms, subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditor’s rights and to general equity
principles. The execution and delivery of such Closing Documents by the Acquired
Company and the performance of the Contemplated Transactions by it does not
conflict with any provision of the Organizational Documents of the Acquired
Company.
          (b) Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):
               (i) contravene, conflict with, or result in a violation of
(A) any provision of the Organizational Documents of the Acquired Company, or
(B) any resolution adopted by the board of directors or the shareholders of the
Acquired Company;
               (ii) contravene, conflict with, or result in a violation of, or
give any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which the Acquired Company, or any of the
assets owned or used by the Acquired Company, may be subject;
               (iii) contravene, conflict with, or result in a violation of any
of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate, or modify, any Governmental
Authorization that is held by the Acquired Company or that otherwise relates to
the business of, or any of the assets owned or used by, the Acquired Company;
               (iv) cause the Acquired Company to become subject to, or to
become liable for the payment of, any Tax;
               (v) cause any of the assets owned by the Acquired Company to be
reassessed or revalued by any taxing authority or other Governmental Body;
               (vi) contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Applicable Contract; or
               (vii) result in the imposition or creation of any Encumbrance
upon or with respect to any of the assets owned or used by the Acquired Company,
other than Permitted Encumbrances.
Except as set forth in Part 3.2 of the Disclosure Schedule the Acquired Company
is not nor will it be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.

17



--------------------------------------------------------------------------------



 



     3.3 Capitalization. As of the Effective Date (without giving effect to the
Recapitalization), the authorized equity securities of the Acquired Company
consist of 60,000 ordinary shares, par value €1 per share, of which 18,000
shares are issued and outstanding and 30,000 cumulative preference shares, par
value €1 per share, of which 4,000 shares are issued and outstanding. As of the
Effective Date, no shares or classes of the Acquired Company’s capital are
reserved for issuance. No reference to any purported Encumbrance appears in the
shareholders’ register of the Acquired Company. All of the outstanding equity
securities of the Acquired Company have been duly authorized and validly issued
and are fully paid. Except as set forth in Part 3.3 of the Seller Parties
Disclosure Schedule, as of the Effective Date, there are no Contracts relating
to the issuance, sale, transfer or voting of any issued or issuable equity
securities or other securities (including, but not limited, to any options,
stock appreciation rights, warrants or other instruments or securities
exercisable or exchangeable for, or convertible into, equity securities) of the
Acquired Company. None of the outstanding equity securities or other securities
of the Acquired Company was issued in violation of any Legal Requirement. As of
the Effective Date, the Acquired Company does not own, nor does it have any
Contract to acquire, any equity securities or other securities of any Person or
any direct or indirect equity or ownership interest in any other business. As of
the Effective Date, the Acquired Company does not have any Subsidiaries.
     3.4 Financial Statements. The Acquired Company has made available to
Purchaser in the Data Room the unaudited balance sheet of the Acquired Company
and the related unaudited statements of income, changes in stockholders’ equity,
and cash flow balance sheet of the Acquired Company as of December 31, 2008 (the
“Balance Sheet”) and the related unaudited statements of income, changes in
shareholders’ equity, and cash flow for the twelve (12) months then ended
(collectively, the “Financial Statements”), including in each case the notes
thereto (except that the unaudited Financial Statements may not contain all
required footnotes and the interim Financial Statements are subject to year-end
adjustments). The Financial Statements fairly present in all material respects
the financial condition and the results of operations, changes in stockholders’
equity, and cash flow of the Acquired Company as at the respective dates of and
for the periods referred to in the Financial Statements. The Financial
Statements referred to in this Section 3.4 reflect the consistent application of
such accounting principles throughout the periods involved, except as disclosed
in the notes to such Financial Statements. No financial statements of any Person
other than the Acquired Company are required to be included in the consolidated
financial statements of the Acquired Company.
     3.5 Books and Records. The books and records of the Acquired Company, all
of which have been made available to Purchaser in the Data Room, are complete
and correct in all material respects and have been maintained in accordance with
sound business practices in the Netherlands, including the maintenance of an
adequate system of internal controls. The minute books of the Acquired Company
contain materially accurate and complete records of all meetings held of, and
corporate action taken by, the stockholders, the Board of Directors and the
Supervisory Board of Directors of the Acquired Company, and no meeting of any
such stockholders, Board of Directors, or committee has been held for which
minutes have not been prepared and are not contained in such minute books. At
the Closing, all of those books and records will be in the possession of the
Acquired Company.

18



--------------------------------------------------------------------------------



 



     3.6 Title to Properties; Encumbrances. As of the Effective Date, the
Acquired Company does not own (a) any real property, (b) any leasehold interests
or (c) any buildings, plants, structures and/or equipment. Part 3.6 of the
Seller Parties Disclosure Schedule contains a complete and accurate list as of
the Effective Date of all (A) Assets that the Acquired Company purports to own,
including all of the properties and assets reflected in the Balance Sheet
(except for assets held under capitalized leases disclosed or not required to be
disclosed in Part 3.6 of the Seller Parties Disclosure Schedule and personal
property sold since the date of the Balance Sheet, as the case may be, in the
Ordinary Course of Business), and (B) all of the properties and assets purchased
or otherwise acquired by the Acquired Company from the date of the Balance Sheet
through the Effective Date (except for personal property acquired and sold since
the date of the Balance Sheet in the Ordinary Course of Business and consistent
with past practice), which subsequently purchased or acquired properties and
assets (other than inventory and short-term investments) are listed in Part 3.6
of the Seller Parties Disclosure Schedule. The Acquired Company is the sole
owner and has good and marketable title (or leasehold title, as the case may be)
to the Assets free and clear of all Encumbrances, and the Assets reflected in
the Balance Sheet are free and clear of all Encumbrances and are not, in the
case of real property, subject to any rights of way, building use restrictions,
exceptions, variances, reservations, or limitations of any nature except, with
respect to all such properties and assets, (i) mortgages or security interests
shown on the Balance Sheet as securing specified liabilities or obligations,
with respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, (ii) mortgages or security interests
incurred in connection with the purchase of property or assets after the date of
the Balance Sheet (such mortgages and security interests being limited to the
property or assets so acquired), with respect to which no default (or event
that, with notice or lapse of time or both, would constitute a default) exists,
(iii) liens for current taxes not yet due, (iv) Encumbrances pursuant to the
Pledge Agreement or the Facility Agreement and (v) Encumbrances incurred in the
Ordinary Course of Business, consistent with past practice, or created by the
express provisions of the Contracts, each of the type identified on Part 3.6 of
the Seller Parties Disclosure Schedule (together, the “Permitted Encumbrances”).
All such assets are suitable for the uses to which they are being put or have
been put in the Ordinary Course of the Business and are in good working order,
ordinary wear and tear excepted.
     3.7 Condition and Sufficiency of Assets. As of the Effective Date, except
as set forth on Part 3.7 of the Seller Parties Disclosure Schedule, the Assets
are all assets of the Acquired Company used in or related to the processing and
manufacturing of the Products. Xpand Biotechnology B.V., a private company with
limited liability (“Xpand”), transferred to the Acquired Company the Acquired
Company Proprietary Rights and prior to such transfer of the Acquired Company
Proprietary Rights, Xpand was the sole and rightful owner of the Acquired
Company Proprietary Rights. Except as set forth on Part 3.7 of the Seller
Parties Disclosure Schedule, the Assets and the Acquired Company Proprietary
Rights of the Acquired Company constitute all of the assets, property, real
personal or mixed, tangible or intangible, of the Acquired Company used in or
held for use in for the operation of the Business as presently conducted as of
the Effective Date.
     3.8 Accounts Receivable. As of the Effective Date, the Acquired Company has
no accounts receivable, nor has it previously had any accounts receivable prior
to the Effective Date.

19



--------------------------------------------------------------------------------



 



     3.9 Inventory. As of the Effective Date, the Acquired Company has no
inventory, nor has it previously had any inventory prior to the Effective Date.
     3.10 No Undisclosed Liabilities. As of the Effective Date, the Acquired
Company has no liabilities or obligations of any nature (whether known or
unknown and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the Balance Sheet,
except for (a) liabilities or obligations reflected or reserved against in the
Balance Sheet, (b) liabilities or obligations incurred since the Balance Sheet
Date in the Ordinary Course of Business, (c) liabilities of a type or nature not
required to be reflected in the Financial Statements, which are not material,
individually or in the aggregate, or (d) liabilities or obligations set forth in
Part 3.10 of the Seller Parties Disclosure Schedule. Except as set forth in
Part 3.10 of the Seller Parties Disclosure Schedule the Acquired Company is not
a guarantor or indemnitor of any Indebtedness of any other Person.
     3.11 Taxes.
          (a) The Acquired Company has paid on a timely basis all Taxation that
was due and payable on or before the Closing Date. The unpaid taxes of the
Acquired Company for all Tax periods through the Balance Sheet Date do not
exceed the accruals and reserves for Taxation (excluding accruals and reserves
for deferred Taxation established to reflect timing differences between book and
Tax income) set forth on the Balance Sheet.
          (b) All notices and returns required to have been given or made, have
been properly and duly submitted by the Acquired Company to the relevant
Governmental Body and all information, notices, computations and returns
submitted to such Governmental Body are true, accurate and complete and are not
the subject of any dispute nor are likely to become the subject of any dispute
with such Governmental Body. The Acquired Company has not been informed by any
Governmental Body that such Governmental Body formally asserts that the Acquired
Company was required to file any Tax Return that was not filed, and, to the
Sellers’ Knowledge, no such assertion is planned by any Governmental Body. The
Acquired Company has not (i) waived any statute of limitations with respect to
Taxation, (ii) requested any extension of time within which to file any Tax
Return, or (iii) executed or filed any power of attorney with any taxing
authority. All records that the Acquired Company is required to keep for
Taxation purposes, have been duly kept and are available for inspection at the
Acquired Company premises.
          (c) The amount of Taxation chargeable to the Acquired Company has not
been affected by any concession, arrangements, agreement or other formal or
informal arrangement with any Governmental Body (not being a concession,
agreement or arrangement available to companies generally). The Acquired Company
is not subject to a special Tax regime. The Acquired Company is not required to
include any amounts in income, or to exclude any items of deduction in a taxable
period beginning after the Closing Date as a result of: (i) an instalment sale
or open transaction arising in a taxable period ending on or before the Closing
Date; (ii) a prepaid amount received, or paid, in a taxable period ending on or
before the Closing Date; (iii) deferred gains that could be recognized in a
taxable period ending after the Closing Date; or (iv) any similar item of
deferred income or expense.

20



--------------------------------------------------------------------------------



 



          (d) In relation to Tax, the Acquired Company has not been subject to
and is not currently subject as of the Effective Date to any investigation,
audit or visit by any Governmental Body, and, to the Sellers’ Knowledge, no such
investigation, audit or visit is planned by any Governmental Body.
          (e) Since its incorporation through the Effective Date, the Acquired
Company has not been involved in any Taxation controversy and/or litigation with
or against any Governmental Body.
          (f) The Acquired Company has made all deductions and/or withholdings
in respect, or in account, of any Taxation from any payments made by the
Acquired Company that it is obliged or entitled to have made and has accounted
in full to the appropriate authority for all amounts so deducted and/or
withheld.
          (g) The Acquired Company has not received any notice from any
Governmental Body that required or will require the Acquired Company to withhold
Taxation from any payment made since the Balance Sheet Date in respect of which
such withheld Taxation has not been accounted for in full to the appropriate
authority.
          (h) The Acquired Company has not claimed or been granted exemptions
from Taxation that may give rise to the assessment and/or payment of Taxation in
connection with any transactions involving the Acquired Company, including but
not limited to this Agreement, reorganisations, mergers and/or disposals of the
Acquired Company.
          (i) All applications by the Acquired Company for governmental
subsidies, which have been made or are reflected in the Balance Sheet have been
duly and correctly made and no refunds and no interest, penalties or additions
regarding such refunds are or will be due in respect of governmental subsidies.
          (j) The Acquired Company
               (i) has always been resident, for Tax purposes, in the
Netherlands;
               (ii) is not and has never been resident, for Tax purposes, in any
other jurisdiction;
               (iii) does not have and has never had a taxable presence outside
the Netherlands; and
               (iv) is not deemed to have and has never been deemed to have had
a taxable presence outside the Netherlands.
          (k) No Taxation, for which any other person or entity is or may be
liable, will be charged in any way to the Acquired Company, and the Acquired
Company is not a party to or bound by any Tax indemnity, Tax sharing, Tax
allocation or similar agreement.

21



--------------------------------------------------------------------------------



 



          (l) Each transaction between the Sellers or any Affiliate of the
Sellers on the one hand and the Acquired Company on the other hand is and has
been done at an arm’s length basis.
          (m) The Acquired Company is not liable for Taxation imposed on or due
by any third party, including, without limitation, any sub-contractor, the
Sellers or any Affiliate of the Sellers, except to the extent that full
provision has been made in the Financial Statements of the Acquired Company.
          (n) Other than by their own expiration over time, there is no
limitation on the utilization by the Acquired Company of its net operating
losses, built-in losses, Tax credits or similar items under the Tax laws of any
jurisdiction (other than any such limitations arising as a result of the
consummation of the Contemplated Transactions).
          (o) The Acquired Company does not own any interest in any entity that
is characterized as a partnership for Tax purposes.
          (p) There are no Tax liens or other Encumbrances with respect to
Taxation upon any of the Assets of the Acquired Company, other than with respect
to Permitted Encumbrances.
          (q) The Acquired Company has delivered or made available to Purchaser
in the Data Room for inspection (i) complete and correct copies of all Tax
Returns of the Acquired Company relating to Taxation and (ii) complete and
correct copies of all documents from any Governmental Body received by or agreed
to by or on behalf of the Acquired Company relating to Taxation since the
Acquired Company’s formation.
     3.12 No Material Adverse Change. Since the date of the Balance Sheet, there
has not been a Material Adverse Effect.
     3.13 Pensions. As of the Effective Date, the Acquired Company has no, and
has never had any retirement benefit schemes, early retirement schemes,
pre-pension schemes or other pension arrangements, relating to the Business (the
“Pension Schemes”), in operation or proposed.
     3.14 Legal Proceedings; Orders.
          (a) There is no pending Proceeding:
               (i) that has been commenced by or against the Acquired Company or
that otherwise relates to or may affect the business of, or any of the assets
owned or used by, the Acquired Company; or
               (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
To Sellers’ Knowledge, (1) no such Proceeding has been Threatened, and (2) no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement

22



--------------------------------------------------------------------------------



 



of any such Proceeding. Seller Parties have made available to Purchaser in the
Data Room copies of all pleadings, correspondence, and other documents relating
to each Proceeding listed in Part 3.14(a) of the Seller Parties Disclosure
Schedule. The Proceedings listed in Part 3.14(a) of the Seller Parties
Disclosure Schedule could not reasonably be expected to have a Material Adverse
Effect.
          (b) There is no Order to which the Acquired Company, or any of the
assets owned or used by the Acquired Company, is subject.
          (c) No officer, director, agent, or employee of the Acquired Company
is subject to any Order that prohibits such officer, director, agent, or
employee from engaging in or continuing any conduct, activity, or practice
relating to the business of the Acquired Company.
          (d) The Acquired Company is, and at all times has been, in full
compliance with all of the terms and requirements of each Order to which it, or
any of the assets owned or used by it, is or has been subject.
          (e) No event has occurred or circumstance exists that may constitute
or result in (with or without notice or lapse of time) a violation of or failure
to comply with any term or requirement of any Order to which the Acquired
Company, or any of the assets owned or used by the Acquired Company, is subject.
          (f) The Acquired Company has not received, at any time, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding any actual, alleged, possible, or potential violation of,
or failure to comply with, any term or requirement of any Order to which the
Acquired Company, or any of the assets owned or used by the Acquired Company, is
or has been subject.
     3.15 Absence of Certain Changes and Events. Except as set forth in
Part 3.15 of the Seller Parties Disclosure Schedule, since the Balance Sheet
Date through the Effective Date, the Acquired Company has conducted its business
only in the Ordinary Course of Business and none of the following actions or
events has occurred:
          (a) any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of the Acquired Company (whether
or not covered by insurance) that has had or could reasonably be expected to
have a Material Adverse Effect;
          (b) (i) any declaration, accrual, set aside or payment of any dividend
or any other distribution in respect of any shares of capital stock of the
Acquired Company, or (ii) any repurchase, redemption or other acquisition by the
Acquired Company of any shares of capital stock or other securities;
          (c) any sale, issuance or grant, or authorization of the issuance of,
(i) shares or other securities of the Acquired Company, (ii) any option, warrant
or right to acquire any shares or any other securities of the Acquired Company,
or (iii) any instrument convertible into or exchangeable for shares or other
securities of the Acquired Company;

23



--------------------------------------------------------------------------------



 



          (d) any amendment or waiver of any of the rights of the Acquired
Company under any share purchase agreement;
          (e) any amendment to any Organizational Document of the Acquired
Company, any merger, consolidation, share exchange, business combination,
recapitalization, reclassification of shares, share split, reverse share split
or similar transaction involving the Acquired Company;
          (f) any creation of any Subsidiary of the Acquired Company or
acquisition by the Acquired Company of any equity interest or other interest in
any other Person;
          (g) any capital expenditure by the Acquired Company which, when added
to all other capital expenditures made on behalf of the Acquired Company since
the Balance Sheet Date, exceeds €10,000 in the aggregate;
          (h) except in the Ordinary Course of Business, any action by the
Acquired Company to (i) enter into or suffer any of the assets owned or used by
it to become bound by any Material Contract (as defined in Section 3.16), or
(ii) amend or terminate, or waive any material right or remedy under, any
Material Contract;
          (i) any (i) acquisition, lease or license by the Acquired Company of
any material right or other material asset from any other Person, (ii) sale or
other disposal or lease or license by the Acquired Company of any material right
or other material asset to any other Person, or (iii) waiver or relinquishment
by the Acquired Company of any right, except for rights or other assets
acquired, leased, licensed or disposed of in the Ordinary Course of Business;
          (j) any write-off as uncollectible, or establishment of any
extraordinary reserve with respect to, any Indebtedness of the Acquired Company;
          (k) any pledge of any assets of or sufferance of any of the assets of
the Acquired Company to become subject to any Encumbrance, except for Permitted
Encumbrances and pledges of immaterial assets made in the Ordinary Course of
Business;
          (l) any (i) loan by the Acquired Company to any Person, or (ii) any
incurrence or guarantee of Indebtedness by the Acquired Company;
          (m) any (i) adoption, establishment, entry into or amendment by the
Acquired Company of any Pension Scheme or (ii) payment of any bonus or any
profit sharing or similar payment to, or material increase in the amount of the
wages, salary, commissions, fringe benefits or other compensation or
remuneration payable to, any of the directors or officers of the Acquired
Company;
          (n) any change of the methods of accounting or accounting practices of
the Acquired Company in any material respect;
          (o) any material Tax election by the Acquired Company;

24



--------------------------------------------------------------------------------



 



          (p) any commencement or settlement of any Proceeding by the Acquired
Company; and
          (q) any agreement or commitment to take any of the actions referred to
in clauses (c) through (p) above.
     3.16 Contracts; No Defaults.
          (a) Part 3.16(a) of the Seller Parties Disclosure Schedule contains a
complete and accurate list as of the Effective Date, and Seller Parties have
made available to Purchaser in the Data Room true and complete copies of, each
Contract, other instrument or document (including of any amendments) to which
the Acquired Company is a party or by which its assets are subject or bound:
               (i) with any director, officer or Affiliate of the Acquired
Company;
               (ii) evidencing, governing or relating to Indebtedness;
               (iii) not entered into in the Ordinary Course of Business that
involves expenditures or receipts;
               (iv) that in any way purports to restrict the business activity
of the Acquired Company or any of its Affiliates or to limit the freedom of the
Acquired Company or any of its Affiliates to engage in any line of business or
to compete with any Person or in any geographic area or to hire or retain any
Person;
               (v) relating to the employment of, or the performance of services
by, any employee or consultant, or pursuant to which the Acquired Company is or
may become obligated to make any severance, termination or similar payment to
any current or former employee or director; or pursuant to which the Acquired
Company is or may become obligated to make any bonus or similar payment (other
than payments constituting base salary) to any current or former employee or
director;
               (vi) (A) relating to the acquisition, transfer, development,
sharing or license of any Proprietary Rights (except for any Contract pursuant
to which (1) any Proprietary Rights is licensed to the Acquired Company under
any third party software license generally available to the public, or (2) any
Proprietary Rights is licensed by the Acquired Company to any Person on a non
exclusive basis); or (B) of the type referred to in Section 3.20(d);
               (vii) providing for indemnification of any officer, director,
employee or agent;
               (viii) (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any Person with
any preemptive right, right of participation, right of maintenance or any
similar right with respect to any securities, or (C) providing the Acquired
Company with any right of first refusal with respect to, or right to repurchase
or redeem, any securities;

25



--------------------------------------------------------------------------------



 



               (ix) incorporating or relating to any guaranty, any warranty or
any indemnity or similar obligation, except for Contracts substantially
identical to the standard forms of end user licenses made available by Seller
Parties to Purchaser in the Data Room;
               (x) relating to any currency hedging;
               (xi) (A) imposing any confidentiality obligation on the Acquired
Company or any other Person, or (B) containing “standstill” or similar
provisions;
               (xii) (A) to which any Governmental Body is a party or under
which any Governmental Body has any rights or obligations, or (B) directly or
indirectly benefiting any Governmental Body (including any subcontract or other
Contract between the Acquired Company and any contractor or subcontractor to any
Governmental Body);
               (xiii) contemplating or involving the payment or delivery of cash
or other consideration in an amount or having a value in excess of €5,000 in the
aggregate, or contemplating or involving the performance of services having a
value in excess of €5,000 in the aggregate; and
               (xiv) any other Contract, if a breach of such Contract could
reasonably be expected to have a Material Adverse Effect.
          (b) Each of the foregoing is a “Material Contract.”
               (i) Each Material Contract is valid and in full force and effect,
and is enforceable against the Acquired Company in accordance with its terms,
subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
               (ii) The Acquired Company has not violated or breached, or
committed any default under, any Material Contract, except for violations,
breaches and defaults that have not had and would not reasonably be expected to
have a Material Adverse Effect; and, to Sellers’ Knowledge, no other Person has
violated or breached, or committed any default under, any Material Contract,
except for violations, breaches and defaults that have not had and would not
reasonably be expected to have a Material Adverse Effect.
               (iii) Except as set forth on Part 3.16(b) of the Seller Parties
Disclosure Schedule, to Sellers’ Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will or would reasonably be expected to, (A) result in a violation or breach of
any of the provisions of any Material Contract, (B) give any Person the right to
declare a default or exercise any remedy under any Material Contract, (C) give
any Person the right to receive or require a rebate, chargeback, penalty or
change in delivery schedule under any Material Contract, (D) give any Person the
right to accelerate the maturity or performance under any Material Contract,
(E) result in the disclosure, release or delivery of the Acquired Company Source
Code, or (F) give any Person the right to cancel, terminate or modify any
Material Contract, except in each such case for defaults, acceleration rights,
termination rights and other rights that have not had and would not reasonably
be expected to have a Material Adverse Effect.

26



--------------------------------------------------------------------------------



 



               (iv) The Acquired Company has not received any notice or other
communication regarding any actual or possible violation or breach of, or
default under, any Material Contract, except in each such case for defaults,
acceleration rights, termination rights and other rights that have not had and
would not reasonably be expected to have a Material Adverse Effect.
     3.17 Insurance.
          (a) Seller Parties have made available to Purchaser in the Data Room:
               (i) true and complete copies of all policies of insurance to
which the Acquired Company is a party or under which the Acquired Company, or
any director of the Acquired Company, in his capacity as such, is or has been
covered at any time preceding the date of this Agreement;
               (ii) true and complete copies of all pending applications for
policies of insurance; and
               (iii) any statement by the auditor of the Acquired Company’s
financial statements with regard to the adequacy of such entity’s coverage or of
the reserves for claims.
          (b) The Acquired Company:
               (i) has no self-insurance arrangements by or affecting the
Acquired Company, including any reserves established thereunder;
               (ii) has not concluded contracts or arrangements, other than a
policy of insurance, for the transfer or sharing of any risk by the Acquired
Company;
               (iii) has made available to Purchaser in the Data Room all
obligations of the Acquired Company to third parties with respect to insurance
(including such obligations under leases and service agreements) and identifies
the policy under which such coverage is provided; and
               (iv) has not suffered any loss experience or received any claim
under any policy for the current policy year.
          (c) All policies to which the Acquired Company is a party or that
provide coverage to the Acquired Company, or any director or officer of the
Acquired Company in his capacity as such:
               (i) are valid, outstanding, and enforceable;
               (ii) are issued by an insurer that is financially sound and
reputable;
               (iii) taken together, provide adequate insurance coverage for the
assets and the operations of the Acquired Company for all risks normally insured
against by a Person carrying on the same business or businesses as the Acquired
Company;

27



--------------------------------------------------------------------------------



 



               (iv) are sufficient for compliance with all Legal Requirements
and Contracts to which the Acquired Company is a party or by which any of them
is bound;
               (v) will continue in full force and effect following the
consummation of the Contemplated Transactions; and
               (vi) do not provide for any retrospective premium adjustment or
other experienced-based liability on the part of the Acquired Company.
          (d) The Acquired Company has not received (A) any refusal of coverage
or any notice that a defense will be afforded with reservation of rights, or
(B) any notice of cancellation or any other indication that any insurance policy
is no longer in full force or effect or will not be renewed or that the issuer
of any policy is not willing or able to perform its obligations thereunder.
          (e) The Acquired Company has paid all premiums due, and has otherwise
performed all of its respective obligations, under each policy to which the
Acquired Company is a party or that provides coverage to the Acquired Company or
director thereof.
          (f) The Acquired Company has given notice to the insurer of all claims
that may be insured under any policy provided by such insurer.
     3.18 Environmental Matters.
          (a) The Acquired Company is, and at all times has been, in material
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law. To Sellers’ Knowledge, there is no actual order, written
notice, or other written communication from, nor has any order, notice, or other
communication been Threatened from (i) any Governmental Body or private citizen,
or (ii) the current or prior owner or operator of any Facilities, of any actual
or potential violation or failure to comply with any Environmental Law, or of
any actual or Threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Acquired Company had an interest, or with respect to any property
or Facility at or to which Hazardous Materials were generated, manufactured,
refined, transferred, imported, used, or processed by the Acquired Company, or
any other Person for whose conduct they are or may be held responsible, or from
which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.
          (b) There are no pending or, to Sellers’ Knowledge, Threatened claims,
Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities or any
other properties and assets (whether real, personal, or mixed) in which the
Acquired Company has or had an interest.
          (c) The Acquired Company has not received, any citation, directive,
inquiry, notice, Order, summons, warning, or other communication that relates to
Hazardous Activity, Hazardous Materials, or any alleged, actual, or potential
violation or failure to comply with any

28



--------------------------------------------------------------------------------



 



Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any of the Facilities or any other properties or assets (whether
real, personal, or mixed) in which the Acquired Company had an interest, or with
respect to any property or facility to which Hazardous Materials generated,
manufactured, refined, transferred, imported, used, or processed by the Acquired
Company, or any other Person for whose conduct they are or may be held
responsible, have been transported, treated, stored, handled, transferred,
disposed, recycled, or received.
          (d) The Acquired Company has no Environmental, Health, and Safety
Liabilities with respect to the Facilities or, with respect to any other
properties and assets (whether real, personal, or mixed) in which the Acquired
Company (or any predecessor), has or had an interest, or at any property
geologically or hydrologically adjoining the Facilities or any such other
property or assets.
          (e) Except as set forth on Part 3.18(e) of the Seller Parties
Disclosure Schedule, there are no Hazardous Materials present on or in the
Environment at the Facilities or at any geologically or hydrologically adjoining
property, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of the Facilities
or such adjoining property, or incorporated into any structure therein or
thereon. The Acquired Company has not permitted or conducted any, and to
Sellers’ Knowledge there is no, Hazardous Activity conducted with respect to the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Acquired Company has or had an interest.
          (f) There has been no Release or, to Sellers’ Knowledge, Threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities,
or from or by any other properties and assets (whether real, personal, or mixed)
in which the Acquired Company has or had an interest, or any geologically or
hydrologically adjoining property.
          (g) The Acquired Company has delivered to Purchaser true and complete
copies and results of any reports, studies, analyses, tests, or monitoring
possessed or initiated by the Acquired Company pertaining to Hazardous Materials
or Hazardous Activities in, on, or under the Facilities, or concerning
compliance by the Acquired Company with Environmental Laws.
     3.19 Employees. The Acquired Company has no employees, nor has it ever had
any employees, prior to the Effective Date. The Acquired Company is not a party
to any collective labour agreement.
     3.20 Intellectual Property.
          (a) With respect to Proprietary Rights of the Acquired Company:
               (i) Part 3.20(a)(i)(A) of the Seller Parties Disclosure Schedule
lists all of the Patents owned by the Acquired Company as of the Effective Date,
setting forth in each

29



--------------------------------------------------------------------------------



 



case the jurisdictions in which Issued Patents have been issued and Patent
Applications have been filed. Part 3.20(a)(i)(B) of the Seller Parties
Disclosure Schedule lists all of the Patents in which the Acquired Company has
any right, title or interest as of the Effective Date (including without
limitation interest acquired through a license or other right to use) other than
those owned by the Acquired Company, setting forth in each case the
jurisdictions in which the Issued Patents have been issued and Patent
Applications have been filed, and the nature of the right, title or interest
held by the Acquired Company. Except as set forth on Part 3.20(a)(i)(A) of the
Seller Parties Disclosure Schedule, the Acquired Company has obtained a Patent
with respect to each Product;
               (ii) Part 3.20(a)(ii)(A) of the Seller Parties Disclosure
Schedule lists all of the Registered Trademarks owned by the Acquired Company as
of the Effective Date, setting forth in each case the jurisdictions in which
Registered Trademarks have been registered and trademark applications for
registration have been filed. Part 3.20(a)(ii)(B) of the Seller Parties
Disclosure Schedule lists all of the Registered Trademarks in which the Acquired
Company has any right, title or interest as of the Effective Date, other than
those owned by the Acquired Company (including without limitation interest
acquired through a license or other right to use), setting forth in each case
the jurisdictions in which Registered Trademarks have been registered and
trademark applications for registration have been filed, and the nature of the
right, title or interest held by the Acquired Company;
               (iii) Part 3.20(a)(iii)(A) of the Seller Parties Disclosure
Schedule lists all of the Registered Copyrights owned by the Acquired Company as
of the Effective Date, setting forth in each case the jurisdictions in which
Copyrights have been registered and applications for copyright registration have
been filed. Part 3.20(a)(iii)(B) of the Seller Parties Disclosure Schedule lists
all of the Registered Copyrights in which the Acquired Company has any right,
title or interest as of the Effective Date, other than those owned by the
Acquired Company (including without limitation interest acquired through a
license or other right to use), setting forth in each case the jurisdictions in
which the Registered Copyrights have been registered and applications for
copyright registration have been filed, and the nature of the right, title or
interest held by the Acquired Company; and
               (iv) The Acquired Company has good and valid title to all of the
Acquired Company Proprietary Rights identified in Parts 3.20(a)(i)(A),
3.20(a)(ii)(A) and 3.20(a)(iii)(A) of the Seller Parties Disclosure Schedule and
all Trade Secrets owned by the Acquired Company, free and clear of all
Encumbrances, except for Permitted Encumbrances. The Acquired Company has a
valid right to use, license and otherwise exploit all Proprietary Rights
identified in Parts 3.20(a)(i)(B), 3.20(a)(ii)(B), and 3.20(a)(iii)(B) of the
Seller Parties Disclosure Schedule and all Trade Secrets used by the Acquired
Company, other than those owned by the Acquired Company (including without
limitation interest acquired through a license or other right to use). Except as
set forth on Part 3.20(a)(iv) of the Seller Parties Disclosure Schedule, the
Acquired Company Proprietary Rights identified in Part 3.20(a) of the Seller
Parties Disclosure Schedule, together with the Trade Secrets used by the
Acquired Company, constitutes (A) all Proprietary Rights used or currently
proposed as of the Effective Date to be used in the business of the Acquired
Company as conducted prior to or on the Effective Date, or as proposed to be
conducted by Acquired Company as of the Effective Date

30



--------------------------------------------------------------------------------



 



and (B) all Proprietary Rights necessary or appropriate to make, use, offer for
sale, sell or import the Product(s).
          (b) Part 3.20(b) of the Seller Parties Disclosure Schedule lists all
oral and written contracts, agreements, licenses and other arrangements relating
to the Acquired Company Proprietary Rights or the Product(s) as of the Effective
Date, as follows:
               (i) Part 3.20(b)(i) lists as of the Effective Date: (A) any
agreement granting any right to make, have made, manufacture, use, sell, offer
to sell, import, export, or otherwise distribute any Product(s), with or without
the right to sublicense the same, on an exclusive basis; (B) any license of
Proprietary Rights to or from the Acquired Company, with or without the right to
sublicense the same, on an exclusive basis; (C) joint development agreements;
(D) any agreement by which the Acquired Company grants any ownership right to
the Acquired Company Proprietary Rights owned by the Acquired Company; (E) any
agreement under which the Acquired Company undertakes any ongoing royalty or
payment obligations with respect to an Acquired Company Proprietary Right; (F)
any agreement under which the Acquired Company grants an option relating to the
Acquired Company Proprietary Rights; (G) any agreement under which any party is
granted any right to access Acquired Company Source Code or to use Acquired
Company Source Code to create derivative works of the Products; (H) any
Agreement pursuant to which the Acquired Company has deposited or is required to
deposit with an escrow agent or any other Person the Acquired Company Source
Code, and further describes whether the execution of this Agreement or the
consummation of any of the transactions contemplated hereby could reasonably be
expected to result in the release or disclosure of the Acquired Company Source
Code; and (I) any agreement or other arrangement limiting any of the Acquired
Company’s ability to transact business in any market, field or geographical area
or with any Person, or that restricts the use, transfer, delivery or licensing
of Acquired Company Proprietary Rights (or any tangible embodiment thereof);
               (ii) Part 3.20(b)(ii) of the Seller Parties Disclosure Schedule
lists all licenses, sublicenses and other agreements to which the Acquired
Company is a party and pursuant to which the Acquired Company is authorized to
use any Proprietary Rights owned by any Person, excluding standardized
nonexclusive licenses for “off the shelf” or other software widely available
through regular commercial distribution channels on standard terms and
conditions and were obtained by the Acquired Company in the Ordinary Course of
Business. Except as set forth in 3.20(b)(iii) of the Seller Parties Disclosure
Schedule, there are no royalties, fees or other amounts payable by the Acquired
Company to any Person by reason of the ownership, use, sale or disposition of
Acquired Company Proprietary Rights;
               (iii) Except as set forth in Part 3.20(b)(iii) of the Seller
Parties Disclosure Schedule, the Acquired Company has not entered into any
written or oral contract, agreement, license or other arrangement to indemnify
any other person against any charge of infringement of the Acquired Company
Proprietary Rights, other than indemnification provisions contained in standard
sales or agreements to customers or end users arising in the Ordinary Course of
Business, the forms of which have been delivered to Purchaser or its counsel;
               (iv) Part 3.20(b)(iv) of the Seller Parties Disclosure Schedule
lists any Product that contains any software that may be subject to an open
source or general public

31



--------------------------------------------------------------------------------



 



license, a description of such Product and the open source or general public
license applicable to such Product. Except as set forth in Part 3.20(b)(iv) of
the Seller Parties Disclosure Schedule, none of the Products contains any
software that may be subject to an open source or general public license; and
               (v) There are no outstanding obligations other than as disclosed
in Part 3.20(b) of the Seller Parties Disclosure Schedule to pay any amounts or
provide other consideration to any other Person in connection with the Acquired
Company Proprietary Rights (or any tangible embodiment thereof).
          (c) Except as set forth in Part 3.20(c) of the Seller Parties
Disclosure Schedule:
               (i) The Acquired Company does not jointly own, license or claim
any right, title or interest with any other Person of the Acquired Company
Proprietary Rights. No current or former officer, manager, director,
stockholder, member, employee, consultant or independent contractor of the
Acquired Company has any right, title or interest in, to or under the Acquired
Company Proprietary Rights in which the Acquired Company has (or purports to
have) any right, title or interest that has not been exclusively assigned,
transferred or licensed to Acquired Company;
               (ii) No Person has asserted or Threatened a claim, nor, to
Sellers’ Knowledge, are there any facts which could give rise to a claim, which
would adversely affect the Acquired Company’s ownership rights to, or rights
under, the Acquired Company Proprietary Rights, or any contract, agreement,
license or and other arrangement under which the Acquired Company claims any
right, title or interest under the Acquired Company Proprietary Rights or
restricts in any material respect the use, transfer, delivery or licensing by
the Acquired Company of the Acquired Company Proprietary Rights or Acquired
Company Products;
               (iii) The Acquired Company is not subject to any proceeding or
outstanding decree, order, judgment or stipulation restricting in any manner the
use, transfer or licensing of the Acquired Company Proprietary Rights by the
Acquired Company, the use, transfer or licensing of the Acquired Company Product
by the Acquired Company, or which may affect the validity, use or enforceability
of the Acquired Company Proprietary Rights; and
               (iv) To Sellers’ Knowledge, no Acquired Company Proprietary
Rights have been infringed or misappropriated by any Person and there is no
unauthorized use, disclosure or misappropriation of the Acquired Company
Proprietary Rights by any current or former officer, manager, director,
stockholder, member, employee, consultant or independent contractor of the
Acquired Company.
          (d) Except as set forth in Part 3.20(d) of the Seller Parties
Disclosure Schedule:
               (i) all Patents in which the Acquired Company has any right,
title or interest have been duly filed or registered (as applicable) with the
applicable Governmental Body, and maintained, including the submission of all
necessary filings and fees in accordance

32



--------------------------------------------------------------------------------



 



with the legal and administrative requirements of the appropriate Governmental
Body, and have not lapsed, expired or been abandoned;
               (ii) (A) all Patents in which the Acquired Company has any right,
title or interest, disclose patentable subject matter, have been prosecuted in
good faith and are in good standing, (B) there are no inventorship challenges to
any such Patents, (C) no interference has been declared or provoked relating to
any such Patents, (D) all Issued Patents in which the Acquired Company has any
right, title or interest are valid and enforceable, and (E) all maintenance and
annual fees have been fully paid, and all fees paid during prosecution and after
issuance of any patent have been paid in the correct entity status amounts, with
respect to Issued Patents in which the Acquired Company has any right, title or
interest;
               (iii) To Sellers’ Knowledge, there is no material fact with
respect to any Patent Application in which the Acquired Company has any right,
title or interest that would (A) preclude the issuance of an Issued Patent from
such Patent Application (with valid claims no less broad in scope than the
claims as currently pending in such Patent Application), (B) render any Issued
Patent issuing from such Patent Application invalid or unenforceable, or
(C) cause the claims included in such Patent Application to be narrowed; and
               (iv) No Person has asserted or Threatened a claim, nor, to
Sellers’ Knowledge, are there any facts which could give rise to a claim, that
the Acquired Company Product (or the Acquired Company Proprietary Right embodied
in the Acquired Company Product) infringes or misappropriates any third party
Proprietary Rights.
          (e) The Acquired Company has taken all commercially reasonable and
customary measures and precautions necessary to protect and maintain the
confidentiality of all Trade Secrets in which the Acquired Company has any
right, title or interest and otherwise to maintain and protect the full value of
all such Trade Secrets. Without limiting the generality of the foregoing, except
as set forth in Part 3.20(e) of the Seller Parties Disclosure Schedule:
               (i) All current and former consultants and independent
contractors to the Acquired Company or to any entity that assigned Acquired
Company Proprietary Rights to the Acquired Company, including but not limited to
Xpand, who are or were involved in, or who have contributed to, the creation or
development of the Acquired Company Proprietary Rights have executed and
delivered to the Acquired Company an agreement (containing no exceptions to or
exclusions from the scope of its coverage) that is substantially identical to
the form of Nondisclosure Agreement made available to Purchaser in the Data
Room. Each current and former consultant or independent contractor of the
Acquired Company is obligated to assist the Acquired Company with respect to the
protection of the Acquired Company Proprietary Rights. No current or former
employee, officer, director, stockholder, consultant or independent contractor
to the Acquired Company has any right, claim or interest in or with respect to
the Acquired Company Proprietary Rights; and
               (ii) Except as disclosed as required under Section 3.20(b)(i)
above, the Acquired Company has not disclosed or delivered to any Person, or
permitted the disclosure or delivery to any escrow agent or other Person, of the
Acquired Company Source Code. No event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of

33



--------------------------------------------------------------------------------



 



time) will, or would reasonably be expected to, result in the disclosure or
delivery to any Person of the Acquired Company Source Code.
          (f) Except with respect to demonstration or trial copies, no product,
system, program or software module designed, developed, sold, licensed or
otherwise made available by the Acquired Company to any Person, including
without limitation the Acquired Company Product(s), contains any “back door,”
“time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or other
software routines or hardware components designed to permit unauthorized access
or to disable or erase software, hardware or data without the consent of the
user.
     3.21 Certain Payments. Neither the Acquired Company or any director,
officer, agent, or employee of the Acquired Company, or any other Person
associated with or acting for or on behalf of the Acquired Company, has directly
or indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services in violation of any Legal
Requirement or (b) established or maintained any fund or asset that has not been
recorded in the books and records of the Acquired Company.
     3.22 Authorizations; Regulatory Compliance. Part 3.22 of the Seller Parties
Disclosure Schedule sets forth a complete list of all material approvals,
clearances, authorizations, licenses or registrations required by any
Governmental Body in the European Union or in the Netherlands having regulatory
authority or jurisdiction over the Business and the Products, whether required
of the Acquired Company or, to the Sellers’ Knowledge, required of any of its
suppliers or manufacturers. Except as set forth on Part 3.22 of the Seller
Parties Disclosure Schedule:
          (a) The Business and the Products are in compliance in all material
respects with all current applicable laws, statutes, rules, regulations,
ordinances, standards, guidelines or orders administered, issued or enforced by
the FDA or any other Governmental Body having regulatory authority or
jurisdiction over the Business and the Products.
          (b) The Acquired Company and, to Sellers’ Knowledge, its suppliers and
manufacturers are in compliance in all material respects with all applicable
laws, statutes, rules, regulations, ordinances, standards, guidelines or orders
administered, issued or enforced by the FDA or any other Governmental Body,
relating to the methods and materials used in, and the facilities and controls
used for, the design, manufacture, processing, packaging, labeling, storage and
distribution of the Products and all Products have been processed, manufactured,
packaged, labeled, stored, handled and distributed by the Acquired Company in
compliance with the quality control procedures and specifications made available
by the Acquired Company to Purchaser in the Data Room and all applicable laws,
statutes, rules, regulations, ordinances, standards, guidelines or orders
administered, issued or enforced by the FDA or any other Governmental Body.
Further, no action has been taken by any Governmental Body or, to Sellers’
Knowledge, is in the process of being taken that will slow, halt or enjoin the
manufacturing of the Products or the operation of the Business or subject the
manufacturing of the Products or the Business to regulatory enforcement action.

34



--------------------------------------------------------------------------------



 



          (c) The Acquired Company has not received and, to Sellers’ Knowledge,
its manufacturers or suppliers have not received from the FDA or any other
Governmental Body, and to Sellers’ Knowledge, there are no facts which would
furnish any reasonable basis for, any notice of adverse findings, FDA warning
letters, regulatory letters, notices of violations, warning letters, Section 305
criminal proceeding notices under the FDCA or other similar communication from
the FDA or other Governmental Body, and there have been no seizures conducted
or, to Sellers’ Knowledge, Threatened by the FDA or other Governmental Body, and
no recalls, market withdrawals, field notifications, notifications of
misbranding or adulteration, or safety alerts conducted, requested or Threatened
by the FDA or other Governmental Body relating to the Business or to the
Products.
          (d) Except as set forth on Part 3.22(d) of the Seller Parties
Disclosure Schedule, for each of the Products, no pre-market notification
(“510(k)”) submission is required and no 510(k) submission has been filed with
the FDA or any other Governmental Body on or prior to Closing Date.
          (e) To Sellers’ Knowledge, there are no currently existing facts that
will (i) cause the withdrawal or recall, or require suspension or additional
approvals or clearances, of any Products currently sold by the Acquired Company,
(ii) require a change in the manufacturing, marketing classification, labeling
or intended use of any such Products, or (iii) require the termination or
suspension of marketing of any such Products.
          (f) Except as set forth on Part 3.22 (f) of the Seller Parties
Disclosure Schedule: (i) none of the Products manufactured, marketed or sold by
the Acquired Company have been recalled or subject to a field safety
notification (whether voluntarily or otherwise); (ii) to Sellers’ Knowledge,
none of the Products manufactured, marketed or sold by the Acquired Company’s
manufacturers and suppliers on the Acquired Company’s behalf has been recalled
or subject to a field safety notification (whether voluntary or otherwise); and
(iii) Seller Parties have not received written notice (whether completed or
pending) of any proceeding seeking recall, suspension or seizure of any Products
sold or proposed to be sold by the Acquired Company.
          (g) The Acquired Company has submitted to the FDA all Biological
Product Deviation Reports relating to performance issues that could lead to
serious injury or death that the Acquired Company has been required to submit
under applicable federal statutes, rules, regulations, standards, guides or
orders administered or promulgated by the FDA related to the Products. To
Sellers’ Knowledge, except as set forth on Part 3.22(g) of the Seller Parties
Disclosure Schedule, no circumstances have arisen that would require Acquired
Company to submit a Biological Product Deviation Report to the FDA.
     3.23 Products; Product Liability.
          (a) Each of the Products (including all Finished Inventory): (i) is,
and at all times up to and including the sale thereof has been processed,
manufactured, packaged, labeled, stored, handled, distributed, shipped, marketed
and promoted, and in all other respects has been, in compliance with all
applicable laws, statutes, rules, regulations, ordinances or orders
administered, issued or enforced by the FDA or any other governmental entity,
and (ii) is, and at all relevant times has conformed in all material respects to
all specifications and any promises,

35



--------------------------------------------------------------------------------



 



warranties or affirmations of fact made in all regulatory filings or set forth
in any regulatory approvals, authorizations or clearances pertaining thereto or
made on the container or label for such Product or in connection with its sale.
There is no design or manufacturing defect with respect to the Products.
          (b) Part 3.23(b) of the Seller Parties Disclosure Schedule sets forth
the forms of the Acquired Company’s service or product warranties that are
currently applicable to services or merchandise related to the Business
(including, without limitation, the Products). Except as set forth on
Part 3.23(b) of the Seller Parties Disclosure Schedule, there are no existing
or, to Sellers’ Knowledge, Threatened, claims against the Acquired Company for
services or merchandise related to the Business which are defective or fail to
meet any service or product warranties other than in the Ordinary Course of
Business consistent with past experience. The Acquired Company has not incurred
liability arising out of any injury to individuals as a result of the ownership,
possession, or use of any Product and, to Sellers’ Knowledge, there has been no
inquiry or investigation made in respect thereof by any Governmental Body.
     3.24 Customers and Suppliers. The Acquired Company does not currently have
customers, nor has it ever had any customers prior to the Effective Date, other
than Purchaser. Part 3.24 of the Seller Parties Disclosure Schedule identifies
the Business’ ten (10) largest suppliers (measured by euro volume in each case)
during the period from the formation of the Acquired Company through
December 31, 2008, showing with respect to each, the name and address, euro
volume and nature of the relationship. The Acquired Company is not required to
provide any bonding or other financial security arrangements in connection with
any of the transactions with its suppliers. As of the Effective Date, Seller
Parties have not received any communication of any intention of any supplier
identified on Part 3.24 of the Seller Parties Disclosure Schedule to discontinue
its relationship as a supplier of, or materially reduce its sales to the
Acquired Company (or, post- Closing, from or to Purchaser).
     3.25 Capital Expenditures. Set forth on Part 3.25 of the Seller Parties
Disclosure Schedule is a list of the Acquired Company’s approved capital
expenditure projects related to the Business as of the Effective Date including:
(i) projects which have been commenced but are not yet completed; (ii) projects
which have not been commenced; and (iii) projects which have been completed in
respect of which payment has been made, since the formation of the Acquired
Company.
     3.26 Relationships with Affiliates. Neither Sellers nor, to Sellers’
Knowledge, any Affiliate of any Seller has or had any interest in any property
(whether real, personal, or mixed and whether tangible or intangible), used in
or pertaining to the Acquired Company’s businesses. Neither Sellers nor, to
Sellers’ Knowledge, any Affiliate of any Seller owns or has owned (of record or
as a beneficial owner) an equity interest or any other financial or profit
interest in, a Person that has (i) had business dealings or a material financial
interest in any transaction with the Acquired Company, or (ii) engaged in
competition with the Acquired Company with respect to any line of the products
or services of the Acquired Company in any market presently served by the
Acquired Company. Except as set forth in Part 3.26 of the Seller Parties
Disclosure Schedule, neither Seller nor, to Sellers’ Knowledge, any Affiliate of
Sellers is a party to any Contract with, or has any claim or right against, the
Acquired Company.

36



--------------------------------------------------------------------------------



 



     3.27 Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of the Acquired Company.
     3.28 Disclosure. Except as set forth in Part 3.28 of the Seller Parties
Disclosure Schedule:
          (a) As of the Closing Date, no representation or warranty of Seller
Parties in this Agreement and no statement in the Disclosure Schedule omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.
          (b) As of the Closing Date, there is no fact known to Seller Parties
that has specific application to Seller Parties (other than general economic or
industry conditions) and that materially adversely affects or, as far as Seller
Parties can reasonably foresee, materially threatens, the assets, business,
prospects, financial condition, or results of operations of the Acquired Company
(on a consolidated basis) that has not been set forth in this Agreement or the
Seller Parties Disclosure Schedule.

4.   REPRESENTATIONS AND WARRANTIES OF PURCHASER       Purchaser represents and
warrants to the Seller Parties as follows:

     4.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. Purchaser has full corporate power and authority to execute and
deliver this Agreement and the Closing Documents, to perform its obligations
hereunder and thereunder and to conduct its business as it is now being
conducted and to own or use the properties and assets that it purports to own or
use. Purchaser is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification, except whether
the failure to do so would not have a material adverse effect on Purchaser’s
ability to perform its obligations hereunder.
     4.2 Authority; No Conflict.
          (a) This Agreement and the Closing Documents have been authorized by
Purchaser’s board of directors and, to the extent required, the stockholders of
Purchaser. This Agreement constitutes the legal, valid, and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditors’ rights and to general equity
principles. Upon the execution and delivery by Purchaser of the Closing
Documents, the Closing Documents will constitute the legal, valid, and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
respective terms, enforceable against Purchaser in accordance with their
respective terms, subject to bankruptcy and other similar Legal Requirements of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

37



--------------------------------------------------------------------------------



 



          (b) Except as set forth in Part 4.2 of the Purchaser Disclosure
Schedule, or as would not have a material adverse effect on Purchaser’s ability
to perform its obligations hereunder, neither the execution and delivery of this
Agreement by Purchaser nor the consummation or performance of any of the
Contemplated Transactions by Purchaser will directly or indirectly (with or
without notice or lapse of time):
               (i) contravene, conflict with or result in a violation of (A) any
provision of Purchaser’s Organizational Documents or (B) any resolution adopted
by the board of directors or the stockholders of Purchaser; or
               (ii) contravene, conflict with, or result in a violation of, or
give any Governmental Body or Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or Order to which Purchaser, or any of the assets owned or
used by Purchaser, may be subject.
Except as set forth in Part 4.2 of the Purchaser Disclosure Schedule, Purchaser
is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
     4.3 Certain Proceedings. There is no Action or Proceeding pending or, to
the knowledge of Purchaser, Threatened in writing, against or affecting
Purchaser that could reasonably be expected to affect Purchaser’s ability to
challenge, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with the consummation of the Contemplated Transactions. To
Purchaser’s knowledge, no such Proceeding has been Threatened.
     4.4 Brokers. Purchaser and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement and will indemnify and hold Sellers harmless from any such payment
alleged to be due by or through Purchaser as a result of the action of Purchaser
or its officers or agents.
     4.5 Issuance of Shares. Subject to the accuracy of any representations and
warranties made by the Sellers at the time of such issuance, the issuance and
delivery of any shares of Purchaser’s Common Stock pursuant to this Agreement is
and shall be in compliance with applicable federal and state securities laws and
such shares, when issued, shall be duly authorized, validly issued, fully paid
and non-assessable and free and clear of all Encumbrances.
     4.6 Securities Law Matters.
          (a) The Purchaser Common Stock is registered pursuant to Section 12(g)
of the Exchange Act and is quoted on the Qualified Stock Exchange and Purchaser
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Purchaser Common Stock under the Exchange
Act or delisting the Purchaser Common Stock from the Qualified Stock Exchange,
nor has Purchaser received any notification that the SEC or the Qualified Stock
Exchange is contemplating terminating such registration or listing. Purchaser is
a WKSI. Other than such filings and notifications as have occurred (and will be

38



--------------------------------------------------------------------------------



 



supplemented following the execution of this Agreement), no consent, approval,
authorization or order of, or filing, notification or registration with, the
Qualified Stock Exchange is required for the quoting of Purchaser’s Common Stock
on the Qualified Stock Exchange. Purchaser is in compliance with the listing or
maintenance requirements of the Qualified Stock Exchange, except as would not
reasonably be expected to result in the delisting of Purchaser’s Common Stock
from the Qualified Stock Exchange.
          (b) Purchaser has been subject to, and has complied with, all of the
reporting requirements of the Exchange Act for the twelve (12) month period
preceding the Closing and Purchaser is eligible to register securities on Form
S-3 under the Securities Act. Purchaser has made available to Sellers true and
complete copies of (i) its Annual Report on Form 10-K Purchaser’s most recently
completed fiscal year as filed with the U.S. Securities and Exchange Commission
(the “SEC”), and (ii) all other reports and amendments thereto (including
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K) filed by
Purchaser with the SEC since the end of Purchaser’s most recently completed
fiscal year (collectively, the “SEC Reports”). As of their respective dates, and
as of the date of the last amendment thereof, if amended after filing, to
Purchaser’s knowledge, none of such reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     4.7 No Other Representations. Purchaser acknowledges that the Acquired
Company does not make any representation or warranty with respect to any
projections, estimates or budgets delivered to or made available to Purchaser of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of the
Acquired Company or the future business and operations of the Acquired Company.

5.   COVENANTS

     5.1 Notices; Consents; Filings. From and after the delivery of a Purchase
Election Notice or the delivery of a Milestone Completion Notice or Second Put
Option Notice, as the case may be, until the Closing, the Seller Parties shall
use their commercially reasonable best efforts, at the Seller Parties’ expense,
to obtain the consents described in the Seller Parties Disclosure Schedule. In
the event that any of the Seller Parties shall fail to obtain any third party
consent necessary for the consummation of the transactions contemplated hereby,
the Sellers shall use commercially reasonable best efforts, and take any such
actions reasonably requested by Purchaser, to minimize any adverse effect upon
the Acquired Company and Purchaser, their respective Subsidiaries, and their
respective businesses resulting, or which could reasonably be expected to result
after the Closing, from the failure to obtain such consent.
     5.2 Further Assurances.
          (a) Following the delivery of a Purchase Election Notice, a Milestone
Completion Notice, or a Second Put Option Notice, as the case may be, each of
Purchaser and the Acquired Company will:

39



--------------------------------------------------------------------------------



 



               (i) use its commercially reasonable best efforts to take, or
cause to be taken, all appropriate action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the Acquisition and the transactions contemplated
hereby, including using its commercially reasonable best efforts to obtain all
permits, consents, approvals, authorizations, qualifications and orders of
governmental authorities as are necessary for the consummation of the
Acquisition and the other transactions contemplated hereby and to fulfill the
conditions set forth in Section 7. In case, at any time after the Closing, any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors of each party to this Agreement
shall use their commercially reasonable best efforts to take all such action;
and
               (ii) cooperate and use its commercially reasonable best efforts
to vigorously contest and resist any action, including administrative or
judicial action, and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and that restricts, prevents or prohibits
consummation of the Acquisition and the other transactions contemplated hereby,
including by vigorously pursuing all available avenues of administrative and
judicial appeal.
          (b) From the Effective Date until the Closing, the parties hereto will
take all further action that is necessary or desirable to carry out the purposes
of this Agreement, and the proper officers and directors of each party to this
Agreement shall use their commercially reasonable best efforts to take all such
action and shall refrain from taking any actions which would be contrary to,
inconsistent with or against, or would frustrate the essential purposes of, the
transactions contemplated by this Agreement, if Purchaser were to deliver a
Purchase Election Notice or the Acquired Company were to deliver a Milestone
Completion Notice or a Second Put Option Notice.
     5.3 Exclusivity.
          (a) From and after the date of this Agreement until the Closing or
termination of this Agreement pursuant to Section 8, the Acquired Company will
not, nor will it authorize or permit any of its officers, directors, Affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it to, directly or indirectly, (i) solicit, initiate
or induce the making, submission or announcement of any Acquisition Proposal,
(ii) participate in any discussions or negotiations regarding, or furnish to any
person any non-public information with respect to, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes or may
reasonably be expected to lead to, any Acquisition Proposal, (iii) engage in
discussions with any person with respect to any Acquisition Proposal, except as
to disclose the existence of these provisions, (iv) endorse or recommend any
Acquisition Proposal, or (v) enter into any letter of intent or similar document
or any contract, agreement or commitment contemplating or otherwise relating to
any Acquisition Proposal. The Seller Parties and the Acquired Company’s
subsidiaries will, and will cause their respective officers, directors,
Affiliates, employees, investment bankers, attorneys and other advisors and
representatives to, immediately cease any and all existing activities,
discussions or negotiations with any parties conducted heretofore with respect
to any Acquisition Proposal. Without limiting the foregoing, it is understood
that any violation of the restrictions set forth in the preceding sentence by
any officer, director or employee of the Acquired Company or any of its
subsidiaries or any

40



--------------------------------------------------------------------------------



 



investment banker, attorney or other advisor or representative of the Acquired
Company or any of its subsidiaries shall be deemed to be a breach of this
Section 5.3 by the Acquired Company.
          (b) In addition to the obligations of the Acquired Company set forth
in Section 5.3(a), the Acquired Company as promptly as practicable shall advise
Purchaser in writing of any Acquisition Proposal or of any request for nonpublic
information or other inquiry which the Acquired Company reasonably believes
could lead to an Acquisition Proposal, the material terms and conditions of such
Acquisition Proposal (to the extent known), and the identity of the person or
group making any such request, inquiry or Acquisition Proposal. The Acquired
Company agrees to keep Purchaser informed on a current basis of the status and
details (including any material amendments or proposed amendments) of any such
request, inquiry or Acquisition Proposal.
     5.4 Notification of Certain Matters. Each of the parties to this Agreement
shall give prompt notice to the other parties of the occurrence or
non-occurrence of any event which would likely cause any representation or
warranty made by such party herein to be untrue or inaccurate or any covenant,
condition or agreement contained herein not to be complied with or satisfied
(provided, however, that, any such disclosure shall not in any way be deemed to
amend, modify or in any way affect the representations, warranties and covenants
made by any party in or pursuant to this Agreement).
     5.5 Confidentiality; Publicity. Except as may be required by law to comply
with applicable governmental regulations or as otherwise permitted or expressly
contemplated herein, no party hereto or their respective Affiliates, employees,
agents and representatives shall disclose to any third party this Agreement
(provided that Purchaser may file this Agreement with the SEC), the subject
matter or terms hereof or (except with regard to disclosures by Purchaser of
confidential information of the Acquired Company following the Closing) any
confidential information or other proprietary knowledge concerning the business
or affairs of any other party which it may have acquired from such party in the
course of pursuing the transactions contemplated by this Agreement without the
prior consent of the other parties hereto; provided, that any information that
is otherwise publicly available (including by reason of Purchaser’s filings with
the SEC), without breach of this provision, or has been obtained from a third
party without a breach of such third party’s duties, shall not be deemed
confidential information. No press release or other public announcement related
to this Agreement or the transactions contemplated hereby shall be issued by any
party without the prior written consent of the other parties hereto.
     5.6 Post-Closing Cooperation.
          (a) Sellers agree further that, following the Closing Date, if any
consent or waiver set forth in Part 3.2 of the Seller Parties Disclosure
Schedule has not been delivered to Purchaser by Seller Parties at or prior to
the Closing Date, Sellers shall use commercially reasonable efforts to assist
the Acquired Company to obtain such approval or permit at the sole expense of
Sellers following the Closing Date.
          (b) Sellers agree further that, if reasonably requested by Purchaser,
at Purchaser’s sole expense, Sellers shall reasonably cooperate with Purchaser
to provide

41



--------------------------------------------------------------------------------



 



reasonable access to records and personnel of the Acquired Company to the extent
still in Sellers’ possession or control and to the extent Purchaser finds such
access necessary in order to transition the Business into service of Purchaser.
          (c) At or prior to the Closing Date, Sellers shall cause Purchaser to
be designated as an additional loss payee with respect to any loss related to
the Assets on all insurance policies identified on Part 3.17 of the Seller
Parties Disclosure Schedule.
          (d) Each of the parties agrees to cooperate with the other in the
preparation and filing of all forms, notifications, reports and information, if
any, required or reasonably deemed advisable pursuant to any law, rule or
regulation in connection with the transactions contemplated by this Agreement.
     5.7 Tax Matters.
               (a) Preparation and Filing of Tax Returns. Purchaser shall
prepare or cause to be prepared and file or cause to be filed on a timely basis
all Tax Returns of the Acquired Company for all taxable periods ending after the
Closing Date. The Seller Parties shall prepare or cause to be prepared and file
or cause to be filed on a timely basis all Tax Returns of the Acquired Company
for all taxable periods ending on or before the Closing Date. With respect to
any and all Tax Returns of the Acquired Company for any taxable period ending on
the Closing Date and for any taxable period ending before the Closing Date for
which such Tax Returns have not been filed as of the Closing Date, at least
sixty (60) days prior to filing, the Seller Parties shall provide Purchaser with
a draft of each such Tax Return for review and comment. The Seller Parties shall
consider all reasonable comments of Purchaser with respect to the Tax Returns
prior to filing. None of the Seller Parties shall file any amended Tax Returns
with respect to the Acquired Company without the prior written consent of
Purchaser, which shall not be unreasonably withheld, conditioned or delayed.
               (b) Liability for Income Taxes. Immediately upon written demand
from Purchaser, Sellers shall reimburse Purchaser for all income Taxes of the
Acquired Company for any income Tax period ending on or before the close of the
Closing Date (a “Pre-Closing Tax Period”) and for Sellers’ portion (as
determined pursuant to Section 5.7(c) of all income Taxes of the Acquired
Company for any income Tax period that begins before the Closing Date and ends
after the Closing Date (a “Straddle Period”). Purchaser shall be responsible for
all income Taxes of the Acquired Company for any income Tax period that begins
after the Closing Date (a “Post-Closing Tax Period”) and for its portion (as
determined pursuant to Section 5.7(c)) of all income Taxes of the Acquired
Company for any Straddle Period. Any amounts paid by Sellers to Purchaser
pursuant to this Section 5.7 shall be treated as an adjustment to the Purchase
Price unless otherwise required by Law.
               (c) Apportionment of Straddle Period Income Taxes. With respect
to any Straddle Period, the income Taxes attributable to such Straddle Period
shall be apportioned between the portion of the Straddle Period that begins on
the first day of the Straddle Period and ends at the close of the Closing Date
(the “Pre-Closing Straddle Period”), which portion shall be the responsibility
of Sellers, and the portion of the Straddle Period that begins on the date
immediately following the Closing Date and ends on the last day of the Straddle
Period (“Post-

42



--------------------------------------------------------------------------------



 



Closing Straddle Period”), which portion shall be the responsibility of
Purchaser. The portion of the income Tax allocated to the Pre-Closing Straddle
Period shall equal the amount which would be payable if the Straddle Period
ended on the last day of the Pre-Closing Straddle Period, provided that all
permitted allowances, exemptions and deductions that are normally computed on
the basis of an entire year or period (such as depreciation) shall accrue on a
daily basis. The portion of the income Tax allocated to the Post-Closing
Straddle Period shall equal the balance of the income Tax attributable to the
Straddle Period.
               (d) Tax Cooperation. Sellers and Purchaser shall provide each
other party with such information and records and access to such of its
officers, directors, employees and agents as may be reasonably requested by such
other party in connection with the preparation of any tax return or any audit or
other proceeding relating to the Acquired Company. Sellers and Purchaser shall
cooperate in good faith, as and to the extent reasonably requested by one
another in connection with the filing of Tax Returns and any audit, litigation
or other proceeding with respect to Taxes. Such cooperation shall include using
commercially reasonable efforts to retain and (upon a party’s request) provide
records and information that are reasonably relevant to any such audit,
litigation, or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Sellers and Purchaser agree to use commercially
reasonable efforts to retain all books and records with respect to Tax matters
pertinent to the Acquired Company relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority. Notwithstanding the foregoing, the Seller Parties shall use
their respective best efforts to retain copies of all relevant Tax records
relating to the Acquired Company for periods prior to the Closing, and neither
Purchaser nor the Acquired Company, nor any Affiliate of Purchaser or the
Acquired Company shall be liable for failure to provide to any Seller Party any
information or documentation of any kind relating to any Tax period prior to the
Closing.
               (e) Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes incurred in connection with the sale of Seller
Shares shall be borne and paid by Sellers.
     5.8 Execution of Further Documents. From and after the Closing, upon the
reasonable request of Purchaser, Sellers shall, at the expense of Purchaser,
execute, acknowledge and deliver all such further deeds, bills of sale,
assignments, transfers, conveyances, powers of attorney and assurances as may
reasonably be required or appropriate to convey and transfer to and vest in
Purchaser and protect its right, title and interest in the capital stock of the
Acquired Company to be transferred hereunder and to carry out the transactions
contemplated by this Agreement.
     5.9 Registration Rights.
               (a) Mandatory Registration Statement. In the event that Purchaser
determines to issue shares of its Common Stock as part of the Upfront Payment,
Purchaser agrees to file with the Securities and Exchange Commission as soon as
reasonably practicable, but in no event later than one (1) Business Day
following the Closing, an automatic shelf

43



--------------------------------------------------------------------------------



 



registration statement on Form S-3ASR with respect to at least the number of
shares of Purchaser Common Stock to be issued on the Closing Date (including the
prospectus, amendments and supplements to such registration statement or
prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement, the “Mandatory Registration
Statement”). Notwithstanding anything herein to the contrary, Purchaser may not
issue shares of Purchaser Common Stock in respect of any Milestone Payment
(x) to the extent that the aggregate number of shares of Purchaser Common Stock
issued hereunder would exceed the number of shares of Purchaser Common Stock
covered by the Mandatory Registration Statement unless, prior to the date of
such issuance, Purchaser (i) amends such Mandatory Registration Statement to
include all such shares of Purchaser Common Stock or (ii) files a shelf
registration on Form S-3 (or such other form under the Securities Act then
available to Purchaser providing for the resale pursuant to Rule 415 from time
to time by the holders of any and all registrable shares), which amendment or
registration statement has either been declared effective by the SEC prior the
date of such issuance or become effective automatically as a result of
Purchaser’s status as a WKSI or (y) unless such shares have been approved for
listed on the Qualified Stock Exchange, subject only to official notice of
issuance.
               (b) Suspension. The Purchaser shall use its best efforts to keep
any Mandatory Registration Statement continuously effective for six (6) months
following the time at which a Mandatory Registration Statement becomes
effective. During such time, the Purchaser may suspend the use of any Mandatory
Registration Statement by written notice to the Sellers for a period not to
exceed an aggregate of sixty (60) calendar days.
               (c) Indemnification by Purchaser. Upon the registration of the
shares of Purchaser Common Stock pursuant to Section 5.9(a), Purchaser shall
indemnify and hold harmless each Seller, against any losses, claims, damages or
liabilities, joint or several, to which such Seller may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Mandatory Registration Statement, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and Purchaser hereby agrees to reimburse such
Seller for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that Purchaser shall not be liable to such Seller
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Mandatory Registration Statement, or
amendment or supplement, in reliance upon and in conformity with written
information furnished to Purchaser by such Seller expressly for use therein.
               (d) Indemnification by the Sellers. Each Seller agrees, as a
consequence of the inclusion of any of such Seller’s shares of Purchaser Common
Stock in the Mandatory Registration Statement, severally and not jointly, to
(i) indemnify and hold harmless Purchaser, its directors, its officers who sign
the Mandatory Registration Statement and each person, if any, who controls
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities to which Purchaser or

44



--------------------------------------------------------------------------------



 



such other persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Mandatory Registration Statement,
or any amendment or supplement, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to Purchaser by or on behalf of
such Seller, and (ii) reimburse Purchaser and such other persons for any legal
or other expenses reasonably incurred by Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred.
     5.10 Right of First Refusal/Right of Notice.
          (a) Right of First Refusal. After the expiration of the Option Period
through the termination of the Distribution Agreement, if the Acquired Company
receives a bona fide offer from any party with respect to any transaction which
would result in the sale of substantially all of the Acquired Company’s assets
or the sale of all or such portion of the Acquired Company’s capital stock such
that, following such transaction, the buyer would own shares having a majority
of the combined voting power on a fully diluted basis of all of classes of the
Acquired Company’s equity securities (each, a “Sale of the Acquired Company”),
the Acquired Company shall provide Purchaser a copy of the offer (upon condition
of confidentiality) (the “Sale Notice”). On receipt of the Sale Notice,
Purchaser shall have the right and option (the “Right of First Refusal”),
exercisable at any time by providing written notice to the Acquired Company
during the period of fifteen (15) Business Days following Purchaser’s receipt of
the Sale Notice, to elect to purchase all, but not less than all, of the offered
securities or assets in connection with the Sale of the Acquired Company, at the
same price and upon the same terms and conditions contained in the Sale Notice
(the “Purchaser Notice”). The Acquired Company will not, following receipt of
the Purchaser Notice through the date ninety (90) days thereafter (the “ROFR
Period”), for so long as Purchaser continues to negotiate with the Acquired
Company the terms of a definitive agreement, directly or indirectly, facilitate,
solicit, recommend or encourage any offer by, or enter into any agreement with
any person or entity that would, if the transaction contemplated thereby were
completed, result in a Sale of the Acquired Company.
          (b) Failure to Agree. If Purchaser does not deliver a Purchase
Election Notice within fifteen (15) Business Days of the Sale Notice or if after
good faith negotiations Purchaser and the Acquired Company are unable to agree
upon the terms of a definitive agreement for a Sale of the Acquired Company
during the ROFR Period, then the Acquired Company shall be free for a period of
one (1) year to enter into a Sale of the Acquired Company with the buyer
identified in the Sale Notice on substantially the terms set forth in the Sale
Notice which financial terms and conditions shall not be less favorable to the
Acquired Company when taken in their totality than the terms and conditions last
offered in writing by Purchaser to the Acquired Company during the ROFR Period.
          (c) Right of Notice. After the expiration of the Option Period through
the termination of the Distribution Agreement, (i) if the Acquired Company
decides to commence

45



--------------------------------------------------------------------------------



 



discussion with any party with respect to a Sale of the Acquired Company, then
the Acquired Company will provide Purchaser with notice of such within three
(3) Business Days of the commencement of such discussions or (ii) if the
Acquired Company receives a proposal or offer from any party with respect to any
transaction that would result in a Sale of the Acquired Company, and the
Acquired Company decides to proceed with such proposal or offer, the Acquired
Company shall provide Purchaser with notice and a brief description of any offer
or proposal within three (3) Business Days of the receipt of such offer or
proposal.
     5.11 Sellers’ Right to Audit Purchaser’s Net Sales.
          (a) Within thirty (30) days following the expiration of the Put Option
Period, Purchaser shall deliver a sales report to the Sellers with respect to
Purchaser’s Net Sales of the Products during each of the first two (2) years
during the Put Option Period. The sales report shall include Net Sales of
Products by month during each of the two years during the Put Option Period.
          (b) Within thirty (30) days following the end of each calendar quarter
ending during the Call Option Period, Purchaser shall deliver a sales report to
the Sellers with respect to Purchaser’s Net Sales of Products during the most
recently completed calendar quarter ending during the Call Option Period. The
sales report shall include Net Sales of Products by month during the most recent
completed calendar quarter.
          (c) At any time during the Call Option Period and during the thirty
(30) day period following the expiration of the Call Option Period, up to a
maximum of two (2) times, the Purchaser shall permit, upon reasonable written
notice from the Sellers’ Representative to Purchaser and at Sellers’ sole
expense, an independent auditor with a nationally recognized certified public
accounting firm selected by the Sellers’ Representative and reasonably
acceptable to Purchaser to audit the books and records of Purchaser to verify
Net Sales of Products. If such inspections should disclose underreporting of Net
Sales by an amount of five percent (5%) or greater, Purchaser shall reimburse
Sellers for the cost of the audit within five (5) Business Days of the
completion date of the Sellers’ audit. In the event Purchaser has underreported
Net Sales, Sellers shall be entitled to use the post-audit calculations for
purposes of determining whether Sellers are entitled to receive a Milestone
Payment or exercise their Put Option or Second Put Option under this Agreement,
in each case, subject to the dispute resolution procedures set forth in Section
1.11. Any audit shall not unreasonably interfere with Purchaser’s business
activities.

6.   INDEMNIFICATION; REMEDIES

     6.1 Survival; Right to Indemnification Not Affected by Knowledge. All
representations and warranties of Purchaser and Seller Parties contained herein
or in any other Closing Document or document, certificate or other instrument
required to be delivered hereunder or thereunder in connection with the
transactions contemplated hereby shall survive the Closing and shall continue
until      ***      after the Closing (the “General Indemnity Escrow Period”),
provided that (a) the representations and warranties set forth in      ***     
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

46



--------------------------------------------------------------------------------



 



shall survive until sixty (60) days after the expiration of the applicable
statutes of limitations (including any extensions or waivers thereof) and
(b) the representations and warranties set forth in      ***      shall survive
indefinitely ((a) and (b), together, the “Fundamental Representations”);
provided, further, that to the extent any written claim for indemnification is
made prior to the expiration date of the representations and warranties on which
any such claim for indemnification is based, the expiration of such
representations and warranties shall not affect the right of any Indemnified
Person to seek indemnification for Damages in respect of such claim pursuant to
Section 6 hereof. The right to indemnification, payment of Damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
Knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.
     6.2 Indemnification and Payment of Damages by Sellers.
          (a) From and after the Closing. each Seller, severally but not
jointly, shall indemnify and hold harmless Purchaser, the Acquired Company, and
their respective Representatives, stockholders, controlling persons, and
affiliates (collectively, the “Purchaser Indemnified Persons”) from and against
and shall pay to the relevant Purchaser Indemnified Persons the amount of any
and all losses, liabilities, claims, damages (excluding incidental, punitive and
consequential damages), deficiencies, judgments, fines, penalties, fees, costs
and expenses (including costs of investigation and defense and reasonable
attorneys’ fees), and diminutions in value of the Product(s), whether or not
involving a third-party claim (collectively, “Damages”), incurred by such
Purchaser Indemnified Person arising directly or indirectly from or in
connection with any breach of any representation or warranty of such Seller
contained in Section 2 hereof or of any covenant or obligation of such Seller in
this Agreement.
          (b) From and after the Closing, each Seller, severally but not
jointly, will indemnify and hold harmless the Purchaser Indemnified Persons for,
and will pay to the applicable Purchaser Indemnified Persons the amount of any
Damages arising, directly or indirectly, from or in connection with:
               (i) any Breach of any representation or warranty made by the
Acquired Company under Section 3 hereof;
               (ii) any Breach of any representation or warranty made by the
Acquired Company with respect to the Preferred Stock Purchase Agreement to the
extent not satisfied or waived prior to Closing (subject to the limitations set
forth in Section 7 of the Preferred Stock Purchase Agreement but notwithstanding
the Survival Period (as defined in the Preferred Stock Purchase Agreement),
provided that the Acquired Company was notified of such
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

47



--------------------------------------------------------------------------------



 



Breach within eighteen (18) months of the date of the Preferred Stock
Agreement), any certificate or other document delivered by the Acquired Company
pursuant to this Agreement; or
               (iii) any Breach by Sellers or the Acquired Company of any
covenant or obligation in this Agreement or the Preferred Stock Purchase
Agreement to the extent not satisfied or waived prior to Closing (subject to the
limitations set forth in Section 7 of the Preferred Stock Purchase Agreement in
the case of any Breach of any covenant or obligation in the Preferred Stock
Purchase Agreement).
               (iv) Notwithstanding the foregoing, at the election of a
Purchaser Indemnified Person, in its sole discretion (but subject to the
provisions of this Section 6), a Purchaser Indemnified Person shall be entitled
(without limiting any other remedy available to such Purchaser Indemnified
Person) to recover the Damages by set off against the General Escrow Amount in
accordance with Section 6.9. The remedies provided in this Section 6.2 will not
be exclusive of or limit any other remedies that may be available to the
Purchaser Indemnified Persons under this Section 6.
          (c) Notwithstanding anything else herein to the contrary, for purposes
of determining whether there has been a Breach of the representations and
warranties of the Seller Parties under Sections 2 and 3 hereof, each
representation and warranty which refers to the “Effective Date” shall be true
and correct as of the “Closing Date” notwithstanding that such representation or
warranty, as the case may be, refers to the “Effective Date,” provided that such
representations and warranties shall be qualified by each Updated Seller Parties
Disclosure Schedule to the extent there are any disclosures of actual facts in
existence on the date of such Updated Seller Parties Disclosure Schedule that
have occurred or been discovered since the Effective Date, and (i) such
disclosures are not material, or (ii) the Acquired Company obtained the approval
of the Supervisory Board of Directors of the Acquired Company (including the
director designated by the Purchaser) or the prior written consent of the
Purchaser Representative (as defined in the Preferred Stock Purchase Agreement)
pursuant to Section 5.1 of the Preferred Stock Purchase Agreement with respect
to an action of the Acquired Company which action directly caused such material
change.
     6.3 Indemnification and Payment of Damages by Purchaser. From and after the
Closing, Purchaser will indemnify and hold harmless Sellers and their respective
Representatives, stockholders, controlling persons and affiliates (collectively,
the “Seller Indemnified Persons” and, together with the Purchaser Indemnified
Persons, the “Indemnified Persons”), and will pay to Seller Indemnified Persons
the amount of any Damages arising, directly or indirectly, from or in connection
with (a) any Breach of any representation or warranty made by Purchaser in this
Agreement or in any certificate delivered by Purchaser pursuant to this
Agreement, (b) any Breach by Purchaser of any covenant or obligation of
Purchaser in this Agreement, or (c) any claim by any Person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by such Person with Purchaser (or any
Person acting on its behalf) in connection with any of the Contemplated
Transactions.

48



--------------------------------------------------------------------------------



 



     6.4 Limitations on Indemnification.
          (a) No claim shall be made unless, and only to the extent that, the
cumulative amount of Damages incurred buy the Indemnified Persons exceeds ***
(the “Basket”), and upon exceeding such amount, the Indemnified Persons shall be
entitled to be indemnified for all Damages (including all Damages below such
amount). Notwithstanding the foregoing, any claim in respect of a dispute
relating to the Working Capital may be made by the Indemnified Persons without
regard to the Basket.
          (b) Notwithstanding anything to the contrary set forth in this
Agreement, the total Damages payable by Sellers pursuant to Section 6.2 shall
not exceed an amount equal to *** percent (***%) of the Aggregate Purchase Price
(the “Cap”), except to the extent (i) such Damages are due to fraud or
intentional misrepresentation of any of the Sellers, or (ii) such Damages are
due to a breach of a Fundamental Representation; provided, however, that in no
event shall the aggregate amount of Damages recoverable from any Seller pursuant
to Section 6.2 exceed *** ; and provided further, any *** shall be excluded from
counting towards the Cap.
          (c) Notwithstanding anything to the contrary set forth in this
Agreement, the total Damages payable by Purchaser pursuant to Section 6.3 shall
not exceed the Cap, except to the extent (i) such Damages are due to fraud or
intentional misrepresentation of any of the Purchaser, or (ii) such Damages are
due to a breach of a Fundamental Representation; and provided, that any ***
shall be excluded from counting towards the Cap.
          (d) With respect to any Damages recoverable by the Purchaser
Indemnified Persons for the matters referred to in Section 6.2, the Purchaser
Indemnified Persons shall be obligated to first exhaust the General Escrow
Amount or any right of set-off pursuant to Section 6.9 hereof or Section 7.3 of
the Preferred Stock Purchase Agreement before proceeding against any Seller.
          (e) Neither the Sellers nor Purchaser shall have any liability under
any provision of this Agreement for any multiple of damages or diminution in
value, other than for diminution in value of the Product(s).
     6.5 No Bar. Subject to Section 6.4(d), if the General Escrow Amount is
insufficient to set off the aggregate of all claims made hereunder for Damages,
then Purchaser may take any action or exercise any remedy available to it by
appropriate legal proceedings to collect any such Damages.
     6.6 Procedure for Indemnification—Third Party Claims.
     (a) Promptly after receipt by an Indemnified Person under Section 6.2 or
Section 6.3 of notice of the commencement of any Proceeding against it, such
Indemnified Person will, if a claim is to be made against an Indemnifying Person
under such Section, give notice to the Indemnifying Person of the commencement
of such claim, but the failure to notify the Indemnifying Person will not
relieve the Indemnifying Person of any liability that it may
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

49



--------------------------------------------------------------------------------



 



have to any Indemnified Person, except to the extent that the Indemnifying
Person demonstrates that the defense of such action is prejudiced by the
Indemnified Person’s failure to give such notice.
          (b) If any Proceeding referred to in Section 6.6(a) is brought against
an Indemnified Person and it gives notice to the party from which such
Indemnified Person is entitled to receive indemnification (an “Indemnifying
Person”) of the commencement of such Proceeding, the Indemnifying Person will be
entitled to participate in such Proceeding and, to the extent that it wishes
(unless (i) the Indemnifying Person is also a party to such Proceeding and the
Indemnified Person determines in good faith that joint representation would be
inappropriate, or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Proceeding and provide indemnification with respect to such Proceeding), to
assume the defense of such Proceeding with counsel satisfactory to the
Indemnified Person and, after notice from the Indemnifying Person to the
Indemnified Person of its election to assume the defense of such Proceeding, the
Indemnifying Person will not, as long as it diligently conducts such defense, be
liable to the Indemnified Person under this Section 6 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Person in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the Indemnifying
Person without the Indemnified Person’s consent unless (A) there is no finding
or admission of any violation of Legal Requirements or any violation of the
rights of any Person, provided such settlement or compromise would not
materially and adversely prejudice the business or other commercial interests of
the Indemnified Person, and (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person; and (iii) the Indemnified
Person will have no liability with respect to any compromise or settlement of
such claims effected without its consent. If notice is given to an Indemnifying
Person of the commencement of any Proceeding and the Indemnifying Person does
not, within ten (10) days after the Indemnified Person’s notice is given, give
notice to the Indemnified Person of its election to assume the defense of such
Proceeding, the Indemnifying Person will be bound by any determination made in
such Proceeding or any compromise or settlement effected by the Indemnified
Person if it is ultimately determined that the Indemnified Person is entitled to
indemnification.
          (c) Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise, or settle such Proceeding, but the
Indemnifying Person will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).
          (d) Each Seller hereby consents to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any indemnified party for
purposes of any claim that an

50



--------------------------------------------------------------------------------



 



Indemnified Person may have under this Agreement with respect to such Proceeding
or the matters alleged therein, and agrees that process may be served on Sellers
with respect to such a claim anywhere in the world.
     6.7 Procedure for Indemnification—Other Claims. A claim for indemnification
for any matter not involving a third-party claim may be asserted by notice to
the party from whom indemnification is sought.
     6.8 Remedies Exclusive. From and after the Closing, except in the event of
fraud or willful misconduct (in which case the defrauded party shall have all
rights and remedies available under this Agreement and available under the law
against the party that committed such fraud or willful misconduct), the remedies
provided in this Section 6 shall be the exclusive remedies of the parties hereto
and their heirs, Affiliates, successors, and assigns after the Closing with
respect to the representations and warranties set forth in this Agreement.
Except as set forth in this Section 6.8, no party may bring or commence any
Proceeding with respect to the representations and warranties set forth in this
Agreement, whether in contract, tort or otherwise, except to bring a claim for
(a) fraud or willful misconduct against the party that committed such fraud or
willful misconduct and (b) indemnification in accordance with Section 6.
Notwithstanding the foregoing, nothing contained in this Agreement shall limit
the rights of any party hereto to seek or obtain injunctive relief or other
equitable remedies to which such party may otherwise be entitled. The provisions
of this Section 6 constitute an integral part of the consideration given
pursuant to this Agreement and were specifically bargained for and reflected in
the total amount of the Aggregate Purchase Price payable to the Sellers.
     6.9 Rights of Set-Off. To the extent than any Purchaser Indemnified Person
is (or may be) entitled to be indemnified by any Seller for Damages hereunder,
Purchaser shall have the right to withhold and set-off against any amount
otherwise due to be paid (but not yet paid) to such Seller pursuant to this
Agreement the amount of any such Damages to which any Purchaser Indemnified
Persons may be entitled under this Section 6 hereof or any other agreement
entered into pursuant to this Agreement (except with respect to the Distribution
Agreement); provided, that to the extent the amount so set-off exceeds the
amount of Damages for which it is finally determined that such Purchaser
Indemnified Person is entitled to be indemnified, promptly following such final
determination, Purchaser shall remit such excess to the Sellers’ Representative.
     6.10 Sellers’ Representative.
          (a) By virtue of the approval and adoption of this Agreement by the
requisite consent of the Sellers, each of the Sellers shall be deemed to have
agreed to appoint each of Edward van Wezel and Joost D de Bruijn as its agent
and attorney-in-fact and as the Sellers’ Representative for and on behalf of the
Sellers to give and receive notices and communications, to authorize payment to
any Indemnified Person from the Escrow Account in satisfaction of claims by any
Indemnified Person, to object to such payments, to agree to, negotiate, enter
into settlements and compromises of, and demand arbitration and comply with
orders of courts and awards of arbitrators with respect to such claims, to
assert, negotiate, enter into settlements and compromises of, and demand
arbitration and comply with orders of courts and awards of arbitrators with
respect to, any other claim by any Indemnified Person against any Seller or by

51



--------------------------------------------------------------------------------



 



any Seller against any Indemnified Person or any dispute between any Indemnified
Person and any such Seller, in each case relating to this Agreement or the
transactions contemplated hereby, and to take all other actions that are either
(i) necessary or appropriate in the judgment of the Sellers’ Representative for
the accomplishment of the foregoing or (ii) specifically mandated by the terms
of this Agreement or the Escrow Agreement. Such agency may be changed by the
Sellers with the right to a majority of the Escrow Account from time-to-time.
Notwithstanding the foregoing, the Sellers’ Representative may resign at any
time by providing written notice of intent to resign to the Sellers, which
resignation shall be effective upon the earlier of (A) thirty (30) calendar days
following delivery of such written notice or (B) the appointment of a successor
by the holders of a majority in interest of the Escrow Account. No bond shall be
required of the Sellers’ Representative, and the Sellers’ Representative shall
not receive any compensation for its services. Until notified in writing signed
by an authorized person on behalf of the Sellers that the Sellers’
Representative has resigned or been removed and that a successor has been
appointed, Purchaser shall be entitled to rely upon any instruction, notice,
decision, action or inaction of the Sellers’ Representative whether in receipt
of a writing signed by one or both of the individuals serving in such capacity.
Any notice delivered by Purchaser or Sellers’ Representative, as the case may
be, shall be delivered in accordance with Section 9.2 hereof.
          (b) The Sellers’ Representative shall not be liable for any act done
or omitted hereunder as Sellers’ Representative while acting in good faith, even
if such act or omission constitutes negligence on the part of such Sellers’
Representative. The Sellers’ Representative shall only have the duties expressly
stated in this Agreement and shall have no other duty, express or implied. The
Sellers’ Representative may engage attorneys, accountants and other
professionals and experts. The Sellers’ Representative may in good faith rely
conclusively upon information, reports, statements and opinions prepared or
presented by such professionals, and any action taken by the Sellers’
Representative based on such reliance shall be deemed conclusively to have been
taken in good faith. The Sellers shall indemnify the Sellers’ Representative and
hold the Sellers’ Representative harmless against any loss, liability or expense
incurred on the part of the Sellers’ Representative (so long as the Sellers’
Representative was acting in good faith in connection therewith) and arising out
of or in connection with the acceptance or administration of the Sellers’
Representative duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by the Sellers’ Representative and reasonable travel
expenses for services rendered as Sellers’ Representative (“Sellers’
Representative Expenses”). The Sellers’ Representative shall have the right to
retain Sellers’ Representative Expenses from the Escrow Account prior to any
distribution to the Sellers. Prior to any such distribution from the Escrow
Account, the Sellers’ Representative shall deliver to the Escrow Agent a
certificate setting forth the Sellers’ Representative Expenses actually
incurred. A decision, act, consent or instruction of the Sellers’
Representative, including an amendment, extension or waiver of this Agreement
pursuant to its authority hereunder, shall constitute a decision of the Sellers
and shall be final, binding and conclusive upon the Sellers.
     6.11 ***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

52



--------------------------------------------------------------------------------



 



7. CLOSING CONDITIONS
     7.1 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated under this Agreement are
subject to the fulfillment of each of the following conditions, any or all of
which may be waived in whole or in part by Purchaser, in its sole discretion:
          (a) Delivery of the Applicable Notice. Purchaser shall have delivered
a Purchase Election Notice to the Acquired Company or the Sellers’
Representative shall have delivered a Milestone Completion Notice or Second Put
Option Notice to Purchaser.
          (b) Representations and Warranties. Each representation and warranty
contained in Section 2 and Section 3 which is qualified as to materiality shall
be true and correct and each such representation and warranty that is not so
qualified shall be true and correct in all material respects, in each case as of
the date hereof and at and as of the Closing as if made at and as of such time,
except that the representations and warranties made by the Seller Parties which
address matters only as of a particular date shall remain true and correct as of
such date.
          (c) Performance. The Seller Parties shall each have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by them prior to or at the
Closing.
          (d) No Material Adverse Effect. Between the date of the execution of
this Agreement and the Closing Date, the Acquired Company and its Subsidiaries
shall not have suffered or experienced a Material Adverse Effect.
          (e) Certificates. Purchaser shall have received (i) a certificate of
the Sellers’ Representative certifying to the fulfillment of the conditions
specified in Section 7.1(b), Section 7.1(c) and Section 7.1(d), (ii) a
certificate of the Sellers’ Representative certifying the Working Capital
specified in Section 1.14. and (ii) such other evidence with respect to the
fulfillment of said conditions as Purchaser may reasonably request.
          (f) No Injunction. There shall not be pending, Threatened or in effect
any injunction or restraining order issued by a court of competent jurisdiction
in an Action against (i) the consummation of the transactions contemplated
hereby, or (ii) the right of the Acquired Company or any Subsidiary to operate
their respective businesses after Closing on substantially the same basis as
operated on the Effective Date.
          (g) Government Approvals. The parties hereto shall have received all
approvals from any applicable Governmental Body necessary to consummate the
transactions contemplated hereby.
          (h) Third Party Consents. The Seller Parties shall have obtained and
delivered to Purchaser all written consents, approvals, waivers, notices or
similar authorizations required to be obtained or given by the Sellers in order
to consummate the transactions contemplated hereby, in form and substance
reasonably satisfactory to Purchaser.

53



--------------------------------------------------------------------------------



 



          (i) Resignations. Purchaser shall have received the written
resignations of all directors of the Acquired Company, effective as of the
Closing.
          (j) Shareholders Register. Purchaser shall have received the
shareholders’ register (aandeelhoudersregister) of the Acquired Company.
          (k) Certificate of Statutory Director. Purchaser shall have received
the following documents, certified as of the Closing Date by the Statutory
Director of the Acquired Company as being the true, correct and complete
documents of the Acquired Company:
               (i) a copy of the articles of association of the Acquired Company
as in effect immediately prior to the Closing Date;
               (ii) copies of resolutions adopted by the Board of Directors and
shareholders of the Acquired Company authorizing the transactions contemplated
by this Agreement; and
               (iii) the shareholders’ register of the Acquired Company.
          (l) Legal Opinion. Purchaser shall have received an opinion, dated as
of the Closing Date, from counsel for the Seller Parties, opining as to the
matters set forth in Exhibit J.
          (m) Estimated Closing Certificate. Purchaser shall have received a
certificate of the Sellers’ Representative, prepared to the reasonable
satisfaction of Purchaser (the “Estimated Closing Certificate”) setting forth
the Acquired Company’s good faith estimate of the aggregate amount of all legal,
financial advisory, investment banking and other fees and expenses incurred by
or on behalf of the Sellers or the Acquired Company in connection with the
negotiation, preparation and execution of this Agreement, the Closing Documents
and the transactions contemplated hereby and thereby (the “Seller Funded
Expenses”), to the extent that such Seller Funded Expenses will not be paid
prior to the close of business on the Business Day immediately preceding the
Closing Date (the amounts set forth on the Estimated Closing Certificate with
respect to the Seller Funded Expenses shall be conclusive for the purposes).
          (n) Escrow Agreement. Purchaser shall have received the Indemnity
Escrow Agreement, dated as of the date hereof, by and among the Purchaser, the
Sellers and the Escrow Agent in the form attached hereto as Exhibit K (an
“Escrow Agreement”) duly executed by the Escrow Agent, each of the Sellers, the
Sellers’ Representative and an authorized officer of the Acquired Company.
          (o) Founders’ Non-Competition Agreements. Purchaser shall have
received the Founders’ Non-Competition Agreements in the forms attached hereto
as Exhibit L and Exhibit M (each, a “Founders’ Non-Competition Agreement”) dated
as of the Closing Date and duly executed by each of Joost D de Bruijn and
Clemens van Blitterswijk respectively.
          (p) Investor Non-Competition Agreement. Purchaser shall have received
the Investor Non-Competition Agreement in the form attached hereto as Exhibit N
(the “Investor Non-Competition Agreement”) dated as of the Closing Date and duly
executed by Edward van Wezel.

54



--------------------------------------------------------------------------------



 



          (q) Shareholders Consent. Seller Parties shall have received an
executed shareholder’s resolution (under the condition precedent of the
Purchaser becoming the sole shareholders of the Acquired Company):
(A) appointing a new statutory director to the board of the Acquiring Company,
(B) accepting the resignations of the statutory director delivered pursuant to
clause 7.1(i) above and (C) granting discharge to the resigning statutory
director for his/its management to the extent such management appears from the
annual accounts or has been otherwise brought to the attention of the general
meeting of shareholders.
     7.2 Conditions Precedent to Obligations of Seller Parties. The obligation
of the Seller Parties to consummate the transactions contemplated by this
Agreement are subject to the fulfillment of each of the following conditions,
any or all of which may be waived in whole or in part by the Seller Parties:
          (a) Delivery of the Applicable Notice. Purchaser shall have delivered
a Purchase Election Notice to the Acquired Company or the Acquired Company shall
have delivered a Milestone Completion Notice or Second Put Option Notice to
Purchaser.
          (b) Representations and Warranties. Each representation and warranty
contained in Section 4 which is qualified as to materiality shall be true and
correct and each such representation and warranty that is not so qualified shall
be true and correct in all material respects, in each case as of the date hereof
and at and as of the Closing as if made at and as of such time, except that the
representations and warranties made by Purchaser which address matters only as
of a particular date shall remain true and correct as of such date.
          (c) Performance. Purchaser shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Purchaser prior to or at the Closing.
          (d) Certificates. The Seller Parties shall have received (a) a
certificate of an executive officer of Purchaser, dated the Closing Date,
certifying to the fulfillment of the conditions specified in Section 7.2(b),
Section 7.2(c) and Section 7.2(d), and (b) such other evidence with respect to
the fulfillment of said conditions as Seller Parties may reasonably request.
          (e) Secretary’s Certificate. Seller Parties shall have received the
following documents, certified as of the Closing Date by the Secretary of the
Purchaser as being the true, correct and complete documents of the Acquired
Company:
               (i) copies of the certificate of incorporation and bylaws of the
Purchaser as in effect immediately prior to the Closing Date;
               (ii) copies of resolutions adopted by the board of of the
Purchaser authorizing the transactions contemplated by this Agreement;
               (iii) certified good standing certificates, or certificates of
compliance relating to the Purchaser, dated within five (5) Business Days of the
Closing Date, issued by the State of Delaware.

55



--------------------------------------------------------------------------------



 



          (f) No Injunction. There shall not be in effect any injunction or
restraining order issued by a court of competent jurisdiction in an Action
against the consummation of the transactions contemplated hereby.
          (g) Government Approvals. The parties hereto shall have received all
approvals from any applicable Governmental Body necessary to consummate the
transactions contemplated hereby.
          (h) Third Party Consents. Purchaser shall have obtained and delivered
to the Seller Parties any written consents, approvals, waivers, notices or
similar authorizations required to be obtained by Purchaser in order to
consummate the transactions contemplated hereby, in form and substance
reasonably satisfactory to the Seller Parties.
          (i) Notary. The Notary shall confirm to the parties that he has
received the amount due pursuant to Section 1.6. At or prior to the Closing
Date, the parties shall execute the notarial deed of transfer of the Seller
Shares substantially in the form of Exhibit C.
          (j) Seller Funded Expenses. Purchaser shall provide sufficient funds
to the Acquired Company to enable the Acquired Company to pay all Seller Funded
Expenses to the extent that they have not been paid prior to the close of
business on the Business Day immediately preceding the Closing Date, up to the
amount thereof set forth in the Estimated Closing Certificate. At the Closing,
the Acquired Company shall pay such Seller Funded Expenses, up to the amount of
the Seller Funded Expenses that have not been paid prior the close of business
on the Business Day immediately preceding the Closing Date as set forth in
Estimated Closing Certificate.
          (k) Escrow Agreement. Seller Parties shall have received the Escrow
Agreement duly executed by the Escrow Agent and an authorized officer of
Purchaser.
8. TERMINATION
     8.1 Termination. This Agreement may be terminated and the Acquisition may
be abandoned at any time prior to the Closing, notwithstanding any requisite
approval and adoption of this Agreement and the transactions contemplated hereby
by the shareholders of the Acquired Company:
          (a) by duly authorized mutual written consent executed by each of
Purchaser and the Seller Parties.
          (b) automatically if there shall be any law that makes consummation of
the Acquisition illegal or otherwise prohibited or if any court of competent
jurisdiction or Governmental Body shall have issued an order, decree, ruling or
taken any other action restraining, enjoining or otherwise prohibiting the
Acquisition and such order, decree, ruling or other action shall have become
final and non-appealable.
          (c) by Purchaser, pursuant to Section 1.2(b)(iii) or
Section 1.8(b)(iii).

56



--------------------------------------------------------------------------------



 



          (d) automatically, upon (i) expiration or termination of the Call
Option Period without a Purchase Election Notice having been delivered by
Purchaser, (ii) expiration or termination of the Put Option Period without a
Milestone Completion Notice having been delivered by the Sellers’ Representative
and (iii) thirty (30) days after expiration or termination of the Second Put
Option Period without a Section Put Option Notice having been delivered by the
Sellers’ Representative.
     8.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1, this Agreement shall forthwith become void,
there shall be no liability under this Agreement on the part of Purchaser, the
Acquired Company, the Sellers, the Sellers’ Representative or any of their
respective officers, directors, or stockholders, and all rights and obligations
of any party hereto shall cease, except for liabilities arising from a breach of
this Agreement prior to such termination; provided, that the provisions of
Section 5.5, Section 8 and Section 9 (excluding Section 9.8) shall survive the
termination of this Agreement for any reason.
9. GENERAL PROVISIONS
     9.1 Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants.
     9.2 Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when: (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); or (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (a), in each
case to the following addresses, facsimile numbers or e-mail addresses and
marked to the attention of the person (by name or title) designated below (or to
such other address, facsimile number, e-mail address or person as a party may
designate by notice to the other parties):
          If to Purchaser, addressed to:
NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attn: General Counsel
Fax: (858) 909-2479
          With a copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attn: Michael Kagnoff
Fax: (858) 456-3075

57



--------------------------------------------------------------------------------



 



          If to Seller Parties or the Sellers’ Representative, addressed to:
Progentix Orthobiology BV
Professor Bronkhorstlaan 10, building 48
3723 MB Bilthoven
The Netherlands
Attention: Joost de Bruijn
Fax: +31 (0)30 229 7299
and
BioGeneration Ventures B.V.
Gooimeer 2 — 35
1411 DC Naarden
The Netherlands
Attention: Edwin van Wezel
          With a copy to:
Goodwin Procter LLP
Exchange Place
53 State Streeet
Boston, MA 02109
Attn: Michael H. Bison, Esq.
Fax: (617) 523-1231
and
CORP. advocaten
De Lairessestraat 137-143
1075 HJ Amsterdam
Attention: Edwin Renes
Fax: + 31 (0)20 578 83 05
     9.3 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any of the parties in the United States District Court
for the Southern District of New York or the state courts located in New York,
New York, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.
     9.4 Dispute Resolution.
          (a) Except as provided in Section 1.11, any dispute arising out of or
relating to this Agreement or the breach, termination or validity hereof shall
be finally settled by arbitration conducted expeditiously in accordance with the
Center for Public Resources Rules for

58



--------------------------------------------------------------------------------



 



Nonadministered Arbitration of Business Disputes (the “CPR Rules”). The Center
for Public Resources shall appoint a neutral advisor from its National CPR
Panel. The arbitration shall be governed by the United States Arbitration Act, 9
U.S.C. §§1-16, and judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof. The place of arbitration shall
be New York, New York.
          (b) Such proceedings shall be administered by the neutral advisor in
accordance with the CPR Rules as he/she deems appropriate, however, such
proceedings shall be guided by the following agreed upon procedures:
               (i) mandatory exchange of all relevant documents, to be
accomplished within forty-five (45) days of the initiation of the procedure;
               (ii) no other discovery;
               (iii) hearings before the neutral advisor which shall not exceed
three hours; such hearings to take place in one or two days at a maximum; and
               (iv) decision to be rendered not later than ten (10) days
following such hearings.
          (c) Each of Purchaser, the Acquired Company and the Sellers (i) hereby
unconditionally and irrevocably submits to the jurisdiction of the United States
District Court for the Southern District of New York, for the purpose of
enforcing the award or decision in any such proceeding and (ii) hereby waives,
and agrees not to assert in any civil action to enforce the award, any claim
that it is not subject personally to the jurisdiction of the above-named court,
that its property is exempt or immune from attachment or execution, that the
civil action is brought in an inconvenient forum, that the venue of the civil
action is improper or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (iii) hereby waives and agrees not to seek
any review by any court of any other jurisdiction which may be called upon to
grant an enforcement of the judgment of any such court. Each of Purchaser, the
Acquired Company and Sellers hereby consents to service of process by registered
mail at the address to which notices are to be given. Each of Purchaser, the
Acquired Company and the Sellers agrees that its submission to jurisdiction and
its consent to service of process by mail is made for the express benefit of the
other parties hereto. Final judgment against Purchaser, the Acquired Company or
the Sellers in any such action, suit or proceeding may be enforced in other
jurisdictions by suit, action or proceeding on the judgment, or in any other
manner provided by or pursuant to the laws of such other jurisdiction; provided,
however, that any party may at its option bring suit, or institute other
judicial proceedings, in any state or federal court of the United States or of
any country or place where the other parties or their assets, may be found.
     9.5 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by

59



--------------------------------------------------------------------------------



 



applicable law: (a) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.
     9.6 Entire Agreement and Modification. This Agreement, along with the
Preferred Stock Purchase Agreement, supersedes all prior agreements between the
parties with respect to its subject matter (including the Letter of Intent
between Purchaser and the Acquired Company dated November 28, 2008 and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by Purchaser and Seller Parties.
     9.7 Assignments, Successors, and No Third-Party Rights. Neither party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that Purchaser may assign any of its rights under this
Agreement to any Subsidiary of Purchaser and in the event of a Change of Control
of Purchaser, Purchaser shall cause the acquirer to assume, whether in writing
or by operation of law, all of Purchaser’s obligations under this Agreement.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of the successors and permitted
assigns of the parties. Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.
     9.8 Release of Claims. In consideration of the Aggregate Purchase Price and
the other covenants and agreements set forth herein, effective as of the Closing
except as set forth in this Agreement or any exhibit or schedule to this
Agreement, including, without limitation, the Closing Documents (which are
hereby excluded from this Section 9.8), effective as of the Closing, Sellers
hereby fully and forever release and discharge Purchaser and the Acquired
Company (and their Representatives and Affiliates) from any and all claims,
accusations, demands, liabilities, obligations, responsibilities, suits, actions
and causes of action, whether liquidated or unliquidated, fixed or contingent,
known or unknown, or otherwise, in each case, arising out of, relating to, or
otherwise connected with all prior relationships with or dealings with, between
or among any or all of the parties hereto, and any of their business or other
relationships arising out of or related to the same. Each Seller acknowledges
that it may discover facts or law different from or in addition to the facts or
law that they know or believe to be true with respect to the claims released in
this Section 9.8 and agrees, nonetheless, that this Section 9.8 and the release
contained herein shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them. Each Seller further
agrees that, to the fullest extent permitted by law, it will not prosecute, nor
allow to be prosecuted on his behalf, in any administrative agency, whether
state or federal, or in any court,

60



--------------------------------------------------------------------------------



 



whether state or federal, any claim or demand of any type related to the matters
released in this Section 9.8.
     9.9 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     9.10 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
     9.11 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     9.12 Governing Law. This Agreement will be governed by the laws of the
State of New York without regard to conflicts of laws principles.
     9.13 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or other electronic transmission), each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
10. DEFINITIONS
     For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 10:
     “Acquired Company”— Progentix Orthobiology B.V. or any of its direct or
indirect Subsidiaries or any successors thereto.
     “Acquired Company Proprietary Rights”—any Proprietary Rights owned by or
licensed to the Acquired Company or otherwise used in the business of the
Acquired Company.
     “Acquired Company Source Code”—any source code, or any portion, aspect or
segment of any source code, relating to any Proprietary Rights owned by or
licensed to the Acquired Company or otherwise used by the Acquired Company.
     “Acquisition”—as defined in the Recitals to this Agreement.
     “Acquisition Proposal” means any bona fide offer or proposal (other than an
offer or proposal by Purchaser) relating to (a) any transaction or series of
related transactions other than the transactions contemplated by this Agreement
or the Preferred Stock Purchase Agreement involving the purchase of all or any
significant portion of the capital stock or assets of the Acquired Company,
(b) any agreement to enter into a business combination with the Acquired

61



--------------------------------------------------------------------------------



 



Company, (c) any agreement made, other than in the ordinary course of business,
for the license, sale or other disposition of Acquired Company Proprietary
Rights, and (d) any other extraordinary business transaction involving or
otherwise relating to the Acquired Company or Acquired Company Proprietary
Rights.
     “Action”—means any action, suit, claim, charge, cause of action or suit
(whether in contract or tort or otherwise), litigation (whether at law or in
equity, whether civil or criminal), controversy, assessment, arbitration,
investigation, hearing, complaint, demand or other proceeding to, from, by or
before any arbitrator, court, tribunal or other Governmental Body.
     “Affiliate”—has the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended, as
in effect on the date hereof.
     “Agreement”—as defined in the first paragraph of this Agreement.
     “Amended Articles”—as defined in the recitals to this Agreement
     “Applicable Contract”—any Contract (a) under which the Acquired Company has
or may acquire any rights, (b) under which the Acquired Company has or may
become subject to any obligation or liability, or (c) by which the Acquired
Company or any of the assets owned or used by it is or may become bound.
     “Assets”— means all of the personal properties and assets of any nature
owned or used by the Acquired Company (whether real, personal, or mixed and
whether tangible or intangible).
     “Balance Sheet”—as defined in Section 3.4.
     “Balance Sheet Date”—December 31, 2008.
     “Blocks Product”—shall have the meaning set forth on Exhibit E hereto.
     “Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been, in each case,
as of the date any representation or warranty is made, or any covenant or
obligation is required to be performed (as applicable), (a) any inaccuracy in or
breach of, or any failure to perform or comply with, such representation,
warranty, covenant, obligation, or other provision, or (b) any claim (by any
Person) or other occurrence or circumstance that is or was inconsistent with
such representation, warranty, covenant, obligation, or other provision, and the
term “Breach” means any such inaccuracy, breach, failure, claim, occurrence, or
circumstance.
     “Business”—All operations and rights relating to the development,
manufacturing, marketing and sale of the Product
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banking institutions in Amsterdam, The Netherlands or San
Diego, California are authorized or obligated by law or executive order to be
closed. For purposes of this Agreement

62



--------------------------------------------------------------------------------



 



(unless otherwise specified as a Business Day), the word “day” shall mean a
calendar day. Whenever any party hereto is required to provide notice, approval
or otherwise respond within any specified period up Business Days, such period
shall commence at 9:00 a.m. local time in the city specified in such party’s
address for notice in Section 9.2 on the first whole Business Day of such period
and shall expire at 5:00 p.m., local time in such city.
     “Call Option Period”—as defined in the Recitals to this Agreement.
     “Change of Control”—the acquisition of the Purchaser by another entity by
means of any transaction or series of related transactions to which the
Purchaser is party (including, without limitation, any stock acquisition,
reorganization, merger or consolidation but excluding any sale of stock for
capital raising purposes) other than a transaction or series of transactions in
which the holders of the voting securities of the Purchaser outstanding
immediately prior to such transaction continue to retain (either by such voting
securities remaining outstanding or by such voting securities being converted
into voting securities of the surviving entity), as a result of shares in the
Purchaser held by such holders prior to such transaction, at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Purchaser or such surviving entity outstanding immediately after such
transaction or series of transactions.
     “Closing”—as defined in Section 1.1(c).
     “Closing Date”—the date and time as of which the Closing actually takes
place.
     “Closing Documents”—this Agreement, the Founders’ Non-Competition
Agreements, the Investor Non-Competition Agreement, the Escrow Agreement and
each other document or agreement executed and delivered in connection with the
Contemplated Transactions.
     “Consent”—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
     “Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:
          (a) the sale of the Seller Shares by Sellers to Purchaser;
          (b) the performance by Purchaser and Sellers of their respective
covenants and obligations under this Agreement; and
          (c) Purchaser’s acquisition and ownership of the Seller Shares and
exercise of control over the Acquired Company.
     “Contract”—any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
     “Copyrights”—all copyrights, copyrightable works, semiconductor topography
and mask work rights, and applications for registration thereof, including all
rights of authorship, use, publication, reproduction, distribution, performance
transformation, moral rights and rights of ownership of copyrightable works,
semiconductor topography works and mask works, and all

63



--------------------------------------------------------------------------------



 



rights to register and obtain renewals and extensions of registrations, together
with all other interests accruing by reason of international copyright,
semiconductor topography and mask work conventions.
     “Data Room”—the virtual data room on the Acquired Company’s website at ***
pursuant to which the Acquired Company made available certain of its documents
to Purchaser, or any additional documents delivered to Purchaser in any other
virtual data room established by the Acquired Company after the Effective Date,
provided that (i) the Acquired Company makes such data room available to
Purchaser, (ii) the Acquired Company provides Purchaser written instructions to
enable Purchaser to obtain access to such data room and (iii) any documents
included in the virtual data room were not in existence as of the Effective
Date.
     “Distribution Agreement”—the Distribution Agreement dated as of the
Effective Date, by and between Purchaser and the Acquired Company.
     “Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
     “Environment”—soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
     “Environmental, Health, and Safety Liabilities”—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
          (a) any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products);
          (b) fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
          (c) financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

64



--------------------------------------------------------------------------------



 



          (d) any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”), or the equivalent thereof under the Environmental Laws of any other
jurisdiction.
     “Environmental Law”—any Legal Requirement that requires or relates to:
          (a) advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
          (b) preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
          (c) reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
          (d) assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;
          (e) protecting resources, species, or ecological amenities;
          (f) reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
          (g) cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or
          (h) making responsible parties pay private parties, or groups of them,
for damages done to their health or the Environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.
     “Exchange Act”—Securities Exchange Act of 1934, as amended
     “Facilities”—any real property, leaseholds, or other interests currently or
formerly owned or operated by the Acquired Company and any buildings, plants,
structures, or equipment (including motor vehicles, tank cars, and rolling
stock) currently or formerly owned or operated by the Acquired Company;
including the Environmental Protection Act (“Wet milieubeheer”), Environmental
Activities Decree (“Activiteitenbesluit”), Soil Protection Act (“Wet
bodembescherming”), Waste Water Protection Act (“Wet verontreiniging
oppervlaktewateren”) and the European communitty Regulation on the Registration,
Evaluation, Authorisation and restriction of chemical substances, EC 1907 /2006,
(Verordening op de Registratie, Evaluatie, Autorisatie en beperkingen van
Chemische stiffen).

65



--------------------------------------------------------------------------------



 



     “Facility Agreement”—means the Senior Secured Facility Agreement dated as
of the Effective Date by and between Purchaser and the Acquired Company.
     “FDA”—the United States Food and Drug Administration.
     “FDCA”—Federal Food Drug and Cosmetic Act.
     “Financial Statements”—as defined in Section 3.4(a).
     “Finished Inventory”—means all finished goods inventory of Product.
     “GAAP” —generally accepted United States accounting principles, applied on
a consistent basis.
     “Granules Product”—shall have the meaning set forth on Exhibit E hereto.
     “Governmental Authorization”—any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
     “Governmental Body”—any:
          (a) nation, state, province, county , city, town, village, district,
or other jurisdiction of any nature;
          (b) national, federal, state, local, municipal, foreign, or other
government;
          (c) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);
          (d) multi-national organization or body; or
          (e) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
     “Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Acquired
Company.
     “Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

66



--------------------------------------------------------------------------------



 



     “Indebtedness”—as applied to any person, (a) all indebtedness for borrowed
money, whether current or funded, or secured or unsecured, (b) all indebtedness
for the deferred purchase price of property or services represented by a note or
other security, (c) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (d)
all indebtedness secured by a purchase money mortgage or other lien to secure
all or part of the purchase price of property subject to such mortgage or lien,
(e) all obligations under leases which shall have been or must be, in accordance
with GAAP, recorded as capital leases in respect of which such person is liable
as lessee, (f) any liability in respect of banker’s acceptances or letters of
credit, and (g) all indebtedness referred to in clauses (a), (b), (c), (d),
(e) or (f) above which is directly or indirectly guaranteed by or which such
person has agreed (contingently or otherwise) to purchase or otherwise acquire
or in respect of which it has otherwise assured a creditor against loss.
     “Issued Patents”—all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents and extensions thereof, regardless of country or formal name, issued by
the United States Patent and Trademark Office and any other applicable
Governmental Body.
     “Knowledge”—an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:
          (a) such individual is actually aware of such fact or other matter; or
          (b) a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
     “Legal Requirement”—any national, federal, state, provincial, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.
     “Loan Amount”—the amount of unpaid principal and interest which the
Acquired Company owes Purchaser at the Closing under the Facility Agreement,
minus (i) any amount by which Working Capital exceeds zero ($0) as of Closing,
plus (ii) any amount by which Working Capital is less than zero ($0) as of the
Closing minus (iii) the reasonable expenses incurred by the Acquired Company in
connection with any audit required by Section 6.6 of the Preferred Stock
Purchase Agreement.
     “Material Adverse Effect”—an event, violation, inaccuracy, circumstance or
other matter shall be deemed to have a “Material Adverse Effect” on the Acquired
Company if such event, violation, inaccuracy, circumstance or other matter
(considered together with all other matters

67



--------------------------------------------------------------------------------



 



that would constitute exceptions to the representations and warranties set forth
in this Agreement but for the presence of “Material Adverse Effect” or other
materiality qualifications, or any similar qualifications, in such
representations and warranties) had or would reasonably be expected to have a
material adverse effect on: (i) the business, condition, capitalization, assets,
liabilities, operations or financial performance of the Acquired Company;
(ii) the ability of Seller Parties to consummate the Contemplated Transactions;
or (iii) Purchaser’s ability to vote, receive dividends with respect to or
otherwise exercise ownership rights with respect to the Seller Shares or the
Acquired Company, other than any event, change, occurrence or effect resulting
from (A) changes in general economic, financial market, business or geopolitical
conditions, (B) general changes or developments in any of the industries in
which the Acquired Company operates, (C) changes in any applicable Legal
Requirements or applicable accounting regulations or principles or
interpretations thereof, (D) any outbreak or escalation of hostilities or war or
any act of terrorism, (E) the announcement of the acquisition of the Acquired
Company pursuant to this Agreement or (F) any action taken at the written
request of Purchaser.
     “Material Contract”—as defined Section 3.16(b).
     “Net Sales” —means ***.
     “Notary”—means Sander Wiggers, civil law notary with DLA Piper Nederland
N.V. or his deputy, substitute or successor in office.
     “Occupational Safety and Health Law”—any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions, including
the Working Conditions Act (“Arbeidsomstandighedenwet”) and the Working
Conditions Decree (“Arbeidsomstandighedenbesluit”).
     “Option Period”—as defined in the recitals to this Agreement
     “Order”—any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Body or by any arbitrator.
     “Ordinary Course of Business”—an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if:
          (a) such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;
          (b) such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority) and is not required to be specifically authorized by the
parent company (if any) of such Person; and
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

68



--------------------------------------------------------------------------------



 



          (c) such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.
     “Organizational Documents”—(a) the articles of association; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person; and
(e) any amendment to any of the foregoing.
     “Patents”—the Issued Patents and the Patent Applications.
     “Patent Applications”—all published or unpublished nonprovisional and
provisional patent applications, reexamination proceedings, invention
disclosures and records of invention.
     “Person”—any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Body.
     “Pledge Agreement” —means the Pledge Agreement of Intellectual Property
Assets dated as of the Effective Date by and between Purchaser and the Acquired
Company and any other security agreement entered into by Purchaser and any
Seller Party in connection with the Facility Agreement.
     “Post-Closing Straddle Period” —as defined Section 5.7(c).
     “Post-Closing Tax Period” —as defined Section 5.7b).
     “Pre-Closing Straddle Period” —as defined Section 5.7(c).
     “Pre-Closing Tax Period” —as defined Section 5.7(b).
     “Preferred Stock Purchase Agreement” —as defined in the Recitals to this
Agreement.
     “Proceeding”—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
     “Product(s)”—the Blocks Product, the Granules Product and the Putty
Product.
     Proprietary Rights”—any: (a)(i) Issued Patents, (ii) Patent Applications,
(iii) Trademarks, fictitious business names and domain name registrations,
(iv) Copyrights, (v) Trade Secrets, (vi) all other ideas, inventions, designs,
manufacturing and operating specifications, technical data, and other intangible
assets, intellectual properties and rights (whether or not appropriate steps
have been taken to protect, under applicable law, such other intangible assets,
properties or rights); or (b) any right to use or exploit any of the foregoing.
     “Purchaser”—as defined in the first paragraph of this Agreement.

69



--------------------------------------------------------------------------------



 



     “Purchaser Disclosure Schedule”—the Disclosure Schedule delivered by
Purchaser to Sellers, if any, concurrently with the execution and delivery of
this Agreement.
     “Put Option Period”—as defined in the Recitals to this Agreement.
     “Putty Product”—shall have the meaning set forth on Exhibit E hereto.
     “Qualified Stock Exchange” —the NASDAQ Global Select Market; provided that,
if as of the applicable date, the Purchaser Common Stock is not then listed on
the NASDAQ Global Select Market, such national securities exchange in the United
States on which the Purchaser Common Stock is then traded.
     “Recapitalization”—has the meaning set forth in the recitals to this
Agreement.
     “Registered Copyrights”—all copyrights for which registrations have been
obtained or applications for registration have been filed in any applicable
Governmental Body, and all copyrights for which registration is not required.
     “Registered Trademarks”—all trademarks for which registrations have been
obtained or applications for registration have been filed in any applicable
Governmental Body.
     “Release”—any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.
     “Representative”—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
     “Sales Run Rate”—*** times Purchaser’s actual Net Sales for the most
recently completed *** months.
     “Securities Act”—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
     “Seller”—as defined in the first paragraph of this Agreement.
     “Seller Parties”—as defined in the first paragraph of this Agreement.
     “Seller Parties Disclosure Schedule”—the Disclosure Schedule delivered by
Seller Parties to Purchaser, concurrently with the execution and delivery of
this Agreement.
     “Seller Shares”—as defined in the Recitals of this Agreement.
     “Sellers’ Knowledge” means the Knowledge of each of the Sellers on ***
     “Sellers’ Representative”—as defined in the first paragraph of this
Agreement.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

70



--------------------------------------------------------------------------------



 



     “Series A Preferred Stock”—as defined in the Recitals to this Agreement.
     “Series B Preferred Stock”—as defined in the Recitals to this Agreement.
     “Straddle Period” —as defined in Section 5.7(b).
     “Subsidiary”—with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Acquired Company.
     “Tax” or “Taxation”— means any and all forms of taxation by any tax
authority, whether international, national or local, including without
limitation to the generality of the foregoing, corporate income tax, capital
tax, wage tax, real property tax, transfer taxes, registration tax, VAT,
dividend withholding tax, environmental tax, divestment payments, custom duties,
stock exchange tax, exercise tax or gift tax, including but not limited to
penalties, interest and any other costs or expenses related to or associated
with any tax matter and all contributions or premiums which are payable pursuant
to industry or governmental social security regulations, including penalties,
interest and any other costs or expenses relating to or associated with any
social security matter.
     “Tax Returns” means all returns, computations ,declarations, reports,
statements and other documents related to Taxation, including any schedule or
attachment thereto and any related or supporting work papers or information with
respect to any of the foregoing, including any amendment thereof, and the term.
“Tax Return” means any one of the foregoing Tax Returns.
     “Threat of Release”—a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
     “Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing).
     “Trade Secrets”—all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, improvements, devices, know-how, inventions, discoveries,
concepts, ideas, designs, methods and information), and any other information,
however documented, that is a trade secret within the meaning of the applicable
trade-secret protection law.

71



--------------------------------------------------------------------------------



 



     “Trademarks”—all (i) trademarks, service marks, marks, logos, insignias,
designs, names or other symbols, (ii) applications for registration of
trademarks, service marks, marks, logos, insignias, designs, names or other
symbols, (iii) trademarks, service marks, marks, logos, insignias, designs,
names or other symbols for which registrations has been obtained.
     “Updated Company Disclosure Schedule”—upon notice sellers must give
purchasers an updated disclosure schedule, as if such representations and
warranties were made as of the date of such Updated Company Disclosure Schedule.
     “WKSI”—well-known seasoned issuer within the meaning of Section 405 of the
Securities Act (or any successor provision thereto).
     “Working Capital” shall mean the amount, if any, by which the aggregate of
the Current Assets of the Acquired Company exceeds the aggregate of the Current
Liabilities of the Acquired Company as of the Closing Date; “Current Assets”
shall mean all the current assets of the Acquired Company as of the Closing
Date; and “Current Liabilities” shall mean the current liabilities of the
Acquired Company as of the Closing Date, excluding the unpaid principal and
interest the Acquired Company owes to Purchaser under the Facility Agreement and
the Seller Funded Expenses.
     “Xpand”—Xpand Biotechnology B.V., a private company with limited liability,
incorporated under the laws of the Netherlands.

72



--------------------------------------------------------------------------------



 



          Index of Other Defined Terms:

      Defined Terms   Section Reference
 
   
510(k)
  Section 3.22(d)
 
   
AAA Rules
  Section 1.11(c)
 
   
Additional Milestone
  Section 1.6(c)(iii)
 
   
Aggregate Purchase Price
  Section 1.7
 
   
Base Milestones
  Section 1.6(c)(i)
 
   
Basket
  Section 6.4(a)
 
   
Board of Directors
  Section 3.2(a)
 
   
Call Option
  Section 1.1(a)
 
   
Call Option Rescission Period
  Section 1.1(b)(iii)
 
   
Call Option Review Period
  Section 1.1(b)(iii)
 
   
Cap
  Section 6.4(b)
 
   
CPR Rules
  Section 9.4
 
   
Cure Notice
  Section 1.2(b)(iv)
 
   
Cure Option
  Section 1.2(b)(iv)
 
   
Cure Option Period
  Section 1.2(b)(iv)
 
   
Damages
  Section 6.2(a)
 
   
Disclosure Schedule Request
  Section 1.1(b)(ii)
 
   
Escrow Agent
  Section 1.9(a)
 
   
Escrow Agreement
  Section 7.1(n)
 
   
Escrow Amounts
  Section 1.9(a)
 
   
Estimated Closing Certificate
  Section 7.1(m)
 
   
Founders’ Non-Competition Agreement
  Section 7.1(o)
 
   
Fundamental Representations
  Section 6.1

73



--------------------------------------------------------------------------------



 



      Defined Terms   Section Reference
 
   
General Escrow Amount
  Section 1.9(a)
 
   
General Indemnity Escrow Period
  Section 6.1
 
   
Indemnified Persons
  Section 6.3
 
   
Indemnifying Persons
  Section 6.6(b)
 
   
Independent Expert
  Section 1.11(d)
 
   
Initial Purchase Price
  Section 1.6(a)
 
   
Investor Non-Competition Agreement
  Section 7.1(p)
 
   
Mandatory Registration Statement
  Section 5.9(a)
 
   
Milestone
  Section 1.6(c)(iii)
 
   
Milestone Completion Notice
  Section 1.2(b)(i)
 
   
Milestone Payments
  Section 1.7
 
   
Pension Schemes
  Section 3.13
 
   
Permitted Encumbrance
  Section 3.6
 
   
Post Closing Milestone Assessment Notice
  Section 1.11(b)
 
   
Post-Closing Milestone Period
  Section 1.7
 
   
Pre-Closing Milestone Dispute Notice
  Section 1.11(a)
 
   
Proceeds Allocation
  Section 1.6(a)
 
   
Purchase Election Notice
  Section 1.1(b)(i)
 
   
Purchaser Common Stock
  Section 1.6(a)
 
   
Purchaser Indemnified Persons
  Section 6.2(a)
 
   
Purchaser Notice
  Section 5.10(a)
 
   
Put Option
  Section 1.2(a)
 
   
Put Option Review Period
  Section 1.2(b)(iii)
 
   
Revised Proceeds Allocation
  Section 1.6(a)
 
   
Right of First Refusal
  Section 5.10(a)

74



--------------------------------------------------------------------------------



 



      Defined Terms   Section Reference
 
   
ROFR Period
  Section 5.10(a)
 
   
Sale Notice
  Section 5.10(a)
 
   
Sale of the Acquired Company
  Section 5.10(a)
 
   
SEC
  Section 4.6(b)
 
   
SEC Reports
  Section 4.6(b)
 
   
Second Cure Notice
  Section 1.8(b)(iv)
 
   
Second Cure Option
  Section 1.8(b)(iv)
 
   
Second Cure Option Period
  Section 1.8(b)(iv)
 
   
Second Put Option
  Section 1.8(a)
 
   
Second Put Option Condition
  Section 1.8(a)
 
   
Second Put Option Notice
  Section 1.8(b)(i)
 
   
Second Put Option Period
  Section 1.8(a)
 
   
Second Put Option Rescission Notice
  Section 1.8(b)(iii)
 
   
Second Put Option Review Period
  Section 1.8(b)(iii)
 
   
Seller Funded Expenses
  Section 7.1(m)
 
   
Seller Indemnified Persons
  Section 6.3
 
   
Seller Parties Disclosure Schedule
  Section 1.1(b)(ii)
 
   
Sellers’ Representative Expenses
  Section 6.11(b)
 
   
Special Escrow Amount
  Section 1.9(b)
 
   
***
  ***
 
   
***
  ***
 
   
Updated Seller Parties Disclosure Schedule
  Section 1.1(b)(ii)
 
   
Upfront Payment
  Section 1.6(a)

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

                              PURCHASER:       ACQUIRED COMPANY:    
 
                            NUVASIVE, INC.       PROGENTIX ORTHOBIOLOGY B.V.    
 
                                            By JD de Bruijn Holding BV, its    
                solely authorized statutory director    
 
                            By:   /s/ Alexis V. Lukianov       By:   /s/ Joost D
de Bruijn                          
 
  Name:   Alexis V. Lukianov           Name:   Joost D de Bruijn    
 
  Title:   Chief Executive Officer           Title:   General Director    
 
                                            SELLERS’ REPRESENTATIVE:    
 
                                            EDWARD VAN WEZEL    
 
                                            /s/ Edward Van Wezel                
         
 
                                            JOOST D DE BRUIJN    
 
                                            /s/ Joost D de Bruijn              
           

Signature Page to Option Purchase Agreement

 



--------------------------------------------------------------------------------



 



            SELLERS:

JD DE BRUIJN HOLDING BV
      By:   /s/ Joost D de Bruijn         Name:   Joost D de Bruijn       
Title:   General Director        INCUBATION BV
      By:   /s/ Clemens van Blitterswijk         Clemens van Blitterswijk       
              By:   /s/ FrankJan van der Velden         FrankJan van der Velden 
              BIOGENERATION VENTURES BV
      By:   /s/ Edward van Wezel         Edward van Wezel                     
By:   /s/ Willem Hazenberg         Willem Hazenberg                HUIPIN YUAN
      /s/ Huipin Yuan                  

Signature Page to Option Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Sellers Schedule

              Seller Shares Owned by     Seller   Seller   Proceeds Allocation
Incubation BV
  9,918 ordinary shares   45.08%
JD de Bruijn Holding BV
  7,200 ordinary shares   32.73%
BioGeneration Ventures BV
  4,000 preference shares   18.18%
Huipin Yuan
  882 ordinary shares   4.01%

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TRANSFER OF SHARES
PROGENTIX ORTHOBIOLOGY B.V.
On the       day of       two thousand and nine, appeared before me, Alexander
Joannes Wiggers, civil law notary in Amsterdam:
     ,
acting pursuant to a written power of attorney from:

1.   J.D. de Bruijn Holding B.V., a private company with limited liability
organized under the laws of the Netherlands, with statutory seat in Amersfoort,
the Netherlands and with office address at Pasteurstraat 16,3817 JL Amersfoort,
the Netherlands, registered with the Trade Register under number 32112279,
hereinafter referred to as: “Seller 1”;   2.   Incubation B.V., a private
company with limited liability organized under the laws of the Netherlands, with
statutory seat in Bilthoven, the Netherlands and with office address at
Professor Bronkhorstlaan 10 D, 3723 MB Bilthoven, the Netherlands, registered
with the Trade Register under number 30194071, hereinafter referred to as:
“Seller 2”;   3.   Huipin Yuan, born in Nijiang, China, on the nineteenth day of
April nineteen hundred sixty-six, residing at Laan van Vollenhove 168, 3706 AA
Zelst, the Netherlands, holder of a                      passport with number
                     , married//unmarried//registered as partner, hereinafter
referred to as: “Seller 3”;   4.   Biogeneration Ventures B.V., a private
company with limited liability organized under the laws of the Netherlands, with
statutory seat in Leiden, the Netherlands and with office address at Gooimeer
2-35, 1411 DC Naarden, the Netherlands, registered with the Trade Register under
number 32119447, hereinafter referred to as: “Seller 4”,

Seller 1, Seller 2, Seller 3 and Seller 4 hereinafter also collectively referred
to as: “Sellers”;   5.   NuVasive, Inc. a company organised under the laws of
the state of Delaware, United States of America, with registered seat and office
address at 7473 Lusk Boulevard, San Diego, CA 92121, United States of America,
registered with the Delaware Division of Corporations under number 2775617,
hereinafter referred to as; the “Purchaser”.   6.   Progentix Orthobiology B.V.,
a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid), with corporate seat in Bilthoven, the Netherlands and office
address at Professor Bronkhorstlaan 10 D, 3723 MB

- 1 -



--------------------------------------------------------------------------------



 



    Bilthoven, the Netherlands, registered with the Trade Register under number
30234249, hereinafter referred to as: the “Company”.

The person appearing, acting in said capacity, declared hereby as follows:

WHEREAS

A.   OPTION PURCHASE AGREEMENT       By written option purchase agreement dated
the       day of       two thousand and nine (hereinafter referred to as: the
“Option Purchase Agreement”) in which:

  -   the Purchaser has received an exclusive option // obligation to acquire
four thousand three hundred twenty (4,320) shares in the capital of the Company,
each share with a nominal value of one euro (EUR 1), numbered 9,919 up to and
including 14,238 (hereinafter referred to as: the “Option 1”);     -   the
Purchaser has received an exclusive option // obligation to acquire five
thousand nine hundred fifty-one (5,951) shares in the capital of the Company,
each share with a nominal value of one euro (EUR 1), numbered 1 up to and
including 5,951 (hereinafter referred to as: the “Option 2”);     -   the
Purchaser has received an exclusive option // obligation to acquire five hundred
twenty-nine (529) shares in the capital of the Company, each share with a
nominal value of one euro (EUR 1), numbered 17,119 up to and including 17,647
(hereinafter referred to as: the “Option 3”);     -   the Purchaser has received
an exclusive option // obligation to acquire two thousand four hundred (2,400)
cumulative preference shares in the capital of the Company, each share with a
nominal value of one euro (EUR 1), numbered 1 up to and including 2,400
(hereinafter referred to as: the “Option 4”).
the Option 1, the Option 2, the Option 3 and the Option 4 hereinafter also
collectively referred to as the “Options”.

B.   EVIDENCE       Purchaser has exercised the Options in accordance with the
provisions of the Option Purchase Agreement as is evidenced by a declaration
signed by all relevant parties which is attached, to this deed.   C.   SHARES

  -   the Seller 1 hereby sells to the Purchaser and the Purchaser hereby
purchases from the Seller 1 four thousand three hundred twenty (4,320) shares in
the capital of the Company, each share with a nominal value of one euro (EUR 1),
numbered 9,919 up to and Including 14,238 (hereinafter referred to as: the
“Shares 1”);     -   the Seller 2 hereby sells to the Purchaser and the
Purchaser hereby purchases from the Seller 2 five thousand nine hundred
fifty-one (5,951) shares in the capital of the Company, each share with a
nominal value of one euro (EUR 1), numbered 1 up to and including 5,951
(hereinafter referred to as: the “Shares 2”);

- 2 -



--------------------------------------------------------------------------------



 



  -   the Seller 3 hereby sells to the Purchaser and the Purchaser hereby
purchases from the Seller 3 five hundred twenty-nine (529) shares in the capital
of the Company, each share with a nominal value of one euro (EUR 1), numbered
17,119 up to and including 17,647 (hereinafter referred to as: the “Shares 3”);
    -   the Seller 4 hereby sells to the Purchaser and the Purchaser hereby
purchases from the Seller 4 two thousand four hundred (2,400) cumulative
preference shares in the capital of the Company, each share with a nominal value
of one euro (EUR 1), numbered 1 up to and including 2,400 (hereinafter referred
to as: the “Shares 4”).

The Shares 1, the Shares 2, the Shares 3 and the Snares 4 hereinafter also
collectively referred to as the “Shares”.
A copy of the Option Purchase Agreement is attached to this deed.
The provisions of the Option Purchase Agreement which are still applicable at
this time shall remain in force insofar as not inconsistent with this deed.
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 1
The Shares 1 have been issued by the Company to the Seller 1 by virtue of the
Company’s Deed of Incorporation executed before N. van Buitenen, civil law
notary in Utrecht, the Netherlands on the thirty-first day of December two
thousand and seven.
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 2
The Shares 2 have been acquired by the Seller 2 pursuant to a purchase
agreement, by a deed of transfer executed before N. van Buitenen,
aforementioned, on the twenty-ninth day of September two thousand and eight.
The transfer was acknowledged by the Company on the same day, as is evidenced by
the abovementioned notarial deed.
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 3
The Shares 3 have been issued by the Company to the Seller 3 by virtue of the
Company’s Deed of Incorporation executed before N. van Buitenen, civil law
notary in Utrecht, the Netherlands on the thirty-first day of December two
thousand and seven.
PREVIOUS ACQUISITION OF SHARES BY THE SELLER 4
The Shares 4 have been issued by the Company to the Seller 4 by virtue of a deed
of issue executed before N. van Buitenen, aforementioned, on the fourteenth day
of January two thousand and eight.
PAYMENT OF THE PURCHASE PRICE

-   The purchase price for the Shares 1 amounts to       euro (EUR    )
(hereinafter referred to as: the “Initial Purchase Price 1”).   -   The purchase
price for the Shares 2 amounts to       euro (EUR    ) (hereinafter referred to
as: the “Initial Purchase Price 2”).   -   The purchase price for the Shares 3
amounts to       euro (EUR    ) (hereinafter referred to as: the “Initial
Purchase Price 3”).

- 3 -



--------------------------------------------------------------------------------



 



-   The purchase price for the Shares 4 amounts to       euro (EUR    )
(hereinafter referred to as: the “Initial Purchase Price 4”).

The Initial Purchase Price 1, the Initial Purchase Price 2, the Initial Purchase
Price 3 and the Initial Purchase Price 4 hereinafter also collectively referred
to as: the “Initial Purchase Price”.
The Purchaser has paid the Initial Purchase Price (as defined in the Option
Purchase Agreement) decreased with (i) the Escrow Amount (as defined in the
Option Purchase Agreement), (ii) the Seller Funded Expenses (as defined in the
Option Purchase Agreement) and (iii) the Loan Amount (as defined in the Option
Purchase Agreement), being in total an amount of       United States Dollars
(USD    ) hereinafter referred to as: the “Upfront Payment”, by payment into the
bank account of the civil law notaries of DLA Piper Nederland N.V. with ING
Bank, account number 672644428.
The undersigned civil law notary is hereby irrevocably instructed to pay a part
of the Upfront Payment, being an amount of:

-   [USD    ], upon the execution of this deed into a bank account in the name
of the Seller 1 with number      . Therefore, the Seller 1. hereby grants a
discharge to the Purchaser for this part of the Upfront Payment;   -   [USD
   ], upon the execution of this deed into a bank account in the name of the
Seller 2 with number      . Therefore, the Seller 2 hereby grants a discharge to
the Purchaser for this part of the Upfront Payment.   -   [USD    ], upon the
execution of this deed into a bank account in the name of the Seller 3 with
number      . Therefore, the Seller 3 hereby grants a discharge to the Purchaser
for this part of the Upfront Payment.   -   [USD    ], upon the execution of
this deed into a bank account in the name of the Seller 4 with number      .
Therefore, the Seller 4 hereby grants a discharge to the Purchaser for this part
of the Upfront Payment.

[DLA remark: to be completed upon receipt of the Proceeds Allocation, or — in
the event- the Revised Proceeds Allocation.
In the event of payment of the purchase price in common stock of Purchaser, this
payment section of the purchase price will be included accordingly.]
TRANSFER
Pursuant to the Option Purchase Agreement

-   the Seller 1 hereby transfers the Shares 1 to the Purchaser, who accepts
this transfer;   -   the Seller 2 hereby transfers the Shares 2 to the
Purchaser, who accepts this transfer;   -   the Seller 3 hereby transfers the
Shares 3 to the Purchaser, who accepts this transfer;   -   the Seller 4 hereby
transfers the Shares 4 to the Purchaser, who accepts this transfer.

FURTHER CONDITIONS
The guarantees and warranties as laid down in the Option Purchase Agreement
remain

- 4 -



--------------------------------------------------------------------------------



 



applicable to this transfer.
Article 2.
All proceeds from and costs related to the Shares shall, as from this day,
accrue to or, as the case may be, be borne by the Purchaser.
Article 3.
The costs Incidental to this deed and the execution thereof shall be borne by
the Purchaser.
Article 4.
All conditions subsequent which have been agreed upon In the Option Purchase
Agreement have now lapsed and are hereby rendered entirely devoid of legal
effect Neither the Sellers nor the Purchaser may any longer claim the benefit of
any condition subsequent in respect of this purchase and transfer of the Shares.
The conditions precedent as inserted in the Option Purchase Agreement, have been
fulfilled, as a result whereof the transfer can be effected unconditionally.
SHARE TRANSFER RESTRICTIONS
The share transfer restrictions in the Company’s articles of association, which
consist of an offering system, have in respect of the transfer of the Shares by
this deed been duly observed, since all shareholders of the Company are a party
to this deed and hereby waive their right pursuant to the share transfer
restrictions to acquire the Shares.
ACKNOWLEDGEMENT
The Company declares that it has taken cognisance of and hereby acknowledges the
above transfer of the Shares.
The Company shall immediately enter this transfer in its shareholders’ register.
NON—APPLICABILITY OF ARTICLE 2;204C OF THE CIVIL CODE
The provisions laid down in Article 2:204c of the Dutch Civil Code do not apply
to this transfer to the Purchaser.
INTERDISCIPLINARY COOPERATION ADVISOR PURCHASER
With reference to the Rules of Professional Conduct (Verordening beroeps- en
gedragsregels) of the Royal Dutch Organisation of Civil Law Notaries
(Koninklijke Notariĕle Beroepsorganisatie) all parties declared expressly to
agree that:

a.   DLA Piper Nederland N.V. acts as counsel to the Purchaser in connection
with this deed or any related agreement, or acts as counsel for or on behalf of
the Purchaser in the event of any dispute relating to this deed or any related
agreement; and   b.   the undersigned civil law notary executes this deed of
transfer even though he is affiliated with DLA Piper Nederland N.V. as civil law
notary.

POWER OF ATTORNEY:
The person appearing has been authorized by six (6) written powers of attorney,
(copies of) which have been attached to this deed.

- 5 -



--------------------------------------------------------------------------------



 



The person appearing is known to me, civil law notary, and the identity of the
person appearing mentioned in this deed has been determined by me, civil law
notary, by means of the relevant document mentioned hereinbefore.
This deed is executed at Amsterdam on the date mentioned at the head of this
deed. The contents of this deed have been stated and explained to the person
appearing by me, civil law notary. Furthermore the consequences of this deed
have been pointed out to the person appearing.
The person appearing declares to have in good time taken cognisance of the
contents of this deed and to agree with the contents.
Thereupon, after a limited part of this deed has been read out, it is signed by
the person appearing and by me, civil law notary.

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT B
PURCHASER ELECTION NOTICE
(To be signed only upon exercise of Call Option)
Progentix Orthobiology BV
Professor Bronkhorstlaan 10, building 48
3723 MB Bilthoven
The Netherlands
Attn: Joost de Bruijn
Fax No.: +31 (0)30 229 7299
BioGeneration Ventures B.V.
Gooimeer 2 — 35
1411 DC Naarden
The Netherlands
Attention: Edwin van Wezel
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attn: Michael H. Bison, Esq.
Fax No.: (617) 523-1231
CORP. advocaten
De Lairessestraat 137-143
1075 HJ Amsterdam
Attn: Edwin Renes
Fax No.: +31 (0)20 578 83 05
[Date]
Gentlemen:
     NuVasive, Inc., a Delaware corporation (“Purchaser”), hereby elects to
exercise its call option (the “Call Option”) to acquire all of the issued and
outstanding shares of capital stock of Progentix Orthobiology B.V., a company
organized under the laws of the Netherlands (the “Company”), pursuant to
Section 1.1(b)(i) of the Option Purchase Agreement dated January 13, 2009 (the
“Agreement”) by and among Purchaser, the Company and the shareholders of the
Company (the “Sellers”). Pursuant to Section 1.6(c)(ii) of the Agreement,
Purchaser shall purchase all of the Sellers’ issued and outstanding shares of
the capital stock of the Company for an initial purchase price of $35,000,000.
Purchaser proposes the closing of the acquisition to occur on [the Business Day
immediately following the expiration of the Call Option Review Period].
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Agreement.

            NUVASIVE, INC.
              Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Purchasers Calculation

 



--------------------------------------------------------------------------------



 



EXHIBIT C
MILESTONE COMPLETION NOTICE
(To be signed only upon exercise of Put Option)
NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attn: General Counsel
Fax No.: (858) 909-2479
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attn: Michael Kagnoff
Fax No.: (858) 456-3075
[Date]
Attention General Counsel:
     Progentix Orthobiology B.V., a company organized under the laws of the
Netherlands (the “Company”), has successfully completed the Base Milestones set
forth in Section 1.6(c)(i) of the Option Purchase Agreement dated January 13,
2009 (the “Agreement”) by and among NuVasive, Inc., a Delaware corporation
(“Purchaser”), the Company and the shareholders of the Company (the “Sellers”).
Pursuant to Section 1.2 of the Agreement, the Sellers’ Representative hereby is
exercising its put option (the “Put Option”) to cause Purchaser to purchase all
of the Sellers’ issued and outstanding shares of capital stock of the Company at
an initial purchase price of $ [___], as calculated pursuant to Exhibit A
hereto. The Sellers’ Representative proposes the closing of the Put Option occur
on [the Business Day immediately following the expiration of the Put Option
Review Period]. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Agreement.

            SELLERS’ REPRESENTATIVE
              Name:            

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TRUE-UP AGREEMENT
     This True-Up Agreement is entered into as of ____________, 20___, by and
among NuVasive, Inc., a Delaware corporation (“Purchaser”) and the undersigned
Sellers (the “Sellers”) of Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands (the “Acquired Company”). Capitalized terms
not defined herein shall have the meanings set forth in the Option Purchase
Agreement (as defined below).
     WHEREAS, the Purchaser is entering into an Option Purchase Agreement with
the Acquired Company and the Sellers, dated as of January 8, 2009 (the “Option
Purchase Agreement”), pursuant to which Purchaser may purchase from the Sellers
all of the outstanding capital stock of the Acquired Company (the
“Acquisition”).
     WHEREAS, pursuant to the terms of the Option Purchase Agreement, at the
sole election of the Purchaser, all or a portion of the Initial Purchase Price
or Milestone Payments (collectively, the “Aggregate Purchase Price”) may be paid
by Purchaser to the Sellers in the form of shares of common stock (“Purchaser
Common Stock”) of the Purchaser (the “Stock Consideration”), with the exact
number of shares determined based on the closing price (the “Closing Price”) of
the Purchaser Common Stock on the Qualified Stock Exchange on the Trading Day
(as defined below) immediately prior to the date of each applicable payment
(each, a “Payment Date”). For purposes of this Agreement, the term “Trading Day”
shall mean any day when the Qualified Stock Exchange is open for trading.
     WHEREAS, pursuant to Section 1.6(b)(iii) of the Option Purchase Agreement,
Purchaser has elected to cause each of the Sellers to execute this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     Section 1. Appointment of Market Maker. In the event that the Purchaser
elects to issue Stock Consideration as any portion of the Aggregate Purchase
Price:
     (a) Each Seller agrees to engage ____________(the “Market Maker”) to serve
as its sole broker for the sale of any Purchaser Common Stock issued by
Purchaser as part of the Stock Consideration during the thirty (30) Trading Days
immediately following a Payment Date (each such period, a “Trading Period”); and
     (b) Each Seller agrees to execute an irrevocable Letter of Instruction to
the Market Maker in the form attached hereto as Exhibit A.
     Section 2. Adjustments to Stock Consideration.
     (a) If a Seller sells all or a portion of the Purchaser Common Stock issued
at a Payment Date in a sale executed by the Market Maker prior to the expiration
of the Trading Period associated with such Payment Date (the “Expiration Date”)
at a price per

- 1 -



--------------------------------------------------------------------------------



 



share below the Closing Price, as adjusted for stock splits, stock dividends,
reclassifications or similar events (any such sale price hereinafter referred to
as the “Sale Price”), the Purchaser shall pay to the Seller in cash an amount
equal to (i) the product of the Closing Price and the number of shares of
Purchaser Common Stock sold by such Seller at such Sale Price during the
relevant Trading Period, less (ii) the product of such Sale Price and the number
of shares of Purchaser Common Stock sold by such Seller at such Sale Price
during the relevant Trading Period (each of (i) and (ii) above as adjusted for
stock splits, stock dividends, reclassifications or similar events). The
increase in Stock Consideration payable to any Seller shall hereinafter be
referred to as the “True-Up Amount.” As soon as practicable following
determination of the True-Up Amount and receipt of evidence of the True-Up
Amount reasonably satisfactory to Purchaser through the delivery of stock
confirmation or account records, and subject to Section 2(c) herein, Purchaser
shall pay the True-Up Amount to the Seller in cash.
     (b) If a Seller sells all or a portion of the Purchaser Common Stock issued
at a Payment Date in a sale executed by the Market Maker prior to the Expiration
Date associated with such Payment Date at a Sale Price above the Closing Price,
as adjusted for stock splits, stock dividends, reclassifications or similar
events, the Seller shall pay to Purchaser in cash (i) the product of the
applicable Sale Price and the number of shares of Purchaser Common Stock sold by
such Seller at such Sale Price during the relevant Trading Period, less (ii) the
product of the Closing Price and the number of shares of Purchaser Common Stock
sold by such Seller at such Sale Price during the relevant Trading Period (each
of (i) and (ii) above as adjusted for stock splits, stock dividends,
reclassifications or similar events). The decrease in Stock Consideration
payable to any Seller shall hereinafter be referred to as the “Excess Amount.”
Seller will cause the Market Maker to retain the Excess Amount, for and on
behalf of the Purchaser, out of the Seller’s proceeds from the sale of Purchaser
Common Stock. As soon as practicable following the Seller’s sale of Purchaser
Common Stock, the Market Maker will remit the Excess Amount to the Purchaser in
accordance with its routine business practices.
     (c) Notwithstanding the foregoing, in no event, without the written consent
of the Purchaser, shall the aggregate number of all sales of the Purchaser
Common Stock executed by the Market Maker on behalf of the Sellers, exceed
100,000 shares of Purchaser Common Stock on any Trading Day (the “Volume
Limitation”). Each Seller hereby acknowledges and agrees that Purchaser will not
be obligated to pay the True-Up Amount to such Seller in the event the Market
Maker’s sales of Purchaser Common Stock exceed the Volume Limitation on any
Trading Day.
     Section 3. Seller Acknowledgment. Each Seller hereby acknowledges that the
Purchaser has not provided any advice, financial or otherwise, to such Seller
with respect to the matters set forth herein, and each Seller hereby releases
the Purchaser from any liability with respect to Seller’s sale of Purchaser
Common Stock beyond, the obligation, if any, to pay the True-Up Amount.
     Section 4. Representations and Warranties of Sellers. Each Seller hereby
represents and warrants to the Purchaser that (i) such Seller has full power,
authority and capacity to execute and deliver this Agreement and to perform such
Seller’s respective obligations hereunder and to consummate the transactions
contemplated hereby, and (ii) this Agreement has been duly executed and
delivered by such Seller and constitutes the

- 2 -



--------------------------------------------------------------------------------



 



legal, valid and binding obligation of such Seller enforceable against such
Seller in accordance with its terms.
     Section 5. Consent to Jurisdiction and Service. Purchaser and each of the
Sellers hereby absolutely and irrevocably consent and submit to the jurisdiction
of the courts of the State of New York and of any Federal court located in the
State of New York in connection with any actions or proceedings brought against
Purchaser or the Sellers arising out of or relating to this Agreement. In any
such action or proceeding, Purchaser and each of the Sellers hereby absolutely
and irrevocably waive personal service of any summons, complaint, declaration or
other process and hereby absolutely and irrevocably agree that the service
thereof may be made by certified or registered first-class mail directed to
Purchaser and each of the Sellers, as the case may be, at their respective
addresses in accordance with Section 6 hereof.
     Section 6. Notices. Any notice permitted or required hereunder shall be
deemed to have been duly given when delivered in accordance with Section 9.2 of
the Option Purchase Agreement.
     Section 7. Binding Effect. This Agreement shall be binding upon the
respective parties hereto and their heirs, executors, successors and assigns.
     Section 8. Modifications. This Agreement may not be altered or modified
without a writing signed by all the parties hereto. Conduct or lack of conduct
shall not constitute a waiver of any of the terms and conditions of this
Agreement, and no waiver shall be valid unless such waiver is specified in
writing by the party or parties against which such waiver is effective, and then
only to the extent so specified. A waiver of any of the terms and conditions of
this Agreement on one occasion shall not constitute a waiver of the other terms
of this Agreement, or of such terms and conditions on any other occasion.
     Section 9. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York without giving effect to the conflict of
laws provisions of the laws of the State of New York, and shall inure to the
benefit of and the obligations created hereby shall be binding upon the
successors and assigns of the parties hereto.
     Section 10. Counterparts. This Agreement may be executed in separate
counterparts (including by facsimile or other electronic transmission), each of
which when executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.
     Section 11. Severability. If any provision of this Agreement shall be held
invalid, unlawful or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired.
     Section 12. Merger of Agreement. This Agreement constitutes the entire
agreement between the parties hereto and supersedes any prior agreement between
the parties hereto with respect to the subject matter hereof whether oral or
written.

- 3 -



--------------------------------------------------------------------------------



 



     Section 13. Assignment. Neither this Agreement nor any rights or
obligations hereunder may be assigned by any party without the prior written
consent of the other parties hereto. Except as explicitly stated elsewhere in
this Agreement, nothing under this Agreement shall be construed to give any
rights or benefits in this Agreement to anyone other than Purchaser and the
Sellers, and the duties and responsibilities undertaken pursuant to this
Agreement shall be for the sole and exclusive benefit of the parties hereto;
provided, that Purchaser shall be entitled to assign this Agreement in whole to
any successor in.
[Remainder of page intentionally left blank]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this True-Up Agreement
to be executed by their respective authorized persons, hereunto duly authorized,
as of the day and year first above written.

                  PURCHASER:            
 
                NUVASIVE, INC.       SELLER:
 
                 
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                            Address:    
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE LETTER OF INSTRUCTION
_________ __, 200_
[BROKER NAME AND ADDRESS]
Ladies and Gentlemen:
     The undersigned has entered into a True-up Agreement with NuVasive, Inc., a
Delaware corporation (“Purchaser”), dated as of ____________, 20___ (the
“True-Up Agreement”), whereby the undersigned has agreed to execute this
irrevocable letter of instructions to you. Capitalized terms not defined herein
have the meanings set forth in the True-Up Agreement.
     Reference is made to that certain Option Purchase Agreement (the “Option
Purchase Agreement”), dated as of January 8, 2008, by and among Purchaser, the
Acquired Company and the Sellers, pursuant to which Purchaser has purchased all
of the outstanding shares of capital stock of the Acquired Company from the
Sellers (the “Acquisition”). In connection with the Acquisition, pursuant to the
terms of the Option Purchase Agreement, Purchaser has elected to issue shares of
common stock of the Purchaser (the “Purchaser Common Stock”) to the undersigned
as consideration for the undersigned’s shares of capital stock of the Acquired
Company.
     The undersigned now wishes to sell up to _________ shares of Purchaser
Common Stock received in connection with the Acquisition subject to the plan set
forth on Schedule A attached hereto. Please accept this letter as irrevocable
authorization to (i) release the Excess Amount to the Purchaser out of the
undersigned’s proceeds from the sale of Purchaser Common Stock and (ii) not sell
more than 100,000 shares of Purchaser Common Stock on behalf of all of the
Sellers on any Trading Day, unless otherwise directed by Purchaser.
     This Irrevocable Letter of Instruction shall not apply to any shares of
Purchaser Common Stock received in connection with the Acquisition which remain
unsold after the close of trading on the Expiration Date.
     The undersigned hereby acknowledges and agrees that Purchaser is intended
to be, and shall be, a third party beneficiary of this Irrevocable Letter of
Instruction.

            Very truly yours,
              Name:      

 



--------------------------------------------------------------------------------



 



         

Schedule A
Plan of Sale

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Products and Specifications
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Pre-Clinical Model
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Pre-Clinical Primate Model
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Sales Run Rate Amounts

  1.   ***     2.   ***

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Form of Legal Opinion
     1. Each of the Closing Documents is a valid and binding obligation of the
Acquired Company, enforceable by Purchaser against the Acquired Company in
accordance with its terms.
     2. We do not have knowledge of any action, suit or proceeding against the
Acquired Company that is pending or has been overtly threatened in writing.

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Form Of Escrow Agreement
     This Escrow Agreement (this “Agreement”) is made as of
                    , 20         , by and among
                                         (“Escrow Agent”), NuVasive, Inc., a
Delaware corporation (“Purchaser”), Progentix Orthobiology, B.V., a company
organized under the laws of the Netherlands (the “Company”), and Edward van
Wezel and Joost D de Bruijn, solely in their capacity as the Sellers’
Representative under the Option Purchase Agreement (as defined below). Terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Option Purchase Agreement. If the terms of this Agreement conflict in any
way with the provisions of the Option Purchase Agreement, then the provisions of
the Option Purchase Agreement shall control.
RECITALS
          A. Purchaser has entered into an Option Purchase Agreement (the
“Option Purchase Agreement”), dated as of January           , 2009, by and among
Purchaser, Company and the shareholders of the Company (the “Sellers”), pursuant
to which Purchaser may acquire all of the issued and outstanding shares of the
capital stock of the Company (the “Seller Shares”) from the Sellers.
          B. Pursuant to Section 1.9(a) of the Option Purchase Agreement, an
aggregate of ten percent (10%) of the Initial Purchase Price (as defined in the
Option Purchase Agreement), plus an amount equal to $1,500,000 (the “General
Escrow Cash”) is to be delivered to and deposited with the Escrow Agent, such
deposit, together with any interest that may be earned thereon, to constitute
and to be held in an escrow fund (the “General Escrow Fund”) and to be governed
by the provisions set forth herein and in the Option Purchase Agreement.
          C. Pursuant to Section 1.9(b) of the Option Purchase Agreement, an
aggregate of                                          (the “Special Escrow Cash”
and, together with the General Escrow Cash, the "Escrow Cash”) is to be
delivered to and deposited with the Escrow Agent, such deposit, together with
any interest that may be earned thereon, to constitute and to be held in an
escrow fund (the "Special Escrow Fund” and, together with the General Escrow
Fund, the “Escrow Fund”) and to be governed by the provisions set forth herein
and in the Option Purchase Agreement.
          D. The parties hereto desire to set forth additional terms and
conditions relating to the operation of the Escrow Fund.
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Escrow Fund.
          (a) Pursuant to Section 1.9 of the Option Purchase Agreement, as soon
as reasonably practicable after the Closing Date, Purchaser shall cause the
Escrow Cash to be deposited with the Escrow Agent. Escrow Agent agrees to accept
delivery of the Escrow Cash and to hold such Escrow Cash in escrow subject to
the terms and conditions of this Agreement and the Option Purchase Agreement.
          (b) As of any particular time, the Escrow Agent may assume without
inquiry that the Escrow Cash that shall have been deposited with the Escrow
Agent by Purchaser is all of the Escrow Cash required to be held in the Escrow
Fund by the Escrow Agent.

 



--------------------------------------------------------------------------------



 



          (c) The Escrow Cash shall be held and distributed by the Escrow Agent
in accordance with the provisions of the Option Purchase Agreement and this
Agreement.
          (d) No Escrow Cash or any beneficial interest therein may be pledged,
encumbered, sold, assigned or transferred by the Sellers or be taken or reached
by any legal or equitable process in satisfaction of any debt or other liability
of the Sellers, prior to the distribution to the Sellers of such Escrow Cash by
the Escrow Agent in accordance with this Agreement; provided that the Escrow
Cash or any beneficial interest therein may be transferred by operation of law
provided that each assignee or transferee thereof agrees in writing to be bound
by all the terms and conditions of this Agreement and the Option Agreement as if
he were an original party the respective agreements and further provided that
the assignor provides the other parties to the respective agreements prior
written notice of such assignment or transfer.
     2. Escrow Period. The period during which claims for Damages may be made
(the “Claims Period”) shall commence at the Closing and terminate on (a) in case
of the General Escrow Fund, the date that is eighteen (18) months after the
Closing (the “General Escrow Period”) and (b) in the case of the Special Escrow
Fund, the date that                                          after the Closing
(or earlier pursuant to Part 3.20(c) of the Seller Parties Disclosure Schedule
(as defined in the Option Agreement) in which case at such time Purchaser shall
direct the Escrow Agent to release such portion of the remaining Special Escrow
Fund to the Sellers in accordance with the Proceeds Allocation set forth on
Schedule I) (the “Special Escrow Period”). Notwithstanding the foregoing, all or
a portion of the General Escrow Fund may be retained beyond the General Escrow
Period as provided in Section 5(a) of this Agreement.
     3. Rights and Obligations of the Parties.
          (a) The Escrow Agent shall be entitled to such rights and shall
perform such duties as escrow agent as set forth herein and as set forth in the
Option Purchase Agreement (collectively, the "Duties”), in accordance with the
provisions of this Agreement and the Option Purchase Agreement. Such Duties
shall include the following: (i) safeguarding and treating the Escrow Fund as a
trust fund in accordance with the provisions of this Agreement and not as the
property of Purchaser, and holding the Escrow Fund in a separate account, apart
from any other funds or accounts of the Escrow Agent or any other Person and
(ii) holding and disposing of the Escrow Fund only in accordance with the
provisions of this Agreement. The Duties of the Escrow Agent with respect to the
Escrow Cash may be altered, amended, modified or revoked only by a writing
signed by Purchaser, the Escrow Agent and the Sellers’ Representative.
          (b) Purchaser and the Sellers’ Representative shall be entitled to
their respective rights and shall perform their respective duties and
obligations as set forth herein and in the Option Purchase Agreement, in
accordance with the provisions of this Agreement and the Option Purchase
Agreement.
     4. Claims Against the Escrow Fund.
          (a) On or before the last day of the General Escrow Period or the
Special Escrow Period, as the case may be, Purchaser may deliver to the Escrow
Agent a certificate signed by any officer of Purchaser (an “Officer’s
Certificate”):
               (i) stating that a Purchaser Indemnified Person has incurred,
paid, reserved or accrued, or reasonably anticipates that it may incur, pay,
reserve or accrue, Damages (or that with respect to any Tax matters, that any
Governmental Body may raise such matter in an audit of Purchaser or its
subsidiaries, which are reasonably likely to give rise to Damages);

 



--------------------------------------------------------------------------------



 



               (ii) stating the amount of such Damages (which, in the case of
Damages not yet incurred, paid, reserved or accrued, may be the maximum amount
reasonably anticipated by Purchaser to be incurred, paid, reserved or accrued);
               (iii) specifying in reasonable detail (based upon the information
then possessed by Purchaser) the individual items of such Damages included in
the amount so stated and the nature of the claim to which such Damages are
related; and
               (iv) stating whether the claim is against the General Escrow Fund
or the Special Escrow Fund.
No delay in providing such Officer’s Certificate within the General Escrow
Period or Special Escrow Period, as the case may be, shall affect any Purchaser
Indemnified Person’s rights hereunder, unless (and then only to the extent that)
any Seller is materially prejudiced thereby.
          (b) At the time of delivery of any Officer’s Certificate to the Escrow
Agent, a duplicate copy of such Officer’s Certificate shall be delivered to the
Sellers’ Representative by or on behalf of Purchaser (on behalf of itself or any
other Purchaser Indemnified Person) and, in the case of a claim against the
General Escrow Fund, for a period of 30 days after such delivery to the Escrow
Agent of such Officer’s Certificate, the Escrow Agent shall make no payment
pursuant to this Section 4 unless the Escrow Agent shall have received written
authorization from the Sellers’ Representative to make such delivery. After the
expiration of such 30-day period, the Escrow Agent shall make delivery of cash
in the amount of the maximum Damages set forth in such Officer’s Certificate
from the General Escrow Fund to Purchaser in accordance with this Section 4;
provided, however, that no such delivery may be made if and to the extent the
Sellers’ Representative shall object in a written statement to any claim or
claims made in the Officer’s Certificate, and such statement shall have been
delivered to the Escrow Agent and to Purchaser prior to the expiration of such
30-day period. In the case of a claim against the Special Escrow Fund, upon
delivery of any Officer’s Certificate to the Escrow Agent, the Escrow Agent
shall immediately release the Special Escrow Cash to Purchaser, and in no event
shall the Sellers’ Representative object to the release of such funds by the
Escrow Agent.
          (c) If the Sellers’ Representative objects in writing to any claim or
claims by Purchaser against the General Escrow Fund made in any Officer’s
Certificate within such 30-day period, Purchaser and the Sellers’ Representative
shall attempt in good faith for 30 days after Purchaser’s receipt of such
written objection to resolve such objection. If Purchaser and the Sellers’
Representative shall so agree, a memorandum setting forth such agreement shall
be prepared and signed by both parties and delivered to the Escrow Agent. The
Escrow Agent shall be entitled to conclusively rely on any such memorandum and
the Escrow Agent shall distribute cash from the General Escrow Fund in
accordance with the terms of such memorandum. If no such agreement can be
reached during the 30-day period for good faith negotiation, then upon the
expiration of such 30-day period, either Purchaser or the Sellers’
Representative may bring proceeding pursuant to the dispute resolution
proceedings set forth in Section 9.4 of the Option Purchase Agreement to resolve
the matter. The decision of the arbiter as to the validity and amount of any
claim in such Officer’s Certificate shall be nonappealable, binding and
conclusive upon the parties to this Agreement and the Escrow Agent shall be
entitled to act in accordance with such decision and shall distribute cash from
the General Escrow Fund in accordance therewith.
     5. Distribution of Escrow Fund Upon Expiration of the Escrow Periods.
          (a) Retention of Funds to Satisfy Pending Claims. Such portion of the
General Escrow Fund at the conclusion of the General Escrow Period that may be
necessary to satisfy any unresolved or unsatisfied claims made against the
General Escrow Fund for Damages specified in any

 



--------------------------------------------------------------------------------



 



Officer’s Certificate delivered to the Sellers’ Representative and Escrow Agent
prior to expiration of the General Escrow Period (the “Reserve Amount”) shall
remain in the General Escrow Fund until such claims for Damages have been
resolved or satisfied pursuant to Section 6 of the Option Purchase Agreement and
prior to such resolution or satisfaction of any such claim, none of the Reserve
Amount shall be delivered or distributed to any Person; provided, that prior to
any distribution to Sellers pursuant to this Section 5(b), the Escrow Agent
shall first distribute to the Sellers’ Representative on behalf of the Sellers
an amount in respect of the Sellers’ Representative Expenses actually incurred
as set forth in a certificate delivered by the Sellers’ Representative to the
Escrow Agent prior to such distribution. For purposes of determining at any
particular time the amount of Escrow Cash in the General Escrow Fund that is
necessary or sufficient to satisfy and/or provide for all such claims, Purchaser
shall be assumed to be entitled to the full amount of Damages stated in good
faith in such Officer’s Certificate(s). The amount retained in the General
Escrow Fund after the expiration of the General Escrow Period with respect to a
particular pending claim shall be available to Purchaser only with respect to
such pending claim and shall not be available to Purchaser for any other pending
claim. The General Escrow Amount shall be available to Purchaser only with
respect to claims made under Section 6.2 of the Option Purchase Agreement and
the Special Escrow Amount shall be available to Purchaser only with respect to
claims made under Section 6.11 of the Option Purchase Agreement.
          (b) Distributions from Escrow Fund to the Sellers. Promptly after the
expiration of the General Escrow Period or the Special Escrow Period, as the
case may be, and in any event no later than thirty (30) days after such
expiration, such portion of the then remaining General Escrow Fund in excess of
any Reserve Amount and such portion of the then remaining Special Escrow Fund
shall be paid to the Sellers in accordance with the Proceeds Allocation set
forth on Schedule I hereto (the “Proceeds Allocation”); provided, however, that
prior to any distribution to Sellers pursuant to this Section 5(b), the Escrow
Agent shall first distribute to the Sellers’ Representative on behalf of the
Sellers an amount in respect of the Sellers’ Representative Expenses actually
incurred as set forth in a certificate delivered by the Sellers’ Representative
to the Escrow Agent prior to such distribution. The Escrow Agent need not
monitor or inquire into the Sellers’ tax treatment of funds distributed to them
and shall allocate for income tax purposes the income earned on the Escrow Fund
to Purchaser in accordance with Section 6(b).
          (c) Distributions of Reserve Amount. Promptly following the resolution
or satisfaction of any claim for Damages relating to any portion of the Reserve
Amount (and in any event no later than thirty (30) after such resolution and
satisfaction), such portion of the Reserve Amount shall be paid to Purchaser
and/or to the Sellers, as the case may be, in accordance with the terms of a
memorandum setting forth an agreement between Purchaser and the Sellers’
Representative or the artbiter’s decision, as applicable. No Reserve Amount
shall be subject to any claim or right of offset except with respect to the
claim for which such Reserve Amount was retained following the expiration of the
General Escrow Period.
     6. Investment of Escrow Cash.
          (a) The Escrow Agent shall hold the Escrow Cash in escrow and shall
invest the Escrow Cash and any interest or income thereon only in Permitted
Investments. “Permitted Investments” shall mean (i) such investments as may be
specified from time to time by written instruction from the Purchaser or (ii) in
the absence of written instructions to the contrary, investments in the Escrow
Agent’s insured money market account as described in Annex A hereto (“IMMA”).
Notwithstanding the foregoing, Permitted Investments shall be limited to the
following (1) direct obligations of the United States government having
maturities of 90 days or less, (2) money market funds that invest solely in
direct obligations of the United States government, (3) repurchase obligations
for underlying securities of the types described in clause (1) and (4) the IMMA.
The Escrow Agent or any of its affiliates may receive compensation with respect
to any investment directed hereunder. The Escrow Agent will act

 



--------------------------------------------------------------------------------



 



upon investment instructions the day that such instructions are received,
provided the requests are communicated within a sufficient amount of time to
allow the Escrow Agent to make the specified investment. Instructions received
after an applicable investment cutoff deadline will be treated as being received
by the Escrow Agent on the next business day, and the Escrow Agent shall not be
liable for any loss arising directly or indirectly, in whole or in part, from
the inability to invest funds on the day the instructions are received. The
Escrow Agent shall not be liable for any loss incurred by the actions of third
parties or for any loss arising by error, failure or delay in the making of an
investment or reinvestment, and the Escrow Agent shall not be liable for any
loss of principal or income in connection therewith, unless such error, failure
or delay results from the Escrow Agent’s gross negligence, willful misconduct,
fraud or breach of this Agreement. As and when the Escrow Cash and any interest
or income thereon is to be released under this Agreement, the Escrow Agent shall
cause the Permitted Investments to be converted into cash in accordance with its
customary procedures and shall not be liable for any loss of principal or income
in connection therewith. The Escrow Agent shall not be liable for any loss of
principal or income due to the choice of Permitted Investments in which the
Escrow Cash is invested or the choice of Permitted Investments converted into
cash pursuant to this Section 6.
          (b) All interest attributable to the Escrow Cash shall first be
distributed to Purchaser up to any amount paid in fees to the Escrow Agent. Any
remaining interest shall be added to the Escrow Cash and be part of the Escrow
Fund for all purposes hereunder. At the time of delivery to the Sellers, the
Escrow Agent shall deliver to the Sellers any accrued but unpaid interest on
such amount of the Escrow Cash distributable to the Sellers hereunder (but not
any accrued and unpaid interest on such amount of the Escrow Cash that is
distributable to Purchaser hereunder, which shall instead be delivered to
Purchaser, except to the extent the memorandum or arbiter’s decision relating to
such amounts awarded to Purchaser specifically states that interest has already
been taken to account and included in such awarded amount, in which case such
interest shall be distributed to Sellers). The parties acknowledge that, for tax
reporting purposes, all interest attributable to the Escrow Cash, and interest
thereon, held in the Escrow Fund by the Escrow Agent pursuant to this Agreement
shall be allocable to Purchaser.
     7. Exculpatory Provisions.
          (a) The Escrow Agent shall be obligated only for the performance of
such Duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties. The Escrow Agent shall not be liable for forgeries or false
impersonations. The Escrow Agent shall not be liable for any act done or omitted
hereunder as escrow agent except for gross negligence, willful misconduct or
breach of this Agreement. The Escrow Agent shall in no case or event be liable
for any representations or warranties of the Sellers, the Sellers’
Representative or Purchaser or for punitive, incidental or consequential
damages. Any act done or omitted pursuant to the advice or opinion of counsel
shall be conclusive evidence of the good faith of the Escrow Agent.
          (b) In the event of a dispute between the parties hereto, the Escrow
Agent is hereby expressly authorized to disregard any and all notifications
given by any of the parties hereto or by any other person, excepting only
memoranda of agreement as provided in Section 9.4 of the Option Purchase
Agreement and orders or process of courts of law as provided in Section 9.4 of
the Option Purchase Agreement to which Escrow Agent shall be entitled to
conclusively rely and shall distribute the Escrow Fund in accordance with the
terms thereof, and is hereby expressly authorized to comply with and obey
orders, judgments or decrees of any court. In case the Escrow Agent obeys or
complies with any such order, judgment or decree of any court, the Escrow Agent
shall not be liable to any of the parties hereto or to any other person by
reason of such compliance, notwithstanding any such order, judgment, or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

 



--------------------------------------------------------------------------------



 



          (c) In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by the Escrow Agent
hereunder, the Escrow Agent may, in its sole discretion, refrain from taking any
action other than retaining possession of the Escrow Fund, unless the Escrow
Agent receives written instructions, signed by Purchaser and the Sellers’
Representative, which eliminates such ambiguity or uncertainty.
          (d) The Escrow Agent shall not be liable in any respect on account of
the identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver the Option Purchase Agreement, this Agreement
or any documents or papers deposited or called for thereunder or hereunder.
          (e) The Escrow Agent shall not be liable for the outlawing of any
rights under any statute of limitations with respect to the Option Purchase
Agreement, this Agreement or any documents deposited with the Escrow Agent.
     8. Resignation and Removal of the Escrow Agent. The Escrow Agent may resign
as escrow agent of the Escrow Fund at any time, with or without cause, by giving
at least thirty (30) days’ prior written notice to each of Purchaser and the
Sellers’ Representative, such resignation to be effective thirty (30) days
following the date such notice is given. In addition, Purchaser and the Sellers’
Representative may jointly remove the Escrow Agent as escrow agent at any time,
with or without cause, by an instrument executed by Purchaser and the Sellers’
Representative (which may be executed in counterparts) given to the Escrow
Agent, which instrument shall designate the effective date of such removal. In
the event of any such resignation or removal, a successor escrow agent, which
shall be a bank or trust company organized under the laws of the United States
of America or of the State of New York having (or if such bank or trust company
is a member of a bank company, its bank holding company shall have) a combined
capital and surplus of not less than $50,000,000, shall be appointed by
Purchaser on the terms of this Agreement with the written approval of the
Sellers’ Representative, which approval shall not be unreasonably withheld or
delayed. In the event that a successor escrow agent has not been appointed
within thirty (30) days after notice of the Escrow Agent’s resignation or
removal the Escrow Agent shall be entitled to petition a court of competent
jurisdiction to have a successor escrow agent appointed. Any such successor
escrow agent shall deliver to Purchaser and the Sellers’ Representative, a
written instrument accepting such appointment, and thereupon it shall succeed to
all the rights and duties of the escrow agent hereunder and shall be entitled to
receive possession of the Escrow Fund. Upon receipt of the identity of the
successor escrow agent, the Escrow Agent shall deliver the Escrow Fund then held
hereunder to the successor escrow agent.
     9. Sellers’ Representative. The Sellers’ Representative (and each successor
as such, as of the time he, she or it becomes the Sellers’ Representative)
represents and warrants to the Escrow Agent that he, she or it has the right,
power and authority to enter into an perform this Agreement as agent of and on
behalf of the Sellers, to give and receive all directions and notices hereunder
and to make all determinations that may be required or that he, she or it deems
appropriate under this Agreement. Until notified in writing signed by an
authorized person on behalf of the Sellers that the Sellers’ Representative has
resigned or been removed and that a successor (named therein) has been
appointed, the Escrow Agent shall be entitled to rely upon any instruction,
notice, decision, action or inaction of the Sellers’ Representative whether in
receipt of a writing signed by one or both of the individuals serving in such
capacity, and shall have no duty to inquire into the authority of any person
reasonably believed by the Escrow Agent to be the Sellers’ Representative.
     10. Further Instruments. If the Escrow Agent reasonably requires other or
further instruments in connection with its performance of the Duties, the
necessary parties hereto shall join in furnishing such instruments.

 



--------------------------------------------------------------------------------



 



     11. Disputes. It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the cash
and/or other property held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed to act in accordance with, and in reliance upon, the
provisions of this Agreement and the Option Purchase Agreement. Section 9.4 of
the Option Purchase Agreement insofar as it relates to submission to
jurisdiction and dispute resolution procedures in the event of any dispute
solely between Purchaser and the Sellers’ Representative under any section of
this Agreement is hereby incorporated by reference.
     12. Escrow Fees and Expenses. Purchaser shall pay the Escrow Agent such
fees and reimburse the Escrow Agent for such expenses as are established and
contemplated by the Fee Schedule attached hereto as Annex B.
     13. Indemnification. In consideration of the Escrow Agent’s acceptance of
this appointment, Purchaser and the Sellers’ Representative (on behalf of the
Sellers), hereby jointly and severally, agree to indemnify and hold the Escrow
Agent harmless as to any liability incurred by it to any person, firm or
corporation by reason of its having accepted such appointment or in carrying out
the provisions of this Agreement and the Option Purchase Agreement, and to
reimburse the Escrow Agent for all its costs and expenses (including, without
limitation, counsel fees and expenses) reasonably incurred by reason of any
matter as to which such indemnity is paid pursuant to this Section 13; provided,
however, that no indemnity need be paid in case of the Escrow Agent’s gross
negligence, willful misconduct, fraud or breach of this Agreement.
     14. General.
          (a) Any notice given hereunder shall be in writing and shall be deemed
effective upon the earlier of personal delivery, the third day after mailing by
certified or registered mail, postage prepaid, or upon delivery via facsimile
(with confirmation of receipt) as follows:

  (i)   If to Purchaser, to:         NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attention: General Counsel
Facsimile No.: (858) 909-2479
Telephone No.: (858) 909-1979         With a copy (which shall not constitute
notice) to:         DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attention: Michael Kagnoff
Facsimile No.: (858) 456-3075
Telephone No.: (858) 638-6722     (ii)   If to the Sellers’ Representative, to:

 



--------------------------------------------------------------------------------



 



      Progentix Orthobiology BV
Professor Bronkhorstlaan 10, building 48
3723 MB Bilthoven
The Netherlands
Attention: Joost de Bruijn
Fax: +31 (0)30 229 7299         and         BioGeneration Ventures B.V.
Gooimeer 2 – 35
1411 DC Naarden
The Netherlands
Attention: Edwin van Wezel         With a copy (which shall not constitute
notice) to:         Goodwin Procter LLP    
Exchange Place     
53 State Street
Boston, MA 02109
Attn: Michael H. Bison, Esq.
Fax: (617) 523-1231         and         CORP. advocaten
De Lairessestraat 137-143
1075 HJ Amsterdam
Attention: Edwin Renes
Fax: + 31 (0)20 578 83 05     (iii)   If to the Escrow Agent, to:        
                                        
                                        
Attention:                                                  
Facsimile No.:                                           
Telephone No.:                                         

or to such other address as any party may have furnished in writing to the other
parties in the manner provided above. Any notice addressed to the Escrow Agent
shall be effective only upon receipt. If any Officer’s Certificate, any
objection thereto or any other document of any kind is required to be delivered
to the Escrow Agent and any other person, the Escrow Agent may assume without
inquiry that such Officer’s Certificate, objection or other document was
received by such other person on the date on which it was received by the Escrow
Agent.
          (b) The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission), each of which when so
executed shall constitute an original copy hereof, but all of which together
shall constitute one instrument.
          (d) No party may, without the prior express written consent of each
other party, assign this Agreement in whole or in part. This Agreement shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereto. This Agreement may only be amended in a writing signed by
Purchaser, the Escrow Agent and the Sellers’ Representative (subject to the
limitations set forth in the Option Purchase Agreement).
          (e) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York as applied to contracts made and to be
performed entirely within the State of New York without reference to conflicts
of laws principles. The parties to this Agreement hereby agree to submit to
personal jurisdiction in the State of New York.
     15. Tax Reporting Matters. Purchaser and the Sellers’ Representative each
agree to provide the Escrow Agent with certified tax identification numbers for
Purchaser and the Sellers, respectively, by furnishing appropriate Forms W-9 (or
Forms W-8, in the case of non-U.S. persons) and other forms and documents that
the Escrow Agent may reasonably request (collectively, “Tax Reporting
Documentation”) to the Escrow Agent within 30 days after the Closing Date. The
parties hereto understand that, if such Tax Reporting Documentation is not so
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986 (the “Code”), as it may be amended from time to time, to
withhold a portion of any payments made to Purchaser or the Sellers pursuant to
this Agreement. If the date of a payment from the Escrow Fund occurs more than
six months after the Closing Date, a portion of the payment will be treated by
the Sellers as imputed interest to the extent required under the Code. The
Escrow Agent need not monitor the Sellers’ tax treatment of any distributions
made to them.
     16. Patriot Act Compliance. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. Purchaser and the Sellers’
Representative each agree to provide all such information and documentation as
to Purchaser and the Sellers as requested by Escrow Agent to ensure compliance
with federal law.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



In witness whereof, each of the parties hereto has executed this Escrow
Agreement as of the date first above written.

            ESCROW AGENT:      
 

          By:           Name:           Title:               PURCHASER:

NUVASIVE, INC.
      By:           Name:           Title:               COMPANY:

PROGENTIX ORTHOBIOLOGY, B.V.
      By:           Name:           Title:               SELLERS’ REPRESENTATIVE
            Name:                               Name:              

 



--------------------------------------------------------------------------------



 



         

Annex A
IMMA Description

 



--------------------------------------------------------------------------------



 



Annex B
Fee Schedule

 



--------------------------------------------------------------------------------



 



Schedule I
Proceeds Allocation

          Seller   Allocation  
BioGeneration Ventures BV
    18.18 %
 
       
JD de Bruijn Holding BV
    32.73 %
 
       
Incubation BV
    45.08 %
 
       
Huipin Yuan
    4.01 %

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FOUNDERS’ NON-COMPETITION AGREEMENT
     THIS FOUNDERS’ NON-COMPETITION AGREEMENT (the “Agreement”) is made as of
January 13, 2009, by on the one hand NuVasive, Inc., a Delaware corporation,
whose registered office is at 7473 Lusk Boulevard, San Diego, California 92121
(the “Purchaser”) and on the other hand Joost D de Bruijn (“Bruijn”). Terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Preferred Stock Purchase Agreement (as defined below).
RECITALS
     (i) Purchaser intends to purchase from the Sellers forty percent (40%) of
the shares in the capital of Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands with Company No. 30234249, whose registered
office is at Professor Bronkhorstlaan 10 D (3723 MB) Bilthoven, the Netherlands
held by the Sellers (the “Company”).
     (ii) In connection with the transactions contemplated thereby, the Company
has entered into a Distribution Agreement, dated January 13, 2009, with
Purchaser (the “Distribution Agreement”) regarding the manufacture by the
Company and distribution by Purchaser of certain products (the “Products”) set
forth on Exhibit A attached thereto in the Field (as defined in the Distribution
Agreement).
     (iii) As stipulated in the Preferred Stock Purchase Agreement, dated
January 13, 2009, by and among Purchaser, the Company and the Sellers (the
“Preferred Stock Purchase Agreement”), Purchaser has conditioned the closing of
the transactions contemplated by the Preferred Stock Purchase Agreement on the
execution of this Agreement by Bruijn.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
     1. PURPOSE. Bruijn understands that, solely to extent expressly set forth
herein, he is prohibited from (i) engaging in any competition with the
Purchaser’s group of companies, which group includes the Company (the
“Purchaser’s Group”) and (ii) soliciting any person of the Purchaser’s Group to
leave the latter.
     2. NON-COMPETITION. Except with respect to RevOs, a synthetic polymer-Nano
HA composite bone substitute intended to mimic cortical bone, Bruijn agrees that
he will not, whether on his own behalf or on behalf of or in conjunction with
any person, directly or indirectly, (i) engage in any commercial activity with
any competitor of the Purchaser’s Group with respect to any of the Products in
the Field (a “Competing Business”) if such activity is related to the
commercialization of a biologic

 



--------------------------------------------------------------------------------



 



(e.g. bone graft material and/or biologically active compound) or other Product
or compound intended to foster bone growth that will compete with the Products
and includes a use in spinal applications (“Competitive Services”), or
(ii) provide Competitive Services to, any person (or any affiliate of any
person) who or which is engaged in a Competing Business with respect to such
Competing Business (whether directly or indirectly). Purchaser expressly
acknowledges and agrees that Bruijn is or may become a member of a
not-for-profit institution or association (collectively, the “Institutions”) and
notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall preclude or in any way restrict Bruijn from providing
educational services at any such Institution or conducting research at any such
Institution. A complete list of the research activities of Bruijn relating to
any biologic or other Product or compound intended to foster bone growth as of
the date of this Agreement is attached hereto as Exhibit A.
     3. NON-SOLICITATION.
     (a) Bruijn agrees that he will not, whether on his own behalf or on behalf
of or in conjunction with any person, directly or indirectly, solicit, encourage
or attempt to solicit or encourage any person who is at the time of such
solicitation, encouragement, or attempted solicitation or encouragement an
employee of the Company and who was immediately prior to the closing of the
transactions contemplated by the Preferred Stock Purchase Agreement (the
“Closing”), an employee of the Company to leave the employment of the Company.
     (b) Bruijn agrees that he will not, whether on his own behalf or on behalf
of or in conjunction with any person, directly or indirectly solicit, encourage
or attempt to solicit or encourage to cease to work with the Company, any
employee of, or consultant then under contract with the Company who is or has
been engaged in the business of the Company (the “Business”).
     (c) Bruijn agrees that he will not, directly or indirectly: (i) solicit,
induce or attempt to induce any customer to cease doing business in whole or in
part with the Purchaser’s Group; (ii) attempt to limit or interfere with any
business agreement existing between the Purchaser’s Group and any third party;
or (iii) disparage the business reputation or employees of the Purchaser’s Group
or take any actions, knowingly, willfully or, recklessly, that are harmful to
the Purchaser Group’s goodwill with their customers, clients, publishers,
advertisers, marketers, vendors, employees, service providers, media or the
public.
     4. RESTRICTED PERIOD. The prohibitions set forth above shall apply from the
date of closing of the transactions contemplated by the Preferred Stock Purchase
Agreement (the “Closing Date”) through the second anniversary of the Closing
Date.
     5. TERRITORY. The prohibitions set forth above will globally apply, unless
the Purchaser has in written form indicated differently.

 



--------------------------------------------------------------------------------



 



     6. MISCELLANEOUS. This Agreement shall be binding upon and for the benefit
of the undersigned parties. Failure to enforce any provision of this Agreement
shall not constitute a waiver of any term thereof. Any amendment to this
Agreement must be in writing and signed by an authorized representative of each
party. This Agreement may be signed in counterparts.
     7. BREACH. In the event of a breach by Bruijn of his obligations pursuant
to this Agreement, Bruijn agrees that he shall forfeit to Purchaser, without any
further notice or demand being required, an immediately payable penalty in the
amount of fifty percent (50%) of any amounts received by Bruijn Holding B.V.
under the Preferred Stock Purchase Agreement (the “Liquidated Damages”) for any
such violation, without limiting or precluding the right of the Purchaser to
claim from Bruijn specific performance or any damages which the Purchaser has
incurred; provided, that any Liquidated Damages collected by Purchaser hereunder
shall be offset against any Damages to which Purchaser is otherwise entitled
under the Preferred Stock Purchase Agreement.
     8. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands and shall be binding
upon the parties hereto in the Netherlands and worldwide. Bruijn and the
Purchaser agree that any dispute arising out of or relating to this Agreement
shall be subject to the exclusive jurisdiction of the courts in the Netherlands,
and each party agrees to submit to the personal and exclusive jurisdiction and
venue of such courts.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above.

          JOOST D DE BRUIJN   NUVASIVE INC.
 
       
 
  By:    
 
       
Joost D de Bruijn
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



Exhibit A
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FOUNDERS’ NON-COMPETITION AGREEMENT
     THIS FOUNDERS’ NON-COMPETITION AGREEMENT (the “Agreement”) is made as of
January 13, 2009, by on the one hand NuVasive, Inc., a Delaware corporation,
whose registered office is at 7473 Lusk Boulevard, San Diego, California 92121
(the “Purchaser”) and on the other hand Clemens van Blitterswijk
(“Blitterswijk”). Terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Preferred Stock Purchase Agreement (as defined
below).
RECITALS
     (i) Purchaser intends to purchase from the Sellers forty percent (40%) of
the shares in the capital of Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands with Company No. 30234249, whose registered
office is at Professor Bronkhorstlaan 10 D (3723 MB) Bilthoven, the Netherlands,
held by the Sellers (the “Company”).
     (ii) In connection with the transactions contemplated thereby, the Company
has entered into a Distribution Agreement, dated January 13, 2009, with
Purchaser (the “Distribution Agreement”) regarding the manufacture by the
Company and distribution by Purchaser of certain products (the “Products”) set
forth on Exhibit A attached thereto in the Field (as defined in the Distribution
Agreement).
     (iii) As stipulated in the Preferred Stock Purchase Agreement, dated
January 13, 2009, by and among Purchaser, the Company and the Sellers (the
“Preferred Stock Purchase Agreement”), Purchaser has conditioned the closing of
the transactions contemplated by the Preferred Stock Purchase Agreement on the
execution of this Agreement by Blitterswijk.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
     1. PURPOSE. Blitterswijk understands that, solely to extent expressly set
forth herein, he is prohibited from (i) engaging in any competition with the
Purchaser’s group of companies, which group includes the Company (the
“Purchaser’s Group”) and (ii) soliciting any person of the Purchaser’s Group to
leave the latter.
     2. NON-COMPETITION. Except with respect to RevOs, a synthetic polymer-Nano
HA composite bone substitute intended to mimic cortical bone, Blitterswijk
agrees that he will not, whether on his own behalf or on behalf of or in
conjunction with any person, directly or indirectly; (i) engage in any
commercial activity with any competitor of the Purchaser’s Group with respect to
any of the Products in the Field (a “Competing Business”) if such activity is
related to the commercialization of a

1



--------------------------------------------------------------------------------



 



biologic (e.g. bone graft material and/or biologically active compound) or other
Product or compound intended to foster bone growth that will compete with the
Products and includes a use in spinal applications (“Competitive Services”), or
(ii) provide Competitive Services to, any person (or any affiliate of any
person) who or which is engaged in a Competing Business. Purchaser expressly
acknowledges and agrees that Blitterswijk is or may become a member of a
not-for-profit institution or association (collectively, the “Institutions”) and
notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall preclude or in any way restrict Blitterswijk from providing
educational services at any such Institution or conducting research at any such
Institution. A complete list of the research activities of Blitterswijk relating
to any biologic or other Product or compound intended to foster bone growth as
of the date of this Agreement is attached hereto as Exhibit A. Purchaser
expressly acknowledges and agrees that Blitterswijk is or may in the future
enter the business of venture capital investing and in such capacity may review
the business plans and related proprietary information of many enterprises,
including enterprises which may have products or services which compete directly
or indirectly with those of the Company and/or Purchaser Group. Nothing in this
Agreement shall preclude or in any way restrict any venture capital firm or
similar institutional investor with which Blitterswijk is affiliated from
investing or participating in any particular enterprise, or any other general
partner, member, officer or employee of any such venture capital firm or similar
institutional investor from serving on the board of directors of any enterprise
in which it makes an investment, whether or not such enterprise has products or
services which compete with those of the Company and/or the Purchaser Group.
     3. NON-SOLICITATION.
     (a) Blitterswijk agrees that he will not, whether on his own behalf or on
behalf of or in conjunction with any person, directly or indirectly: solicit,
encourage or attempt to solicit or encourage any person who is at the time of
such solicitation, encouragement, or attempted solicitation or encouragement an
employee of the Company and who was immediately prior to the closing of the
transactions contemplated by the Preferred Stock Purchase Agreement (the
“Closing”), an employee of the Company to leave the employment of the Company.
     (b) Blitterswijk agrees that he will not, whether on his own behalf or on
behalf of or in conjunction with any person, directly or indirectly solicit,
encourage or attempt to solicit or encourage to cease to work with the Company,
any employee of, or consultant then under contract with the Company who is or
has been engaged in the business of the Company (the “Business”).
     (c) Blitterswijk agrees that he will not, directly or indirectly:
(i) solicit, induce or attempt to induce any customer to cease doing business in
whole or in part with the Purchaser’s Group; (ii) attempt to limit or interfere
with any business agreement existing between the Purchaser’s Group and any third
party; or (iii) disparage the business reputation or employees of the
Purchaser’s Group or take any actions, knowingly, willfully or, recklessly, that
are harmful to the Purchaser Group’s goodwill with their

2



--------------------------------------------------------------------------------



 



customers, clients, publishers, advertisers, marketers, vendors, employees,
service providers, media or the public.
     4. RESTRICTED PERIOD. The prohibitions set forth above shall apply from the
date of closing of the transactions contemplated by the Preferred Stock Purchase
Agreement (the “Closing Date”) through the second anniversary of the Closing
Date.
     5. TERRITORY. The prohibitions set forth above will globally apply, unless
the Purchaser has in written form indicated differently.
     6. MISCELLANEOUS. This Agreement shall be binding upon and for the benefit
of the undersigned parties. Failure to enforce any provision of this Agreement
shall not constitute a waiver of any term thereof. Any amendment to this
Agreement must be in writing and signed by an authorized representative of each
party. This Agreement may be signed in counterparts.
     7. BREACH. In the event of a breach by Blitterswijk of his obligations
pursuant to this Agreement, Blitterswijk agrees that he shall forfeit to
Purchaser, without any further notice or demand being required, an immediately
payable penalty in the amount of fifty percent (50%) of any amounts received by
Incubation B.V. under the Preferred Stock Purchase Agreement (the “Liquidated
Damages”) for any such violation, without limiting or precluding the right of
the Purchaser to claim from Blitterswijk specific performance or any damages
which the Purchaser has incurred; provided, that any Liquidated Damages
collected by Purchaser hereunder shall be offset against any Damages to which
Purchaser is otherwise entitled under the Preferred Stock Purchase Agreement.
     8. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands and shall be binding
upon the parties hereto in the Netherlands and worldwide. Blitterswijk and the
Purchaser agree that any dispute arising out of or relating to this Agreement
shall be subject to the exclusive jurisdiction of the courts in the Netherlands,
and each party agrees to submit to the personal and exclusive jurisdiction and
venue of such courts.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above.

          CLEMENS VAN BLITTERSWIJK   NUVASIVE INC.    
 
  By:    
 
       
Clemens van Blitterswijk
      Name:
 
      Title:

3



--------------------------------------------------------------------------------



 



Exhibit A
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



EXHIBIT N
INVESTOR NON-COMPETITION AGREEMENT
     THIS INVESTOR NON-COMPETITION AGREEMENT (the “Agreement”) is made as of
January 13, 2009, by on the one hand NuVasive, Inc., a Delaware corporation,
whose registered office is at 7473 Lusk Boulevard, San Diego, California 92121
(the “Purchaser”) and on the other hand Edward van Wezel (“Wezel”). Terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Preferred Stock Purchase Agreement (as defined below).
RECITALS
     (i) Purchaser intends to purchase from the Sellers forty percent (40%) of
the shares in the capital of Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands with Company No. 30234249, whose registered
office is at Professor Bronkhorstlaan 10 D (3723 MB) Bilthoven, the Netherlands
held by the Sellers (the “Company”).
     (ii) In connection with the transactions contemplated thereby, the Company
has entered into a Distribution Agreement, dated January 13, 2009, with
Purchaser (the “Distribution Agreement”) regarding the manufacture by the
Company and distribution by Purchaser of certain products (the “Products”) set
forth on Exhibit A attached thereto in the Field (as defined in the Distribution
Agreement).
     (iii) As stipulated in the Preferred Stock Purchase Agreement, dated
January 13, 2009, by and among Purchaser, the Company and the Sellers (the
“Preferred Stock Purchase Agreement”), Purchaser has conditioned the closing of
the transactions contemplated by the Preferred Stock Purchase Agreement on the
execution of this Agreement by Wezel.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
     1. PURPOSE. Wezel understands that, solely to extent expressly set forth
herein, he is prohibited from engaging in any competition with the Purchaser’s
group of companies, which group includes the Company (the “Purchaser’s Group”).
     2. NON-COMPETITION. Except with respect to RevOs, a synthetic polymer-Nano
HA composite bone substitute intended to mimic cortical bone, Wezel agrees that
he will not personally serve as a member of the supervisory board (raad van
comissarissen) of any party that is a competitor of the Purchaser’s Group with
respect to any of the Products in the Field if such competitor is engaged in the
business of commercializing a biologic (e.g. bone graft material and/or
biologically active compound) or other Product or compound intended to foster
bone growth that will

1



--------------------------------------------------------------------------------



 



compete with the Products and includes a use in spinal applications (a
“Competing Business”). Wezel further agrees that he will not personally serve as
a member of the board of directors or a substantially equivalent governing body
of any Competing Business, if BioGeneration Ventures BV makes an investment in
any such Competing Business outside the Netherlands. Purchaser expressly
acknowledges and agrees that Wezel is in the business of venture capital
investing and therefore (a) Wezel reviews the business plans and related
proprietary information of many enterprises, including enterprises which may
have products or services which compete directly or indirectly with those of the
Company and/or Purchaser Group, (b) Wezel monitors investments in Competing
Businesses, including consulting with members of BioGeneration Ventures BV that
serve on the board of directors, and (c) Wezel may take any and all actions on
behalf of BioGeneration Ventures BV as a shareholder of a Competing Business
(including, without limitation, the activities described in clauses (a) and
(b) of this Section 2). Nothing in this Agreement shall preclude or in any way
restrict any venture capital firm or similar institutional investor with which
Wezel is affiliated from investing or participating in any particular
enterprise, or any other general partner, member, officer or employee of any
such venture capital firm or similar institutional investor from serving on the
supervisory board (raad van comissarissen) or the board of directors or a
substantially equivalent governing body of an entity in which it makes an
investment, whether or not such entity has products or services which compete
with those of the Company and/or the Purchaser Group.
     4. RESTRICTED PERIOD. The prohibitions set forth above shall apply from the
date of closing of the transactions contemplated by the Preferred Stock Purchase
Agreement (the “Closing Date”) through the second anniversary of the Closing
Date.
     5. TERRITORY. The prohibitions set forth above will globally apply, unless
the Purchaser has in written form indicated differently.
     6. MISCELLANEOUS. This Agreement shall be binding upon and for the benefit
of the undersigned parties. Failure to enforce any provision of this Agreement
shall not constitute a waiver of any term thereof. Any amendment to this
Agreement must be in writing and signed by an authorized representative of each
party. This Agreement may be signed in counterparts.
     7. GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands and shall be binding
upon the parties hereto in the Netherlands and worldwide. Wezel and the
Purchaser agree that any dispute arising out of or relating to this Agreement
shall be subject to the exclusive jurisdiction of the courts in the Netherlands,
and each party agrees to submit to the personal and exclusive jurisdiction and
venue of such courts.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above.

          EDWARD VAN WEZEL   NUVASIVE INC.    
 
  By:    
 
       
Edward van Wezel
      Name:
 
      Title:

3